Exhibit 10.1

— — — — — — — — — — — —  — — — — — — — — — — — — — — — — — — — — 
— — — — — — — — — — — — — — — — — — — — 
— — — — — — — — — — — — — — — — — — — — 
— — — — — — — — — — — — — — — — — — — —  — — — — — — — — —

— — — — — — — — — — — —  — — — — — — — — — — — — — — — — — — — — 
— — — — — — — — — — — — — — — — — — — — 
— — — — — — — — — — — — — — — — — — — — 
— — — — — — — — — — — — — — — — — — — —  — — — — — — — — —

— — — — — — — — — — — —  — — — — — — — — — — — — — — — — — — — — 
— — — — — — — — — — — — — — — — — — — — 
— — — — — — — — — — — — — — — — — — — — 
— — — — — — — — — — — — — — — — — — — —  — — — — — — — — —

— — — — — — — — — — — —  — — — — — — — — — — — — — — — — — — — — 
— — — — — — — — — — — — — — — — — — — — 
— — — — — — — — — — — — — — — — — — — — 
— — — — — — — — — — — — — — — — — — — —  — — — — — — — — —

Published Transaction CUSIP Number: 87124KAE3

Published Revolver CUSIP Number: 87124KAF0

CREDIT AGREEMENT

among

SYKES ENTERPRISES, INCORPORATED

as Borrower

THE LENDERS NAMED HEREIN

as Lenders

and

KEYBANK NATIONAL ASSOCIATION

as Administrative Agent, Swing Line Lender and Issuing Lender

KEYBANC CAPITAL MARKETS INC.

as Sole Lead Arranger and Sole Book Runner

BANK OF AMERICA, N.A.

CITIBANK, N.A.

as Co-Syndication Agents

CITIZENS BANK, N.A.

U.S. BANK NATIONAL ASSOCIATION

as Co-Documentation Agents

 

 

dated as of

February 14, 2019

 

 

— — — — — — — — — — — —  — — — — — — — — — — — — — — — — — — — — 
— — — — — — — — — — — — — — — — — — — — 
— — — — — — — — — — — — — — — — — — — — 
— — — — — — — — — — — — — — — — — — — —  — — — — — — — — —

— — — — — — — — — — — —  — — — — — — — — — — — — — — — — — — — — 
— — — — — — — — — — — — — — — — — — — — 
— — — — — — — — — — — — — — — — — — — — 
— — — — — — — — — — — — — — — — — — — —  — — — — — — — — —

— — — — — — — — — — — —  — — — — — — — — — — — — — — — — — — — — 
— — — — — — — — — — — — — — — — — — — — 
— — — — — — — — — — — — — — — — — — — — 
— — — — — — — — — — — — — — — — — — — —  — — — — — — — — —

— — — — — — — — — — — —  — — — — — — — — — — — — — — — — — — — — 
— — — — — — — — — — — — — — — — — — — — 
— — — — — — — — — — — — — — — — — — — — 
— — — — — — — — — — — — — — — — — — — —  — — — — — — — — —



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Page  

ARTICLE I. DEFINITIONS

    1  

Section 1.1. Definitions

    1  

Section 1.2. Accounting Terms

    29  

Section 1.3. Terms Generally

    29  

Section 1.4. Divisions

    29  

ARTICLE II. AMOUNT AND TERMS OF CREDIT

    30  

Section 2.1. Amount and Nature of Credit

    30  

Section 2.2. Revolving Credit Commitment

    30  

Section 2.3. Interest

    35  

Section 2.4. Evidence of Indebtedness

    36  

Section 2.5. Notice of Loans and Credit Events; Funding of Loans

    36  

Section 2.6. Payment on Loans and Other Obligations

    38  

Section 2.7. Prepayment

    40  

Section 2.8. Commitment and Other Fees

    41  

Section 2.9. Modifications to Commitment

    41  

Section 2.10. Computation of Interest and Fees

    42  

Section 2.11. Mandatory Payments

    42  

Section 2.12. Cash Collateral

    43  

ARTICLE III. ADDITIONAL PROVISIONS RELATING TO LIBOR FIXED RATE LOANS; INCREASED
CAPITAL; TAXES

    44  

Section 3.1. Requirements of Law

    44  

Section 3.2. Taxes

    45  

Section 3.3. Funding Losses

    50  

Section 3.4. Eurodollar Rate or Alternate Currency Rate Lending Unlawful;
Inability to Determine

Rate

    50  

Section 3.5. Discretion of Lenders as to Manner of Funding

    52  

Section 3.6. Replacement of Lenders

    52  

ARTICLE IV. CONDITIONS PRECEDENT

    52  

Section 4.1. Conditions to Each Credit Event

    52  

Section 4.2. Conditions to the First Credit Event

    53  

ARTICLE V. COVENANTS

    55  

Section 5.1. Insurance

    55  

Section 5.2. Money Obligations

    55  

Section 5.3. Financial Statements and Information

    56  

Section 5.4. Financial Records

    57  

Section 5.5. Franchises; Change in Business

    57  

Section 5.6. ERISA Pension and Benefit Plan Compliance

    57  

Section 5.7. Financial Covenants

    58  

Section 5.8. Borrowing

    58  

Section 5.9. Liens

    59  

Section 5.10. Regulations T, U and X

    60  

Section 5.11. Investments, Loans and Guaranties

    60  

Section 5.12. Merger and Sale of Assets

    61  

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Page  

Section 5.13. Acquisitions

    62  

Section 5.14. Notice

    63  

Section 5.15. Restricted Payments

    63  

Section 5.16. Environmental Compliance

    63  

Section 5.17. Affiliate Transactions

    64  

Section 5.18. Use of Proceeds

    64  

Section 5.19. Subsidiary Guaranties and Pledge of Stock or Other Ownership
Interest

    64  

Section 5.20. Restrictive Agreements

    65  

Section 5.21. Pari Passu Ranking

    66  

Section 5.22. Guaranty Under Material Indebtedness Agreement

    66  

Section 5.23. Amendment of Organizational Documents

    66  

Section 5.24. Beneficial Ownership

    66  

Section 5.25. Further Assurances

    66  

ARTICLE VI. REPRESENTATIONS AND WARRANTIES

    66  

Section 6.1. Corporate Existence; Subsidiaries; Foreign Qualification

    66  

Section 6.2. Corporate Authority

    67  

Section 6.3. Compliance with Laws and Contracts

    67  

Section 6.4. Litigation and Administrative Proceedings

    68  

Section 6.5. Title to Assets

    68  

Section 6.6. Liens and Security Interests

    68  

Section 6.7. Tax Returns

    68  

Section 6.8. Environmental Laws

    69  

Section 6.9. Continued Business

    69  

Section 6.10. Employee Benefits Plans

    69  

Section 6.11. Consents or Approvals

    70  

Section 6.12. Solvency

    70  

Section 6.13. Financial Statements

    71  

Section 6.14. Regulations

    71  

Section 6.15. Material Agreements

    71  

Section 6.16. Intellectual Property

    71  

Section 6.17. Insurance

    71  

Section 6.18. Accurate and Complete Statements

    72  

Section 6.19. Investment Company; Other Restrictions

    72  

Section 6.20. Beneficial Ownership

    72  

Section 6.21. Defaults

    72  

ARTICLE VII. EVENTS OF DEFAULT

    72  

Section 7.1. Payments

    72  

Section 7.2. Special Covenants

    72  

Section 7.3. Other Covenants

    72  

Section 7.4. Representations and Warranties

    72  

Section 7.5. Cross Default

    73  

Section 7.6. ERISA Default

    73  

Section 7.7. Change in Control

    73  

Section 7.8. Judgments

    73  

Section 7.9. Security

    73  

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Page  

Section 7.10. Validity of Loan Documents

     74  

Section 7.11. Solvency

     74  

ARTICLE VIII. REMEDIES UPON DEFAULT

     74  

Section 8.1. Optional Defaults

     75  

Section 8.2. Automatic Defaults

     75  

Section 8.3. Letters of Credit

     75  

Section 8.4. Offsets

     75  

Section 8.5. Equalization Provisions

     76  

Section 8.6. Other Remedies

     76  

Section 8.7. Application of Proceeds

     76  

ARTICLE IX. THE ADMINISTRATIVE AGENT

     77  

Section 9.1. Appointment and Authorization

     78  

Section 9.2. Note Holders

     78  

Section 9.3. Consultation With Counsel

     78  

Section 9.4. Documents

     78  

Section 9.5. Administrative Agent and Affiliates

     78  

Section 9.6. Knowledge or Notice of Default

     79  

Section 9.7. Action by Administrative Agent

     79  

Section 9.8. Release of Guarantor of Payment or Pledge of Stock

     79  

Section 9.9. Delegation of Duties

     80  

Section 9.10. Indemnification of Administrative Agent

     80  

Section 9.11. Successor Administrative Agent

     80  

Section 9.12. Issuing Lender

     81  

Section 9.13. Swing Line Lender

     81  

Section 9.14. Administrative Agent May File Proofs of Claim

     81  

Section 9.15. No Reliance on Administrative Agent’s Customer Identification
Program

     81  

Section 9.16. Other Agents

     82  

Section 9.17. Designated Swap Obligation Lender

     82  

ARTICLE X. MISCELLANEOUS

     82  

Section 10.1. Lenders’ Independent Investigation

     82  

Section 10.2. No Waiver; Cumulative Remedies

     83  

Section 10.3. Amendments, Waivers and Consents

     83  

Section 10.4. Notices

     85  

Section 10.5. Costs, Expenses and Documentary Taxes

     85  

Section 10.6. Indemnification

     85  

Section 10.7. Obligations Several; No Fiduciary Obligations

     86  

Section 10.8. Execution in Counterparts

     86  

Section 10.9. Binding Effect; Borrower’s Assignment

     86  

Section 10.10. Lender Assignments

     86  

Section 10.11. Sale of Participations

     88  

Section 10.12. Defaulting Lenders

     89  

Section 10.13. Patriot Act Notice

     92  

Section 10.14. Severability of Provisions; Captions; Attachments

     93  

Section 10.15. Investment Purpose

     93  

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Page  

Section 10.16. Entire Agreement

    93  

Section 10.17. Limitations on Liability of the Issuing Lender

    93  

Section 10.18. General Limitation of Liability

    93  

Section 10.19. No Duty

    94  

Section 10.20. Legal Representation of Parties

    94  

Section 10.21. Judgment Currency

    94  

Section 10.22. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions

    95  

Section 10.23. ERISA Representations

    95  

Section 10.24. Governing Law; Submission to Jurisdiction

    97  

Jury Trial Waiver

    Signature Page 1  

 

Exhibit A   

Form of Revolving Credit Note

Exhibit B   

Form of Swing Line Note

Exhibit C   

Form of Notice of Loan

Exhibit D   

Form of Compliance Certificate

Exhibit E   

Form of Assignment and Acceptance Agreement

Exhibit F-1

  

Form of U.S. Tax Compliance Certificate (For Foreign Lenders That Are Not
Partnerships For U.S. Federal Income Tax Purposes)

Exhibit F-2

  

Form of U.S. Tax Compliance Certificate (For Foreign Participants That Are Not
Partnerships For U.S. Federal Income Tax Purposes)

Exhibit F-3

  

Form of U.S. Tax Compliance Certificate (For Foreign Participants That Are
Partnerships For U.S. Federal Income Tax Purposes)

Exhibit F-4   

Form of U.S. Tax Compliance Certificate (For Foreign Lenders That Are
Partnerships For U.S. Federal Income Tax Purposes)

Schedule 1   

Commitments of Lenders

Schedule 2   

Guarantors of Payment

Schedule 3   

Pledged Securities

Schedule 5.8   

Indebtedness

Schedule 5.9   

Liens

Schedule 5.11   

Permitted Foreign Subsidiary Loans, Guaranties and Investments

Schedule 6.1   

Corporate Existence; Subsidiaries; Foreign Qualification

Schedule 6.4   

Litigation and Administrative Proceedings

Schedule 6.10   

Employee Benefits Plans

Schedule 6.15   

Material Agreements

 

 

iv



--------------------------------------------------------------------------------

This CREDIT AGREEMENT (as the same may from time to time be amended, restated or
otherwise modified, this “Agreement”) is made effective as of the 14th day of
February, 2019 among:

(a)         SYKES ENTERPRISES, INCORPORATED, a Florida corporation (the
“Borrower”);

(b)         the lenders listed in the Register, as hereinafter defined, and each
other Eligible Transferee, as hereinafter defined, that from time to time
becomes a party hereto pursuant to Section 2.9(b) or 10.10 hereof (collectively,
the “Lenders” and, individually, each a “Lender”); and

(c)         KEYBANK NATIONAL ASSOCIATION, a national banking association, as the
administrative agent for the Lenders under this Agreement (the “Administrative
Agent”), the Swing Line Lender and the Issuing Lender.

WITNESSETH:

WHEREAS, the Borrower, the Administrative Agent and the Lenders desire to
contract for the establishment of credits in the aggregate principal amounts
hereinafter set forth, to be made available to the Borrower upon the terms and
subject to the conditions hereinafter set forth;

NOW, THEREFORE, it is mutually agreed as follows:

ARTICLE I. DEFINITIONS

Section 1.1. Definitions. As used in this Agreement, the following terms shall
have the meanings set forth below:

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of any Person (other than a Company), or any
business or division of any Person (other than a Company), (b) the acquisition
of in excess of fifty percent (50%) of the outstanding capital stock (or other
equity interest) of any Person (other than a Company), or (c) the acquisition of
another Person (other than a Company) by a merger, amalgamation or consolidation
or any other combination with such Person.

“Additional Commitment” means that term as defined in Section 2.9(b)(i) hereof.

“Additional Lender” means a financial institution that shall become a Lender
during the Commitment Increase Period pursuant to Section 2.9(b) hereof.



--------------------------------------------------------------------------------

“Additional Lender Assumption Agreement” means an additional lender assumption
agreement, in form and substance satisfactory to the Administrative Agent,
wherein an Additional Lender shall become a Lender.

“Additional Lender Assumption Effective Date” means that term as defined in
Section 2.9(b)(ii) hereof.

“Administrative Agent” means that term as defined in the first paragraph of this
Agreement.

“Administrative Agent Fee Letter” means the Administrative Agent Fee Letter
between the Borrower and the Administrative Agent, dated as of the Closing Date,
as the same may from time to time be amended, restated or otherwise modified.

“Advantage” means any payment (whether made voluntarily or involuntarily, by
offset of any deposit or other indebtedness or otherwise) received by any Lender
in respect of the Obligations, if such payment results in that Lender having
less than its pro rata share (based upon its Commitment Percentage) of the
Obligations then outstanding.

“Affiliate” means any Person, directly or indirectly, controlling, controlled by
or under common control with a Company and “control” (including the correlative
meanings, the terms “controlling”, “controlled by” and “under common control
with”) means the power, directly or indirectly, to direct or cause the direction
of the management and policies of a Company, whether through the ownership of
voting securities, by contract or otherwise.

“Agreement” means that term as defined in the first paragraph of this agreement.

“Alternate Currency” means (a) Euros, Canadian Dollars, Pounds Sterling and
Swedish Krona, in each case as acceptable to the Administrative Agent, and
(b) any other currency, other than Dollars, agreed to by the Administrative
Agent that (i) shall be freely transferable and convertible into Dollars,
(ii) is dealt with in the London interbank deposit market, and (iii) for which
no central bank or other governmental authorization in the country of issue of
such currency is required to give authorization for the use of such currency by
any Lender for making Revolving Loans unless such authorization has been
obtained and remains in full force and effect.

“Alternate Currency Exposure” means, at any time and without duplication, the
sum of the Dollar Equivalent of (a) the aggregate principal amount of Alternate
Currency Loans, and (b) the Letter of Credit Exposure that is denominated in one
or more Alternate Currencies.

“Alternate Currency Loan” means a Loan described in Section 2.2(a) hereof, that
shall be denominated in an Alternate Currency and on which the Borrower shall
pay interest at the Derived Alternate Currency Rate.

“Alternate Currency Maximum Amount” means Two Hundred Million Dollars
($200,000,000).

 

2



--------------------------------------------------------------------------------

“Alternate Currency Rate” means, with respect to an Alternate Currency Loan, for
any Interest Period, a rate per annum equal to the quotient obtained (rounded
upwards, if necessary, to the nearest 1/16th of 1%) by dividing (a) the rate of
interest, determined by the Administrative Agent in accordance with its usual
procedures (which determination shall be conclusive absent manifest error) as
published by Thomson Reuters (or other commercially available source providing
such interest rate quotations as designated by the Administrative Agent from
time to time) for such Alternate Currency as the interbank lending rate for
leading banks in the applicable jurisdiction as of approximately 11:00 A.M.
(Local Time) two Business Days prior to the beginning of such Interest Period
(or such other time as the Administrative Agent may reasonably determine in
light of the rate setting mechanism), for deposits in the relevant Alternate
Currency in immediately available funds with a maturity comparable to such
Interest Period, provided that, in the event that such rate quotation is not
available for any reason, then the Alternate Currency Rate for such Alternate
Currency shall be the average (rounded upward to the nearest 1/16th of 1%) of
the per annum rates at which deposits in immediately available funds in the
relevant Alternate Currency for the relevant Interest Period and in the amount
of the Alternate Currency Loan to be disbursed or to remain outstanding during
such Interest Period, as the case may be, are offered to the Administrative
Agent (or an affiliate of the Administrative Agent, in the Administrative
Agent’s discretion) by leading banks in any Alternate Currency market reasonably
selected by the Administrative Agent or, if lower, at the option of the
Administrative Agent, the per annum rate at which deposits in immediately
available funds in the relevant Alternate Currency for the relevant Interest
Period and in the amount of the Alternate Currency are offered by the
Administrative Agent), determined as of 11:00 A.M. (Local Time) (or as soon
thereafter as practicable), two Business Days prior to the beginning of the
relevant Interest Period pertaining to such Alternate Currency Loan hereunder;
by (b) 1.00 minus the Reserve Percentage. Notwithstanding the foregoing, if at
any time the Alternate Currency Rate as determined above is less than zero, it
shall be deemed to be zero for purposes of this Agreement.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Companies from time to time concerning or
relating to bribery or corruption.

“Applicable Commitment Fee Rate” means:

(a)         for the period from the Closing Date through May 31, 2019, twelve
and one-half (12.50) basis points; and

(b)         commencing with the Consolidated financial statements of the
Borrower for the fiscal quarter ending March 31, 2019, the number of basis
points set forth in the following matrix, based upon the result of the
computation of the Leverage Ratio as set forth in the Compliance Certificate for
such fiscal period, and, thereafter, as set forth in each successive Compliance
Certificate, as provided below:

 

Leverage Ratio    Applicable Commitment Fee Rate

Less than to 1.00 to 1.00

   12.50 basis points

Greater than or equal to 1.00 to 1.00 but less

   15.00 basis points

 

3



--------------------------------------------------------------------------------

than 2.00 to 1.00

    

Greater than or equal to 2.00 to 1.00 but less

than to 3.00 to 1.00

   17.50 basis points

Greater than or equal to 3.00 to 1.00

   22.50 basis points

The first date on which the Applicable Commitment Fee is subject to change is
June 1, 2019. After June 1, 2019, changes to the Applicable Commitment Fee Rate
shall be effective on the first day of each calendar month following the date
upon which the Administrative Agent should have received, pursuant to
Section 5.3(a) and (b) hereof, the Consolidated financial statements of the
Borrower. The above pricing matrix does not modify or waive, in any respect, the
requirements of Section 5.7 hereof, the rights of the Administrative Agent and
the Lenders to charge the Default Rate, or the rights and remedies of the
Administrative Agent and the Lenders pursuant to Articles VII and VIII hereof.
Notwithstanding anything herein to the contrary, (i) during any period when the
Borrower shall have failed to timely deliver the Consolidated financial
statements pursuant to Section 5.3(a) or (b) hereof, or the Compliance
Certificate pursuant to Section 5.3(c) hereof, until such time as the
appropriate Consolidated financial statements and Compliance Certificate are
delivered, the Applicable Commitment Fee Rate shall be the highest rate per
annum indicated in the above pricing grid regardless of the Leverage Ratio at
such time, and (ii) in the event that any financial information or certification
provided to the Administrative Agent in the Compliance Certificate is shown to
be inaccurate (regardless of whether this Agreement or the Commitment is in
effect when such inaccuracy is discovered), and such inaccuracy, if corrected,
would have led to the application of a higher Applicable Commitment Fee Rate for
any period (an “Applicable Commitment Fee Period”) than the Applicable
Commitment Fee Rate applied for such Applicable Commitment Fee Period, then
(A) the Borrower shall immediately deliver to the Administrative Agent a
corrected Compliance Certificate for such Applicable Commitment Fee Period,
(B) the Applicable Commitment Fee Rate shall be determined based on such
corrected Compliance Certificate, and (C) the Borrower shall immediately pay to
the Administrative Agent the accrued additional fees owing as a result of such
increased Applicable Commitment Fee Rate for such Applicable Commitment Fee
Period.

“Applicable Margin” means:

(a)         for the period from the Closing Date through May 31, 2019, one
hundred (100.00) basis points for Eurodollar Loans and Alternate Currency Loans
and zero (0.00) basis points for Base Rate Loans; and

(b)         commencing with the Consolidated financial statements of the
Borrower for the fiscal quarter ending March 31, 2019, the number of basis
points (depending upon whether Loans are Eurodollar Loans, Alternate Currency
Loans or Base Rate Loans) set forth in the following matrix, based upon the
result of the computation of the Leverage Ratio as set forth in the Compliance
Certificate for such fiscal period, and, thereafter, as set forth in each
successive Compliance Certificate, as provided below:

 

4



--------------------------------------------------------------------------------

Leverage Ratio   

 

Applicable Basis Points for

Eurodollar Loans and Alternate

Currency Loans

 

  

Applicable Basis Points for

Base Rate Loans

Less than to 1.00 to 1.00

 

  

100.00

 

  

0.00

 

Greater than or equal to 1.00

to 1.00 but less than 2.00 to

1.00

   112.50    12.50

Greater than or equal to 2.00

to 1.00 but less than to 3.00 to

1.00

   137.50    37.50

Greater than or equal to 3.00

to 1.00

   162.50    62.50

The first date on which the Applicable Margin is subject to change is June 1,
2019. After June 1, 2019, changes to the Applicable Margin shall be effective on
the first day of each calendar month following the date upon which the
Administrative Agent should have received, pursuant to Section 5.3(a) and
(b) hereof, the Consolidated financial statements of the Borrower. The above
pricing matrix does not modify or waive, in any respect, the requirements of
Section 5.7 hereof, the rights of the Administrative Agent and the Lenders to
charge the Default Rate, or the rights and remedies of the Administrative Agent
and the Lenders pursuant to Articles VII and VIII hereof. Notwithstanding
anything herein to the contrary, (i) during any period when the Borrower shall
have failed to timely deliver the Consolidated financial statements pursuant to
Section 5.3(a) or (b) hereof, or the Compliance Certificate pursuant to
Section 5.3(c) hereof, until such time as the appropriate Consolidated financial
statements and Compliance Certificate are delivered, the Applicable Margin shall
be the highest rate per annum indicated in the above pricing grid for Loans of
that type, regardless of the Leverage Ratio at such time, and (ii) in the event
that any financial information or certification provided to the Administrative
Agent in the Compliance Certificate is shown to be inaccurate (regardless of
whether this Agreement or the Commitment is in effect when such inaccuracy is
discovered), and such inaccuracy, if corrected, would have led to the
application of a higher Applicable Margin for any period (an “Applicable Margin
Period”) than the Applicable Margin applied for such Applicable Margin Period,
then (A) the Borrower shall immediately deliver to the Administrative Agent a
corrected Compliance Certificate for such Applicable Margin Period, (B) the
Applicable Margin shall be determined based on such corrected Compliance
Certificate, and (C) the Borrower shall immediately pay to the Administrative
Agent the accrued additional interest owing as a result of such increased
Applicable Margin for such Applicable Margin Period.

“Approved Depository” means a domestic or foreign commercial bank or United
States of America branch of a foreign bank licensed under the laws of the United
States of America or a State thereof having (a) capital and surplus in excess of
Five Hundred Million Dollars ($500,000,000) and (b) a senior unsecured long-term
indebtedness rating from Standard & Poor’s of at least A-, or the equivalent
thereof, or from Moody’s of at least A3, or the equivalent

 

5



--------------------------------------------------------------------------------

thereof, or, with respect to any investment or deposit in a foreign bank in
excess of One Million Dollars ($1,000,000), an equivalent rating from a
comparable foreign rating agency.

“Assignment Agreement” means an Assignment and Acceptance Agreement in the form
of the attached Exhibit E.

“Authorized Officer” means a Financial Officer, the Vice President and General
Counsel, or other individual authorized by a Financial Officer in writing (with
a copy to the Administrative Agent) to handle certain administrative matters in
connection with this Agreement.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time that is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as now or hereafter in effect, or any successor thereto, as
hereafter amended.

“Base Rate” means, for any day, a rate per annum equal to the highest of (a) the
Prime Rate, (b) one-half of one percent (.50%) in excess of the Federal Funds
Effective Rate, and (c) one hundred (100.00) basis points in excess of the
London interbank offered rate for loans in Eurodollars for a period of one month
(or, if such day is not a Business Day, such rate as calculated on the most
recent Business Day). Any change in the Base Rate shall be effective immediately
from and after such change in the Base Rate.    Notwithstanding the foregoing,
if at any time the Base Rate as determined above is less than zero, it shall be
deemed to be zero for purposes of this Agreement.

“Base Rate Loan” means a Loan described in Section 2.2(a) hereof, that shall be
denominated in Dollars and on which the Borrower shall pay interest at the
Derived Base Rate.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code, or (c) any Person whose assets include (for purposes
of ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan”.

“Borrower” means that term as defined in the first paragraph of this Agreement.

 

6



--------------------------------------------------------------------------------

“Borrower Investment Policy” means the Investment Policy of the Borrower in
effect as of the Closing Date, together with such modifications as approved from
time to time by the Board of Directors of the Borrower.

“Business Day” means a day that is not a Saturday, a Sunday or a day on which
national banks are authorized or required to close in Cleveland, Ohio, and, in
addition, (a) if the applicable Business Day relates to a Eurodollar Loan, is a
day of the year on which dealings in Dollar deposits are carried on in the
London interbank Eurodollar market, and (b) if the applicable Business Day
relates to an Alternate Currency, is a day of the year on which dealings in
deposits are carried on in the relevant Alternate Currency.

“Capital Distribution” means a payment made, liability incurred or other
consideration given by a Company to any Person that is not a Company, (a) for
the purchase, acquisition, redemption, repurchase, payment or retirement of any
capital stock or other equity interest of such Company, or (b) as a dividend,
return of capital or other distribution (other than any stock dividend, stock
split or other equity distribution payable only in capital stock or other equity
of such Company) in respect of such Company’s capital stock or other equity
interest.

“Capitalized Lease Obligations” means obligations of the Companies for the
payment of rent for any real or personal property under leases or agreements to
lease that, in accordance with GAAP, have been or should be capitalized on the
books of the lessee and, for the purposes hereof, the amount of any such
obligation shall be the capitalized amount thereof determined in accordance with
GAAP.

“Cash Collateralize” means to deposit cash or deposit account balances into a
cash collateral account maintained with (or on behalf of) the Administrative
Agent, and under the sole dominion and control of the Administrative Agent, or,
if the Administrative Agent and the Issuing Lender shall agree in their sole
discretion, other credit support, to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Issuing Lender, as collateral for
any Letter of Credit Exposure or obligations of the Lenders to fund
participations in respect of any Letter of Credit Exposure, in each case
pursuant to documentation in form and substance satisfactory to the
Administrative Agent and the Issuing Lender. For the purposes of this Agreement,
“Cash Collateral” shall have a meaning analogous to the foregoing and shall
include the proceeds of such cash collateral and other credit support.

“Cash Equivalent Investments” means:

(a)         securities issued, or directly and fully guaranteed or insured by,
the United States of America or any agency or instrumentality thereof (provided
that the full faith and credit of the United States of America is pledged in
support thereof) having maturities of not more than one year from the date of
acquisition;

(b)         time deposits, demand deposits, certificates of deposit and bankers’
acceptances of an Approved Depository, in each case with maturities of not more
than one year from the date of acquisition;

 

7



--------------------------------------------------------------------------------

(c)         commercial paper issued by an Approved Depository or by the parent
company of an Approved Depository and commercial paper issued by, or guaranteed
by, any industrial or financial company with a short-term commercial paper
rating of at least A-1 or the equivalent thereof by Standard & Poor’s or at
least P-1 or the equivalent thereof by Moody’s, or guaranteed by any industrial
company with a long term unsecured debt rating of at least A or A2, or the
equivalent of each thereof, from Standard & Poor’s or Moody’s, as the case may
be, and in each case maturing within one calendar year after the date of
acquisition;

(d)         investments in money market funds substantially all the assets of
which are comprised of securities of the types described in subparts (a) through
(c) above, or investments in money market funds of an investment management firm
with assets in excess of Five Hundred Million Dollars ($500,000,000); and

(e)         investments in money market funds access to which is provided as
part of “sweep” accounts maintained with an Approved Depository.

“Change in Control” means:

(a)         the acquisition of, or, if earlier, the shareholder or director
approval of the acquisition of, ownership or voting control, directly or
indirectly, beneficially (within the meaning of Rules 13d-3 and 13d-5 of the
Exchange Act) or of record, on or after the Closing Date, by any Person (other
than John Sykes) or group (within the meaning of Sections 13d and 14d of the
Exchange Act), of shares representing more than thirty percent (30%) of the
aggregate ordinary Voting Power represented by the issued and outstanding equity
interests of the Borrower;

(b)         if at any time during any period of twenty-four (24) consecutive
months, a majority of the members of the board of directors of the Borrower
cease to be composed of individuals (i) who were members of that board of
directors on the first day of such period, (ii) whose election or nomination to
that board of directors was approved by individuals referred to in clause
(i) above that constituted, at the time of such election or nomination, at least
a majority of that board of directors, or (iii) whose election or nomination to
that board of directors was approved by individuals referred to in clauses
(i) and (ii) above that constituted, at the time of such election or nomination,
at least a majority of that board of directors;

(c)         the occurrence of a change in control, or other term of similar
import used therein, as defined in any Material Indebtedness Agreement; or

(d)         the Borrower shall no longer be subject to the periodical and other
reporting requirements of Section 13 or Section 15(d) of the Exchange Act.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change

 

8



--------------------------------------------------------------------------------

in any law, rule, regulation or treaty or in the administration, interpretation,
implementation or application thereof by any Governmental Authority or (c) the
making or issuance of any request, rule, guideline or directive (whether or not
having the force of law) by any Governmental Authority; provided that,
notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (ii) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted or issued.

“Closing Date” means the effective date of this Agreement as set forth in the
first paragraph of this Agreement.

“Closing Fee Letter” means the Closing Fee Letter between the Borrower and the
Administrative Agent, dated as of the Closing Date.

“Closing Revolving Amount” means Five Hundred Million Dollars ($500,000,000).

“Code” means the Internal Revenue Code of 1986, as amended, together with the
rules and regulations promulgated thereunder.

“Collateral” means the Pledged Securities and any and all other assets of the
Companies that, on or after the Closing Date, are pledged to the Administrative
Agent, for the benefit of the Lenders, to secure the Obligations.

“Commitment” means the obligation hereunder of the Lenders, during the
Commitment Period, to make Loans and to participate in Swing Loans and the
issuance of Letters of Credit pursuant to the Revolving Credit Commitment, up to
the Total Commitment Amount.

“Commitment Increase Period” means the period from the Closing Date to the date
that is three hundred sixty-five (365) days prior to the last day of the
Commitment Period.

“Commitment Percentage” means, for each Lender, the percentage set forth
opposite such Lender’s name under the column headed “Commitment Percentage”, as
listed on Schedule 1 hereto (taking into account any assignments pursuant to
Section 10.10 hereof).

“Commitment Period” means the period from the Closing Date to February 13, 2024,
or such earlier date on which the Commitment shall have been terminated pursuant
to Article VIII hereof.

“Companies” means the Borrower and all Subsidiaries.

“Company” means the Borrower or a Subsidiary.

 

9



--------------------------------------------------------------------------------

“Compliance Certificate” means a Compliance Certificate in the form of the
attached Exhibit D.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consideration” means, in connection with an Acquisition, the aggregate
consideration paid or to be paid, including borrowed funds, cash, deferred
payments, the issuance of securities or notes, the assumption or incurring of
liabilities (direct or contingent), the payment of consulting fees or fees for a
covenant not to compete and any other consideration paid or to be paid for such
Acquisition; provided that, if the amount paid or to be paid for any such
consideration is not determinable at the time of such Acquisition, the amount
paid or to be paid for such consideration shall be estimated by the Borrower, in
its commercially reasonable discretion.

“Consolidated” means the resultant consolidation of the financial statements of
the Borrower and its Subsidiaries in accordance with GAAP, including principles
of consolidation consistent with those applied in preparation of the
consolidated financial statements referred to in Section 6.13 hereof; provided
that, notwithstanding the foregoing, the Borrower may, at its discretion and
consistent with the accounting principles applied in preparation of the
consolidated financial statements referred to in Section 6.13 hereof, include
the financial statements of John Cage Enterprises, Guangzhou Pin Duo, Shanghai
Pintian and Suzhou Pin Zhuo for the purposes of preparing such consolidated
financial statements.

“Consolidated Depreciation and Amortization Charges” means, for any period, the
aggregate of all depreciation and amortization charges (specifically including
amortization of deferred grants) for fixed assets, leasehold improvements and
general intangibles (specifically including goodwill) of the Borrower for such
period, as determined on a Consolidated basis.

“Consolidated EBITDA” means, for any period, as determined on a Consolidated
basis, (a) Consolidated Net Earnings for such period plus, without duplication,
the aggregate amounts deducted in determining such Consolidated Net Earnings in
respect of (i) Consolidated Interest Expense, (ii) Consolidated Income Tax
Expense, (iii) Consolidated Depreciation and Amortization Charges, (iv) special
non-cash losses and charges and other non-recurring non-cash losses and charges,
(v) non-cash expenses incurred in connection with stock-based compensation, and
(vi) (1) non-recurring costs and expenses paid in cash and incurred in
connection with, or attributable to, a Significant Acquisition, that were
incurred within one year of the consummation of such Significant Acquisition and
that are otherwise acceptable to the Administrative Agent, in an aggregate
amount and (2) non-recurring costs and expenses paid in cash and incurred in
connection with other operating improvements and synergies projected by the
Borrower in good faith to be realized as a result of actions taken or to be
taken in connection with such Significant Acquisition that are to be incurred
within one year of the consummation of such Significant Acquisition and that are
otherwise acceptable to the Administrative Agent, in an aggregate amount (for
both subparts (1) and (2) above) for each Significant Acquisition not to exceed
the lesser of (A) Fifty Million Dollars ($50,000,000), or (B) fifteen percent
(15%) of the

 

10



--------------------------------------------------------------------------------

total Consideration for such Significant Acquisition, and (vii) onetime,
non-recurring cash charges related to severance and other restructuring-related
expenses, up to an aggregate amount not to exceed Twenty Million Dollars
($20,000,000) during any twelve (12) month period; minus (b) to the extent
included in Consolidated Net Earnings for such period, special non-cash gains
and other non-recurring non-cash gains; provided that, for any period during
which an Acquisition is made pursuant to Section 5.13 hereof, Consolidated
EBITDA shall be recalculated to include the “EBITDA” of the acquired company (in
each case, with appropriate pro forma adjustments acceptable to the
Administrative Agent and calculated on the same basis as set forth in this
definition).

“Consolidated Funded Indebtedness” means, at any date, all Indebtedness
(including, but not limited to, short-term, long-term and Subordinated
Indebtedness, if any) of the Borrower, as determined on a Consolidated basis.

“Consolidated Income Tax Expense” means, for any period, all provisions for
taxes based on the gross or net income of the Borrower (including, without
limitation, any additions to such taxes, and any penalties and interest with
respect thereto), as determined on a Consolidated basis.

“Consolidated Interest Expense” means, for any period, the interest expense of
the Borrower for such period, as determined on a Consolidated basis.

“Consolidated Net Earnings” means, for any period, the net income (loss) of the
Borrower for such period, as determined on a Consolidated basis.

“Consolidated Net Worth” means, at any date, the stockholders’ equity of the
Borrower, determined as of such date on a Consolidated basis.

“Controlled Group” means a Company and each Person required to be aggregated
with a Company under Code Section 414(b), (c), (m) or (o).

“Credit Event” means the making by the Lenders of a Loan, the conversion by the
Lenders of a Base Rate Loan to a Eurodollar Loan, the continuation by the
Lenders of a Eurodollar Loan after the end of the applicable Interest Period, or
the issuance (or amendment or renewal) by the Issuing Lender of a Letter of
Credit.

“Credit Party” means the Borrower, and any Subsidiary or other Affiliate that is
a Guarantor of Payment.

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions, from
time to time in effect.

“Default” means an event or condition that constitutes, or with the lapse of any
applicable grace period or the giving of notice or both would constitute, an
Event of Default, and that has

 

11



--------------------------------------------------------------------------------

not been waived by the Required Lenders (or, if required hereunder, all of the
Lenders) in writing.

“Default Rate” means (a) with respect to any Loan or other Obligation for which
a rate is specified, a rate per annum equal to two percent (2%) in excess of the
rate otherwise applicable thereto, and (b) with respect to any other amount, if
no rate is specified or available, a rate per annum equal to two percent (2%) in
excess of the Derived Base Rate from time to time in effect.

“Defaulting Lender” means, subject to Section 10.12 hereof, a Lender, as
reasonably determined by the Administrative Agent, that (a) has failed (which
failure has not been cured) to fund any Loan or any participation interest in
Letters of Credit required to be made hereunder in accordance with the terms
hereof (unless such Lender shall have notified the Administrative Agent and the
Borrower in writing of its good faith determination that a condition under
Section 4.1 hereof to its obligation to fund any Loan shall not have been
satisfied); (b) has notified the Borrower, the Administrative Agent, or, solely
in the case of a Letter of Credit, the Issuing Lender, in writing that it does
not intend to comply with any of its funding obligations under this Agreement or
has made a public statement to the effect that it does not intend to comply with
its funding obligations under this Agreement (unless such Lender shall have
notified the Administrative Agent and the Borrower in writing of its good faith
determination that a condition under Section 4.1 hereof to its obligation to
fund any Loan shall not have been satisfied) or generally under other agreements
in which it commits to extend credit; (c) has failed, within three (3) Business
Days after receipt of a written request from the Administrative Agent or the
Borrower to confirm that it will comply with the terms of this Agreement
relating to its obligation to fund prospective Loans or participations in
Letters of Credit or Swing Loans, and such request states that the requesting
party has reason to believe that the Lender receiving such request may fail to
comply with such obligation, and states such reason; (d) has (i) become the
subject of a proceeding under any Debtor Relief Law, (ii) had appointed for it a
receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity, or (iii) become the subject of a Bail-In Action; provided that, a
Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender, or any direct or indirect
parent company thereof, by a Governmental Authority, so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States, or from the enforcement of
judgments or writs of attachment on its assets, or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender; or (e) has failed to pay to the
Administrative Agent, the Issuing Lender or any other Lender when due an amount
owed by such Lender to the Administrative Agent or any other Lender pursuant to
the terms of this Agreement, unless such amount is subject to a good faith
dispute or such failure has been cured. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one (1) or more of subparts
(a) through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to Section 10.12
hereof) upon delivery of written notice of such determination to the Borrower
and each Lender.

 

12



--------------------------------------------------------------------------------

“Derived Alternate Currency Rate” means a rate per annum equal to the sum of
(a) the Applicable Margin (from time to time in effect) for Alternate Currency
Loans, and (b) the Alternate Currency Rate applicable to the relevant Alternate
Currency.

“Derived Base Rate” means a rate per annum equal to the sum of the Applicable
Margin (from time to time in effect) for Base Rate Loans plus the Base Rate.

“Derived Eurodollar Rate” means a rate per annum equal to the sum of (a) the
Applicable Margin (from time to time in effect) for Eurodollar Loans, and
(b) the Eurodollar Rate.

“Designated Swap Obligations” means all obligations of a Company owing to a
Lender (or an entity that is an affiliate of a then existing Lender) under a
Hedge Agreement, but only so long as such Lender shall have provided a written
confirmation to the Administrative Agent promptly upon execution of such Hedge
Agreement that (a) it is documented pursuant to a standard International Swap
Dealers Association, Inc. master agreement or reasonably comparable document,
(b) provides for the method of calculating the reimbursable amount of the
provider’s credit exposure with respect to such Hedge Agreement in a reasonable
and customary manner, and (c) it is entered into for hedging (rather than
speculative) purposes.

“Dollar” or the $ sign means lawful currency of the United States of America.

“Dollar Equivalent” means (a) with respect to an Alternate Currency Loan or
Letter of Credit denominated in an Alternate Currency, the Dollar equivalent of
the amount of such Alternate Currency Loan or Letter of Credit denominated in
such Alternate Currency, determined by the Administrative Agent on the basis of
its spot rate at approximately 11:00 A.M. (London time) on the date two Business
Days before the date of such Alternate Currency Loan or issuance of such Letter
of Credit denominated in such Alternate Currency, for the purchase of the
relevant Alternate Currency with Dollars for delivery on the date of such
Alternate Currency Loan or Letter of Credit, and (b) with respect to any other
amount, if such amount is denominated in Dollars, then such amount in Dollars
and, otherwise the Dollar equivalent of such amount, determined by the
Administrative Agent on the basis of its spot rate at approximately 11:00 A.M.
(London time) on the date for which the Dollar equivalent amount of such amount
is being determined, for the purchase of the relevant Alternate Currency with
Dollars for delivery on such date; provided that, in calculating the Dollar
Equivalent for purposes of determining (i) the Borrower’s obligation to prepay
Loans and Letters of Credit pursuant to Section 2.11 hereof, or (ii) the
Borrower’s ability to request additional Loans or Letters of Credit pursuant to
the Commitment, the Administrative Agent may, in its discretion, on any Business
Day selected by the Administrative Agent (prior to payment in full of the
Obligations), calculate the Dollar Equivalent of each such Loan or Letter of
Credit. The Administrative Agent shall notify the Borrower of the Dollar
Equivalent of such Alternate Currency Loan or any other amount, at the time that
such Dollar Equivalent shall have been determined.

“Domestic Subsidiary” means a Subsidiary that is not a Foreign Subsidiary.

“Dormant Subsidiary” means a Company that (a) is not a Credit Party or the
direct or indirect equity holder of a Credit Party, (b) has aggregate assets of
less than Two Hundred Fifty

 

13



--------------------------------------------------------------------------------

Thousand Dollars ($250,000) (or the foreign currency equivalent of such amount),
and (c) has no direct or indirect Subsidiaries with aggregate assets, for such
Company and all such Subsidiaries, of more than Two Hundred Fifty Thousand
Dollars ($250,000) (or the foreign currency equivalent of such amount).

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in subpart (a) of this definition,
or (c) any financial institution established in an EEA Member Country that is a
subsidiary of an institution described in subparts (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Transferee” means a commercial bank, financial institution or other
“accredited investor” (as defined in SEC Regulation D) that is not the Borrower,
a Subsidiary, an Affiliate or a natural person (or holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of a natural
person).

“Environmental Laws” means all provisions of law (including the common law),
statutes, ordinances, codes, rules, guidelines, policies, procedures,
orders-in-council, regulations, permits, licenses, judgments, writs,
injunctions, decrees, orders, awards and standards promulgated by a Governmental
Authority or by any court, agency, instrumentality, regulatory authority or
commission of any of the foregoing concerning environmental health or safety and
protection of, or regulation of the discharge of substances into, the
environment.

“Environmental Permits” means all permits, licenses, authorizations,
certificates, approvals or registrations required by any Governmental Authority
under any Environmental Laws.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated pursuant thereto.

“ERISA Event” means (a) the existence of a condition or event with respect to an
ERISA Plan that presents a risk of the imposition of an excise tax or any other
liability on a Company or of the imposition of a Lien on the assets of a
Company; (b) the engagement by a Controlled Group member in a non-exempt
“prohibited transaction” (as defined under ERISA Section 406 or Code
Section 4975) or a breach of a fiduciary duty under ERISA that could result in
liability to a Company; (c) the application by a Company for a waiver from the
minimum funding requirements of Code Section 412 or ERISA Section 302 or a
Controlled Group member is required to provide security under Code
Section 401(a)(29) or ERISA Section 307; (d) the

 

14



--------------------------------------------------------------------------------

occurrence of a Reportable Event with respect to any Pension Plan as to which
notice is required to be provided to the PBGC; (e) the withdrawal by a
Controlled Group member from a Multiemployer Plan in a “complete withdrawal” or
a “partial withdrawal” (as such terms are defined in ERISA Sections 4203 and
4205, respectively); (f) the involvement of, or occurrence or existence of any
event or condition that makes likely the involvement of, a Multiemployer Plan in
any reorganization under ERISA Section 4241; (g) the failure of an ERISA Plan
(and any related trust) that is intended to be qualified under Code Sections 401
and 501 to be so qualified or the failure of any “cash or deferred arrangement”
under any such ERISA Plan to meet the requirements of Code Section 401(k); (h)
the taking by the PBGC of any steps to terminate a Pension Plan or appoint a
trustee to administer a Pension Plan, or the taking by a Controlled Group member
of any steps to terminate a Pension Plan; (i) the failure by a Controlled Group
member or an ERISA Plan to satisfy any requirements of law applicable to an
ERISA Plan; (j) the commencement, existence or threatening of a claim, action,
suit, audit or investigation with respect to an ERISA Plan, other than a routine
claim for benefits; or (k) any incurrence by or any expectation of the
incurrence by a Controlled Group member of any liability for post-retirement
benefits under any Welfare Plan, other than as required by ERISA Section 601,
et. seq. or Code Section 4980B.

“ERISA Plan” means an “employee benefit plan” (within the meaning of ERISA
Section 3(3)) that a Controlled Group member at any time sponsors, maintains,
contributes to, has liability with respect to or has an obligation to contribute
to such plan.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor entity), as in effect
from time to time.

“Eurocurrency Liabilities” shall have the meaning assigned to that term in
Regulation D of the Board of Governors of the Federal Reserve System, as in
effect from time to time.

“Eurodollar” means a Dollar denominated deposit in a bank or branch outside of
the United States of America.

“Eurodollar Loan” means a Revolving Loan described in Section 2.2(a) hereof,
that shall be denominated in Dollars and on which the Borrower shall pay
interest at the Derived Eurodollar Rate.

“Eurodollar Rate” means, with respect to a Eurodollar Loan, for any Interest
Period, a rate per annum equal to the quotient obtained (rounded upwards, if
necessary, to the nearest 1/16th of 1%) by dividing (a) the rate of interest,
determined by the Administrative Agent in accordance with its usual procedures
(which determination shall be conclusive absent manifest error) as of
approximately 11:00 A.M. (London time) two Business Days prior to the beginning
of such Interest Period pertaining to such Eurodollar Loan, as listed as the
London interbank offered rate, as published by Thomson Reuters or Bloomberg (or,
if for any reason such rate is unavailable from Thomson Reuters or Bloomberg,
from any other similar company or service that provides rate quotations
comparable to those currently provided by Thomson Reuters or Bloomberg) for
Dollar deposits in immediately available funds with a maturity comparable to
such Interest Period; by (b) 1.00 minus the Reserve Percentage. Notwithstanding
the foregoing,

 

15



--------------------------------------------------------------------------------

if at any time the Eurodollar Rate as determined above is less than zero, it
shall be deemed to be zero for purposes of this Agreement.

“Event of Default” means an event or condition that shall constitute an event of
default as defined in Article VII hereof.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Excluded Taxes” means, with respect to a Recipient, any of the following Taxes
imposed on or with respect to such Recipient or required to be withheld or
deducted from a payment to such Recipient, (a) Taxes imposed on or measured by
net income (however denominated), franchise Taxes, and branch profits Taxes, in
each case, (i) imposed as a result of such Recipient being organized under the
laws of, or having its principal office, or, in the case of any Lender, having
its applicable lending office located in, the jurisdiction imposing such Tax (or
any political subdivision thereof), or (ii) that are Other Connection Taxes;
(b) in the case of a Lender, U.S. federal withholding Taxes imposed on amounts
payable to or for the account of such Lender with respect to an applicable
interest in a Loan or Commitment pursuant to a law in effect on the date on
which (i) such Lender acquires such interest in the Loan or Commitment (other
than pursuant to an assignment request by the Borrower under Section 3.6
hereof), or (ii) such Lender changes its lending office, except in each case to
the extent that, pursuant to Section 3.2 hereof, amounts with respect to such
Taxes were payable either to such Lender’s assignor immediately before such
Lender became a party hereto, or to such Lender immediately before it changed
its lending office; (c) Taxes attributable to such Recipient’s failure to comply
with Section 3.2(e) hereof; and (d) any U.S. federal withholding Taxes imposed
with respect to such Recipient under FATCA.

“Facility Office” means the office through which a Lender will perform its
obligations under this Agreement.

“FATCA” means Sections 1471 through 1474 of the Code, as in effect on the
Closing Date (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), and any current or
future regulations or official interpretations thereof, any agreements entered
into pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.

“Federal Funds Effective Rate” means, for any day, the rate per annum (rounded
upward to the nearest one one-hundredth of one percent (1/100 of 1%)) announced
by the Federal Reserve Bank of New York (or any successor) on such day as being
the weighted average of the rates on overnight federal funds transactions
arranged by federal funds brokers on the previous trading day, as computed and
announced by such Federal Reserve Bank (or any successor) in substantially the
same manner as such Federal Reserve Bank computes and announces the weighted
average it refers to as the “Federal Funds Effective Rate” as of the Closing
Date.

 

16



--------------------------------------------------------------------------------

“Financial Officer” means any of the following officers: chief executive
officer, president, chief financial officer, treasurer or controller. Unless
otherwise qualified, all references to a Financial Officer in this Agreement
shall refer to a Financial Officer of the Borrower.

“Foreign Benefit Plan” means each material plan, fund, program or policy
established under the law of a jurisdiction other than the United States of
America (or a state or local government thereof), whether formal or informal,
funded or unfunded, insured or uninsured, providing employee benefits, including
medical, hospital care, dental, sickness, accident, disability, life insurance,
pension, retirement or savings benefits, under which one or more Companies have
any liability with respect to any employee or former employee, but excluding any
Foreign Pension Plan.

“Foreign Lender” means a Lender that is organized under the laws of a
jurisdiction other than the United States, a State or territory thereof or the
District of Columbia.

“Foreign Pension Plan” means a pension plan required to be registered under the
law of a jurisdiction other than the United States of America (or a state or
local government thereof), that is maintained or contributed to by one or more
Companies for their employees or former employees.

“Foreign Subsidiary” means a Subsidiary that is organized under the laws of any
jurisdiction other than the United States of America, a State thereof or the
District of Columbia.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the Issuing Lender, such Defaulting Lender’s outstanding Letter of
Credit Exposure (to the extent of such Defaulting Lender’s Commitment Percentage
of the Revolving Credit Commitment) with respect to Letters of Credit issued by
the Issuing Lender, other than Letter of Credit Exposure as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof; and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Swing Line Exposure
(to the extent of such Defaulting Lender’s Commitment Percentage of the
Revolving Credit Commitment), other than Swing Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders.

“GAAP” means generally accepted accounting principles in the United States of
America as then in effect, which shall include the official interpretations
thereof by the Financial Accounting Standards Board, applied on a basis
consistent with the past accounting practices and procedures of the Borrower.

“Governmental Authority” means any nation or government, any state, province or
territory or other political subdivision thereof, any governmental agency,
department, authority, instrumentality, regulatory body, court, central bank or
other governmental entity exercising executive, legislative, judicial, taxing,
regulatory or administrative powers or functions of or pertaining to government,
any securities exchange and any self-regulatory organization exercising such
functions.

 

17



--------------------------------------------------------------------------------

“Guangzhou Pin Duo” means Guangzhou Pin Duo Information Technology Service Co.
Ltd., a legal entity organized under the laws of China.

“Guarantor” means a Person that shall have pledged its credit or property in any
manner for the payment or other performance of the indebtedness, contract or
other obligation of another and includes (without limitation) any guarantor
(whether of payment or of collection), surety, co-maker, endorser or Person that
shall have agreed conditionally or otherwise to make any purchase, loan or
investment in order thereby to enable another to prevent or correct a default of
any kind.

“Guarantor of Payment” means each of the Companies designated a “Guarantor of
Payment” on Schedule 2 hereto, each of which is executing and delivering a
Guaranty of Payment on the Closing Date, and any other Domestic Subsidiary that
shall, pursuant to Section 5.19 hereof, execute and deliver a Guaranty of
Payment to the Administrative Agent, or become a party by joinder to the
Guaranty of Payment that was executed on the Closing Date, subsequent to the
Closing Date.

“Guaranty of Payment” means each Guaranty of Payment executed and delivered on
or after the Closing Date in connection with this Agreement by the Guarantors of
Payment, as the same may from time to time be amended, restated or otherwise
modified.

“Guaranty of Payment Joinder” means each Guaranty of Payment Joinder, executed
and delivered by a Guarantor of Payment for the purpose of adding such Guarantor
of Payment as a party to a previously executed Guaranty of Payment.

“Hedge Agreement” means any (a) hedge agreement, interest rate swap, cap, collar
or floor agreement, or other interest rate management device entered into by a
Company with any Person in connection with any Indebtedness of such Company, or
(b) currency swap agreement, forward currency purchase agreement or similar
arrangement or agreement designed to protect against fluctuations in currency
exchange rates entered into by a Company.

“Indebtedness” means, for any Company, without duplication, (a) all obligations
to repay borrowed money, direct or indirect, incurred, assumed, or guaranteed,
(b) all obligations in respect of the deferred purchase price of property or
services (other than trade accounts payable in the ordinary course of business),
(c) all obligations under conditional sales or other title retention agreements,
(d) all obligations (contingent or otherwise) under any letter of credit or
banker’s acceptance, (e) all net obligations under any currency swap agreement,
interest rate swap, cap, collar or floor agreement or other interest rate
management device or any Hedge Agreement, (f) all synthetic leases, (g) all
Capitalized Lease Obligations, (h) all obligations of such Company with respect
to asset securitization financing programs, (i) all obligations to advance funds
to, or to purchase assets, property or services from, any other Person in order
to maintain the financial condition of such Person, (j) all indebtedness of the
types referred to in subparts (a) through (i) above of any partnership or joint
venture (other than a joint venture that is itself a corporation or limited
liability company) in which such Company is a general partner or joint venturer,
unless such indebtedness is expressly made non-recourse to such Company, (k)

 

18



--------------------------------------------------------------------------------

any other transaction (including forward sale or purchase agreements) having the
commercial effect of a borrowing of money entered into by such Company to
finance its operations or capital requirements, and (l) any guaranty of any
obligation described in subparts (a) through (k) above.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in the foregoing subpart (a), Other Taxes.

“Intercompany Note” means any term note or other promissory note evidencing any
intercompany loan of the Borrower to a Foreign Subsidiary of the Borrower.

“Interest Adjustment Date” means the last day of each Interest Period.

“Interest Coverage Ratio” means, as determined for the most recently completed
four fiscal quarters of the Borrower, on a Consolidated basis, the ratio of
(a) Consolidated EBITDA to (b) Consolidated Interest Expense.

“Interest Period” means, with respect to a LIBOR Fixed Rate Loan, the period
commencing on the date such LIBOR Fixed Rate Loan is made and ending on the last
day of such period, as selected by the Borrower pursuant to the provisions
hereof, and, thereafter (unless, with respect to a Eurodollar Loan, such
Eurodollar Loan is converted to a Base Rate Loan), each subsequent period
commencing on the last day of the immediately preceding Interest Period and
ending on the last day of such period, as selected by the Borrower pursuant to
the provisions hereof. The duration of each Interest Period for a LIBOR Fixed
Rate Loan shall be one month, two months, three months or six months, in each
case as the Borrower may select upon notice, as set forth in Section 2.5 hereof;
provided that (a) if the Borrower shall fail to so select the duration of any
Interest Period for a Eurodollar Loan at least three Business Days prior to the
Interest Adjustment Date applicable to such Eurodollar Loan, the Borrower shall
be deemed to have converted such Eurodollar Loan to a Base Rate Loan at the end
of the then current Interest Period; and (b) each Alternate Currency Loan must
be repaid on the last day of the Interest Period applicable thereto.

“IRS” means the United States Internal Revenue Service or any successor agency
thereof.

“Issuing Lender” means, as to any Letter of Credit transaction hereunder, the
Administrative Agent as issuer of the Letter of Credit, or, in the event that
the Administrative Agent either shall be unable to issue or the Administrative
Agent shall agree that another Lender may issue, a Letter of Credit, such other
Lender as shall agree to issue the Letter of Credit in its own name, but in each
instance on behalf of the Lenders.

“John Cage Enterprises” means John Cage Enterprises, Inc., a Missouri
corporation.

“KeyBank” means KeyBank National Association, and its successors and assigns.

 

19



--------------------------------------------------------------------------------

“Lender” means that term as defined in the first paragraph of this Agreement
and, as the context requires, shall include the Issuing Lender and the Swing
Line Lender.

“Letter of Credit” means a standby letter of credit that shall be issued by the
Issuing Lender for the account of the Borrower or a Guarantor of Payment,
including amendments thereto, if any, and shall have an expiration date no later
than the earlier of (a) three hundred sixty-four (364) days after its date of
issuance (provided that such Letter of Credit may provide for the renewal
thereof for additional one year periods), or (b) thirty (30) days prior to the
last day of the Commitment Period.

“Letter of Credit Commitment” means the commitment of the Issuing Lender, on
behalf of the Lenders, to issue Letters of Credit in an aggregate face amount of
up to Fifteen Million Dollars ($15,000,000).

“Letter of Credit Exposure” means, at any time, the Dollar Equivalent of the sum
of (a) the aggregate undrawn amount of all issued and outstanding Letters of
Credit, and (b) the aggregate of the draws made on Letters of Credit that have
not been reimbursed by the Borrower or converted to a Revolving Loan pursuant to
Section 2.2(b)(iv) hereof.

“Letter of Credit Fee” means, with respect to any Letter of Credit, for any day,
an amount equal to (a) the undrawn amount of such Letter of Credit, multiplied
by (b) the Applicable Margin for Eurodollar Loans in effect on such day divided
by three hundred sixty (360).

“Leverage Ratio” means, as determined on a Consolidated basis, the ratio of
(a) Consolidated Funded Indebtedness (as of the last day of the most recently
completed fiscal quarter of the Borrower); to (b) Consolidated EBITDA (for the
most recently completed four fiscal quarters of the Borrower).

“Leverage Ratio Step-Up Period” means a four consecutive fiscal quarter period
of the Borrower that meets the following criteria: (a) a Material Acquisition
Event shall have occurred during the first fiscal quarter of such period, and
(b) on or prior to the last day of the first fiscal quarter of such period, the
Borrower shall have requested that such period be designated a “Leverage Ratio
Step-Up Period” pursuant to a written request to the Administrative Agent (and
the Administrative Agent shall notify the Lenders of such a request promptly
after receipt thereof from the Borrower); provided that (i) the designation of a
Leverage Ratio Step-Up Period shall be available to the Borrower only after the
Administrative Agent and the Lenders shall have received, with respect to each
Acquisition that is a part of such Material Acquisition Event, (A) the
historical financial statements of the target entity of such Acquisition, and
(B) a Pro Forma Compliance Certificate, and (ii) the Borrower shall request no
more than four such Leverage Ratio Step-Up Periods during the Commitment Period.

“LIBOR Fixed Rate Loan” means a Eurodollar Loan or an Alternate Currency Loan.

“Lien” means any mortgage, deed of trust, security interest, lien (statutory or
other), charge, assignment, hypothecation, encumbrance on, pledge or deposit of,
or conditional sale,

 

20



--------------------------------------------------------------------------------

lease (other than operating leases), sale with a right of redemption or other
title retention agreement and any capitalized lease with respect to any property
(real or personal) or asset.

“Liquidity Amount” means, at any time, the sum of (a) the Revolving Amount,
minus (b) the Revolving Credit Exposure, plus (c) Cash Equivalent Investments.

“Loan” means a Revolving Loan or a Swing Loan.

“Loan Documents” means, collectively, this Agreement, each Note, each Guaranty
of Payment, each Guaranty of Payment Joinder, each Pledge Agreement, all
documentation relating to each Letter of Credit, the Administrative Agent Fee
Letter and the Closing Fee Letter, as any of the foregoing may from time to time
be amended, restated or otherwise modified or replaced, and any other document
delivered pursuant thereto.

“Local Time” means, with respect to Alternate Currency Loans and Letters of
Credit that are denominated in Alternate Currencies, the local time in the
principal financial center where such Alternate Currency is cleared and settled,
as determined by the Administrative Agent, for the applicable Alternate
Currency.

“Material Acquisition Event” means any time when any Company consummates an
Acquisition the Consideration for which is greater than or equal to Fifty
Million Dollars ($50,000,000).

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, property, condition (financial or otherwise) or prospects of the
Borrower, (b) the business, operations, property, condition (financial or
otherwise) or prospects of the Companies taken as a whole, or (c) the validity
or enforceability of this Agreement or any of the other Loan Documents or the
rights and remedies of the Administrative Agent or the Lenders hereunder or
thereunder.

“Material Indebtedness Agreement” means any debt instrument, capital lease,
guaranty, contract, commitment, agreement or other arrangement evidencing or
entered into in connection with any Indebtedness of any Company or the Companies
equal to or in excess of the amount of Fifteen Million Dollars ($15,000,000).

“Maximum Amount” means, for each Lender, the amount set forth opposite such
Lender’s name under the column headed “Maximum Amount” as set forth on Schedule
1 hereto, subject to decreases pursuant to Section 2.9(a) hereof, increases
pursuant to Section 2.9(b) hereof and assignments of interests pursuant to
Section 10.10 hereof; provided that the Maximum Amount for the Swing Line Lender
shall exclude the Swing Line Commitment (other than its pro rata share), and the
Maximum Amount of the Issuing Lender shall exclude the Letter of Credit
Commitment (other than its pro rata share thereof).

“Maximum Revolving Amount” means Seven Hundred Million Dollars ($700,000,000),
as such amount may be reduced pursuant to Section 2.9(a) hereof.

 

21



--------------------------------------------------------------------------------

“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
one hundred three percent (103%) of the Fronting Exposure of the Issuing Lender
with respect to Letters of Credit issued and outstanding at such time, and
(b) otherwise, an amount determined by the Administrative Agent and the Issuing
Lender in their sole discretion.

“Moody’s” means Moody’s Investors Service, Inc., and any successor to such
company.

“Multiemployer Plan” means a Pension Plan that is subject to the requirements of
Subtitle E of Title IV of ERISA.

“Non-Consenting Lender” means that term as defined in Section 10.3(c) hereof.

“Note” means a Revolving Credit Note or the Swing Line Note, or any other
promissory note delivered pursuant to this Agreement.

“Notice of Loan” means a Notice of Loan in the form of the attached Exhibit C.

“Obligations” means, collectively, (a) all Indebtedness and other obligations
now owing or hereafter incurred by the Borrower or any other Credit Party to the
Administrative Agent, the Swing Line Lender, the Issuing Lender, or any Lender
pursuant to this Agreement and the other Loan Documents, and includes the
principal of and interest on all Loans, and all obligations of the Borrower or
any other Credit Party pursuant to Letters of Credit; (b) each extension,
renewal, consolidation or refinancing of any of the foregoing, in whole or in
part; (c) the commitment and other fees, and any prepayment fees, payable
pursuant to this Agreement or any other Loan Document; (d) all fees and charges
in connection with Letters of Credit; (e) every other liability, now or
hereafter owing to the Administrative Agent or any Lender by any Company
pursuant to this Agreement or any other Loan Document; and (f) all Related
Expenses.

“Organizational Documents” means, with respect to any Person (other than an
individual), such Person’s Articles (Certificate) of Incorporation, operating
agreement or equivalent formation documents, and Regulations (Bylaws), or
equivalent governing documents, and any amendments to any of the foregoing.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
hereunder or under any other Loan Document, or from the execution, delivery,
performance, or enforcement or registration of, from the receipt or perfection
of a security interest under, or otherwise with respect to, this Agreement or
any other Loan Document, except any such Taxes that are Other Connection

 

22



--------------------------------------------------------------------------------

Taxes imposed with respect to an assignment (other than an assignment made
pursuant to Section 3.6 hereof).

“Participant” means that term as defined in Section 10.11 hereof.

“Participant Register” means that term as defined in Section 10.11 hereof.

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, USA
Patriot Act, Title III of Pub. L. 107-56, signed into law October 26, 2001, as
amended from time to time.

“PBGC” means the Pension Benefit Guaranty Corporation, and its successor.

“Pension Plan” means an ERISA Plan that is a “pension plan” (within the meaning
of ERISA Section 3(2)).

“Permitted Foreign Subsidiary Loans, Guaranties and Investments” means:

(a)         the investments by the Borrower or a Domestic Subsidiary in a
Foreign Subsidiary, in such amounts existing as of the Closing Date and set
forth on Schedule 5.11 hereto;

(b)         the loans by the Borrower or a Domestic Subsidiary to a Foreign
Subsidiary, in such amounts existing as of the Closing Date and set forth on
Schedule 5.11 hereto;

(c)         any investment by a Foreign Subsidiary in, or loan from a Foreign
Subsidiary to, or guaranty from a Foreign Subsidiary of Indebtedness of, a
Company; and

(d)         after the Closing Date, the loans by a Credit Party to, the
investments by a Credit Party in, and the guaranties by a Credit Party of the
Indebtedness of, Foreign Subsidiaries, up to the aggregate amount, for all such
loans, investments and guaranties of Fifty Million Dollars ($50,000,000).

“Permitted Investment” means an investment of a Company, made after the Closing
Date, in the stock (or other debt or equity instruments) of a Person (other than
a Company), so long as (a) the Company making the investment is a Credit Party
or a Foreign Subsidiary; and (b) the aggregate amount of all such investments of
all Companies made after the Closing Date does not exceed, at any time, an
aggregate amount (as determined when each such investment is made) of
Seventy-Five Million Dollars ($75,000,000).

“Person” means any individual, sole proprietorship, partnership, joint venture,
unincorporated organization, corporation, limited liability company, unlimited
liability company, institution, trust, estate, Governmental Authority or any
other entity.

 

23



--------------------------------------------------------------------------------

“Pledge Agreement” means each of the Pledge Agreements, relating to the Pledged
Securities, executed and delivered by the Borrower or a Guarantor of Payment, as
applicable, in favor of the Administrative Agent, for the benefit of the
Lenders, dated on or after the Closing Date, as any of the foregoing may from
time to time be amended, restated or otherwise modified.

“Pledged Securities” means (a) sixty-five percent (65%) of the total outstanding
shares of voting capital stock or other voting equity interests of each existing
or future first-tier Foreign Subsidiary of the Borrower or a Domestic
Subsidiary, and (b) one hundred percent (100%) of all non-voting shares of
capital stock or other non-voting equity interests of each existing or future
first-tier Foreign Subsidiary of the Borrower or a Domestic Subsidiary.
(Schedule 3 hereto lists, as of the Closing Date (or, if Schedule 3 has been
amended, as of the date of such amendment) all of the Pledged Securities.)

“Pounds Sterling” means the lawful money of the United Kingdom.

“Prime Rate” means the interest rate established from time to time by the
Administrative Agent as the Administrative Agent’s prime rate, whether or not
such rate shall be publicly announced; the Prime Rate may not be the lowest
interest rate charged by the Administrative Agent for commercial or other
extensions of credit. Each change in the Prime Rate shall be effective
immediately from and after such change.

“Pro Forma Compliance Certificate” means, a certificate, in form and substance
reasonably acceptable to the Administrative Agent, of a Financial Officer that
shows compliance with Section 5.7 hereof:

(a)         before giving effect to such Material Acquisition Event, calculated
using the financial information in the most recently delivered Compliance
Certificate, except with respect to (i) Consolidated Funded Indebtedness, which
shall be calculated as of the date of the applicable Material Acquisition Event
(prior to such Material Acquisition Event), and (ii) Consolidated EBITDA, which
shall be calculated by combining (A) Consolidated EBITDA as reported on the most
recently delivered Compliance Certificate, and (B) the “EBITDA” of each company
(excluding the company to be acquired in connection with such Material
Acquisition Event) acquired since the date of the last Compliance Certificate
(with appropriate pro forma adjustments acceptable to the Administrative Agent
and calculated on the same basis as set forth in the definition of Consolidated
EBITDA) for the most recently completed four fiscal quarters (or such other
period agreed to by the Administrative Agent); and

(b)         after giving pro forma effect to such Material Acquisition Event,
calculated using the financial information in the most recently delivered
Compliance Certificate, except with respect to (i) Consolidated Funded
Indebtedness, which shall be calculated as of the date of the applicable
Material Acquisition Event (as if such Material Acquisition Event had already
occurred), and (ii) Consolidated EBITDA, which shall be calculated by combining
(A) Consolidated EBITDA as reported on the most recently delivered Compliance
Certificate, and (B) the “EBITDA” of each company (including the company to be
acquired in connection with such Material Acquisition Event) acquired since the
date of the last Compliance Certificate (with appropriate pro forma adjustments
acceptable to the Administrative Agent and calculated on the

 

24



--------------------------------------------------------------------------------

same basis as set forth in the definition of Consolidated EBITDA) for the most
recently completed four fiscal quarters (or such other period agreed to by the
Administrative Agent).

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Recipient” means, as applicable, (a) the Administrative Agent, or (b) any
Lender.

“Register” means that term as described in Section 10.10(i) hereof.

“Regularly Scheduled Payment Date” means the last day of each March, June,
September and December of each year.

“Related Expenses” means any and all costs, liabilities and expenses (including,
without limitation, losses, damages, penalties, claims, actions, attorneys’
fees, legal expenses, judgments, suits and disbursements) (a) incurred by the
Administrative Agent, or imposed upon or asserted against the Administrative
Agent or any Lender, in any attempt by the Administrative Agent and the Lenders
to (i) obtain, preserve, perfect or enforce any Loan Document or any security
interest evidenced by any Loan Document; (ii) obtain payment, performance or
observance of any and all of the Obligations; or (iii) after the occurrence of
an Event of Default, maintain, insure, audit, collect, preserve, repossess or
dispose of any of the collateral securing the Obligations or any part thereof,
including, without limitation, costs and expenses for appraisals, assessments
and audits of any Company or any such collateral; or (b) incidental or related
to subpart (a) above, including, without limitation, interest thereupon from the
date incurred, imposed or asserted until paid at the Default Rate.

“Related Writing” means each Loan Document and any other assignment, mortgage,
security agreement, guaranty agreement, subordination agreement, financial
statement, audit report or other writing furnished by any Credit Party, or any
of its officers, to the Administrative Agent or the Lenders pursuant to or
otherwise in connection with this Agreement.

“Reportable Event” means a reportable event as that term is defined in Title IV
of ERISA, except actions of general applicability by the Secretary of Labor
under Section 110 of such Act.

“Required Lenders” means the holders of more than fifty percent (50%), based
upon each Lender’s Commitment Percentage, of an amount (the “Total Amount”)
equal to (a) during the Commitment Period, the Total Commitment Amount, or
(b) after the Commitment Period, the Revolving Credit Exposure; provided that
(i) the portion of the Total Amount held or deemed to be held by any Defaulting
Lender shall be excluded for purposes of making a determination of Required
Lenders, and (ii) if there shall be two or more Lenders (that are not Defaulting
Lenders), Required Lenders shall constitute at least two Lenders.

“Requirement of Law” means, as to any Person, any law, treaty, rule or
regulation or determination or policy statement or interpretation of an
arbitrator or a court or other

 

25



--------------------------------------------------------------------------------

Governmental Authority, in each case applicable to or binding upon such Person
or any of its property.

“Reserve Percentage” means, for any day, that percentage (expressed as a
decimal) that is in effect on such day, as prescribed by the Board of Governors
of the Federal Reserve System (or any successor) for determining the maximum
reserve requirement (including, without limitation, all basic, supplemental,
marginal and other reserves and taking into account any transitional adjustments
or other scheduled changes in reserve requirements) for a member bank of the
Federal Reserve System in Cleveland, Ohio, in respect of Eurocurrency
Liabilities. The Eurodollar Rate and the Alternate Currency Rate shall be
adjusted automatically on and as of the effective date of any change in the
Reserve Percentage.

“Restricted Payment” means, with respect to any Company, (a) any Capital
Distribution, (b) any amount paid by such Company in repayment, redemption,
retirement or repurchase, directly or indirectly, of any Subordinated
Indebtedness, or (c) any amount paid by such Company in respect of any
management, consulting or other similar arrangement with any director or officer
of a Company or an Affiliate in excess of the aggregate amount of One Hundred
Thousand Dollars ($100,000) in any fiscal year.

“Revolving Amount” means the Closing Revolving Amount, as such amount may be
increased up to the Maximum Revolving Amount pursuant to Section 2.9(b) hereof,
or decreased pursuant to Section 2.9(a) hereof.

“Revolving Credit Commitment” means the obligation hereunder, during the
Commitment Period, of (a) the Lenders (and each Lender) to make Revolving Loans,
(b) the Issuing Lender to issue, and each Lender to participate in, Letters of
Credit pursuant to the Letter of Credit Commitment, and (c) the Swing Line
Lender to make, and each Lender to participate in, Swing Loans pursuant to the
Swing Line Commitment; up to an aggregate principal amount outstanding at any
time equal to the Revolving Amount.

“Revolving Credit Exposure” means, at any time, the Dollar Equivalent of the sum
of (a) the aggregate principal amount of all Revolving Loans outstanding,
(b) the Swing Line Exposure, and (c) the Letter of Credit Exposure.

“Revolving Credit Note” means a Revolving Credit Note, in the form of the
attached Exhibit A, executed and delivered pursuant to Section 2.4(a) hereof.

“Revolving Loan” means a loan made to the Borrower by the Lenders in accordance
with Section 2.2(a) hereof.

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the United States government,
including those administered by the Office of Foreign Assets Control or the
United States Department of State or (b) the United Nations Security Council,
the European Union or Her Majesty’s Treasury of the United Kingdom, or any other
relevant sanctions authority established pursuant to United Nations Security
Council resolution.

 

26



--------------------------------------------------------------------------------

“SEC” means the United States Securities and Exchange Commission, or any
governmental body or agency succeeding to any of its principal functions.

“Shanghai Pintian” means Shanghai Pintian Information Technology Service Co.
Ltd., a legal entity organized under the laws of China.

“Significant Acquisition” means an Acquisition or a related series of
Acquisitions in which the aggregate Consideration paid or to be payable for such
Acquisition or series of Acquisitions exceeds Twenty-Five Million Dollars
($25,000,000).

“Solvent” means, with respect to any Person, that (a) the fair value of such
Person’s assets is in excess of the total amount of such Person’s debts, as
determined in accordance with the Bankruptcy Code, (b) the present fair saleable
value of such Person’s assets is in excess of the amount that will be required
to pay such Person’s debts as such debts become absolute and matured, (c) such
Person is able to realize upon its assets and pay its debts and other
liabilities as such liabilities mature in the normal course of business,
(d) such Person does not intend to, and does not believe that it will, incur
debts or liabilities beyond its ability to pay as such debts and liabilities
mature, and (e) such Person is not engaged in business or a transaction, and is
not about to engage in business or a transaction, for which its property would
constitute an unreasonably small amount of capital. As used in this definition,
the term “debts” includes any legal liability, whether matured or unmatured,
liquidated or unliquidated, absolute, fixed or contingent, as determined in
accordance with the Bankruptcy Code.

“Standard & Poor’s” means Standard & Poor’s Financial Services LLC, a subsidiary
of The McGraw-Hill Companies, Inc., and any successor to such company.

“Subordinated Indebtedness” means Indebtedness that shall have been subordinated
(by written terms or written agreement being, in either case, in form and
substance satisfactory to the Administrative Agent and the Required Lenders) in
favor of the prior payment in full of the Obligations.

“Subsidiary” means (a) a corporation more than fifty percent (50%) of the Voting
Power of which is owned, directly or indirectly, by the Borrower or by one or
more other subsidiaries of the Borrower or by the Borrower and one or more
subsidiaries of the Borrower, (b) a partnership, limited liability company or
unlimited liability company of which the Borrower, one or more other
subsidiaries of the Borrower or the Borrower and one or more subsidiaries of the
Borrower, directly or indirectly, is a general partner or managing member, as
the case may be, or otherwise has an ownership interest greater than fifty
percent (50%) of all of the ownership interests in such partnership, limited
liability company or unlimited liability company, or (c) any other Person (other
than a corporation, partnership, limited liability company or unlimited
liability company) in which the Borrower, one or more other subsidiaries of the
Borrower or the Borrower and one or more subsidiaries of the Borrower, directly
or indirectly, has at least a majority interest in the Voting Power or the power
to elect or direct the election of a majority of directors or other governing
body of such Person.

 

27



--------------------------------------------------------------------------------

“Suzhou Pin” means Suzhou Pin Zhou Information Technology Service Co. Ltd., a
legal entity organized under the laws of China.

“Swing Line Commitment” means the commitment of the Swing Line Lender to make
Swing Loans to the Borrower up to the aggregate amount at any time outstanding
of Fifteen Million Dollars ($15,000,000).

“Swing Line Exposure” means, at any time, the aggregate principal amount of all
Swing Loans outstanding.

“Swing Line Lender” means KeyBank, as holder of the Swing Line Commitment.

“Swing Line Note” means the Swing Line Note, in the form of the attached
Exhibit B executed and delivered pursuant to Section 2.4(b) hereof.

“Swing Loan” means a loan that shall be denominated in Dollars made to the
Borrower by the Swing Line Lender under the Swing Line Commitment, in accordance
with Section 2.2(c) hereof.

“Swing Loan Maturity Date” means, with respect to any Swing Loan, the earliest
of (a) demand by the Swing Line Lender, (b) fifteen (15) days after the date
such Swing Loan is made, or (c) the last day of the Commitment Period.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Total Commitment Amount” means the principal amount of Five Hundred Million
Dollars ($500,000,000), as such amount may be increased pursuant to
Section 2.9(b) hereof, or decreased pursuant to Section 2.9(a) hereof.

“U.C.C. Financing Statement” means a financing statement filed or to be filed in
accordance with the Uniform Commercial Code, as in effect from time to time, in
the relevant state or states.

“United States” means the United States of America.

“Voting Power” means, with respect to any Person, the exclusive ability to
control, through the ownership of shares of capital stock, partnership
interests, membership interests or otherwise, the election of members of the
board of directors or other similar governing body of such Person. The holding
of a designated percentage of Voting Power of a Person means the ownership of
shares of capital stock, partnership interests, membership interests or other
interests of such Person sufficient to control exclusively the election of that
percentage of the members of the board of directors or similar governing body of
such Person.

 

28



--------------------------------------------------------------------------------

“Welfare Plan” means an ERISA Plan that is a “welfare plan” within the meaning
of ERISA Section 3(l).

“Withholding Agent” means any Credit Party or the Administrative Agent.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

Section 1.2. Accounting Terms.

(a)         Any accounting term not specifically defined in this Article I shall
have the meaning ascribed thereto by GAAP. In the event that any “Accounting
Change” (as defined below) shall occur and such change results in a change in
the method of calculation of financial covenants, standards or terms in this
Agreement, then the Borrower, the Administrative Agent and the Required Lenders
agree to enter into negotiations in order to amend such provisions of this
Agreement so as to equitably reflect such Accounting Changes with the desired
result that the criteria for evaluating the financial condition of the Borrower
shall be the same after such Accounting Changes as if such Accounting Changes
had not been made. Until such time as such an amendment shall have been executed
and delivered by the Borrower, the Administrative Agent and the Required
Lenders, all financial covenants, standards and terms in this Agreement shall
continue to be calculated and construed as if such Accounting Changes had not
occurred. “Accounting Changes” refers to changes in accounting principles
required by the promulgation of any rule, regulation, pronouncement or opinion
by the Financial Accounting Standards Board of the American Institute of
Certified Public Accountants or, if applicable, the SEC (or successors thereto
or agencies with similar functions).

(b)         Notwithstanding any provisions contained in this Agreement
(including, without limitation, any of the negative covenants, financial
covenants and component definitions contained herein) or any of the other Loan
Documents to the contrary, GAAP will be deemed to treat operating leases and
capital leases in a manner consistent with their treatment under GAAP as in
effect on December 1, 2018, notwithstanding any modifications or interpretive
changes thereto that may occur thereafter.

Section 1.3. Terms Generally. The foregoing definitions shall be applicable to
the singular and plural forms of the foregoing defined terms.

Section 1.4. Divisions. For all purposes under the Loan Documents, in connection
with any division or plan of division under Delaware law (or any comparable
event under a different jurisdiction’s laws): (a) if any asset, right,
obligation or liability of any Person becomes the asset, right, obligation or
liability of a different Person, then it shall be deemed to have been
transferred from the original Person to the subsequent Person, and (b) if any
new Person comes into existence, such new Person shall be deemed to have been
organized on the first date of its existence by the holders of its equity
interests at such time. Notwithstanding the foregoing, nothing in this Section
1.4 is intended to, and shall in no event be deemed to apply to, impose

 

29



--------------------------------------------------------------------------------

any treatment or impact in any way, the tax treatment of any division or
resulting from the implementation of any plan of division by or involving any
Person.

ARTICLE II. AMOUNT AND TERMS OF CREDIT

Section 2.1. Amount and Nature of Credit.

(a)       Subject to the terms and conditions of this Agreement, the Lenders,
during the Commitment Period and to the extent hereinafter provided, shall make
Loans to the Borrower, participate in Swing Loans made by the Swing Line Lender
to the Borrower, and issue or participate in Letters of Credit at the request of
the Borrower, in such aggregate amount as the Borrower shall request pursuant to
the Commitment; provided that in no event shall the aggregate principal amount
of all Loans and Letters of Credit outstanding under this Agreement be in excess
of the Total Commitment Amount.

(b)       Each Lender, for itself and not one for any other, agrees to make
Loans, participate in Swing Loans, and issue or participate in Letters of
Credit, during the Commitment Period, on such basis that, immediately after the
completion of any borrowing by the Borrower or the issuance of a Letter of
Credit:

(i)       the Dollar Equivalent of the aggregate outstanding principal amount of
Loans made by such Lender (other than Swing Loans made by the Swing Line
Lender), when combined with such Lender’s pro rata share, if any, of the Letter
of Credit Exposure and the Swing Line Exposure, shall not be in excess of the
Maximum Amount for such Lender; and

(ii)       the aggregate outstanding principal amount of Loans (other than Swing
Loans) made by such Lender shall represent that percentage of the aggregate
principal amount then outstanding on all Loans (other than Swing Loans) that
shall be such Lender’s Commitment Percentage.

Each borrowing (other than Swing Loans which shall be risk participated on a pro
rata basis) from the Lenders shall be made pro rata according to the respective
Commitment Percentages of the Lenders.

(c)       The Loans may be made as Revolving Loans as described in
Section 2.2(a) hereof, as Swing Loans as described in Section 2.2(c) hereof, and
Letters of Credit may be issued in accordance with Section 2.2(b) hereof.

Section 2.2. Revolving Credit Commitment.

(a)       Revolving Loans. Subject to the terms and conditions of this
Agreement, during the Commitment Period, the Lenders shall make a Revolving Loan
or Revolving Loans to the Borrower in such amount or amounts as the Borrower,
through an Authorized Officer, may from time to time request, but not exceeding
in aggregate principal amount at any time outstanding

 

30



--------------------------------------------------------------------------------

hereunder the Revolving Credit Commitment, when such Revolving Loans are
combined with the Letter of Credit Exposure and the Swing Line Exposure;
provided that the Borrower shall not request any Alternate Currency Loan (and
the Lenders shall not be obligated to make an Alternate Currency Loan) if, after
giving effect thereto, the Alternate Currency Exposure would exceed the
Alternate Currency Maximum Amount. The Borrower shall have the option, subject
to the terms and conditions set forth herein, to borrow Revolving Loans,
maturing on the last day of the Commitment Period, by means of any combination
of Base Rate Loans, Eurodollar Loans or Alternate Currency Loans. With respect
to each Alternate Currency Loan, subject to the other provisions of this
Agreement, the Borrower shall receive all of the proceeds of such Alternate
Currency Loan in one Alternate Currency and repay such Alternate Currency Loan
in the same Alternate Currency. Subject to the provisions of this Agreement, the
Borrower shall be entitled under this Section 2.2(a) to borrow Revolving Loans,
repay the same in whole or in part and re-borrow Revolving Loans hereunder at
any time and from time to time during the Commitment Period. The aggregate
outstanding amount of all Revolving Loans shall be payable in full on the last
day of the Commitment Period.

(b)       Letters of Credit.

(i)       Generally. Subject to the terms and conditions of this Agreement,
during the Commitment Period, the Issuing Lender shall, in its own name, on
behalf of the Lenders, issue such Letters of Credit for the account of the
Borrower or a Guarantor of Payment, as the Borrower may from time to time
request. The Borrower shall not request any Letter of Credit (and the Issuing
Lender shall not be obligated to issue any Letter of Credit) if, after giving
effect thereto, (A) the Letter of Credit Exposure would exceed the Letter of
Credit Commitment, (B) the Revolving Credit Exposure would exceed the Revolving
Credit Commitment, or (C) with respect to a request for a Letter of Credit to be
issued in an Alternate Currency, the Alternate Currency Exposure would exceed
the Alternate Currency Maximum Amount. The issuance of each Letter of Credit
shall confer upon each Lender the benefits and liabilities of a participation
consisting of an undivided pro rata interest in the Letter of Credit to the
extent of such Lender’s Commitment Percentage.

(ii)       Request for Letter of Credit. Each request for a Letter of Credit
shall be delivered to the Administrative Agent (and to the Issuing Lender, if
the Issuing Lender is a Lender other than the Administrative Agent) by an
Authorized Officer not later than 11:00 A.M. (Eastern time) three Business Days
prior to the date of the proposed issuance of the Letter of Credit. Each such
request shall be in a form acceptable to the Administrative Agent (and the
Issuing Lender, if the Issuing Lender is a Lender other than the Administrative
Agent) and shall specify the face amount thereof, the account party, the
beneficiary, the requested date of issuance, amendment, renewal or extension,
the expiry date thereof, the Alternate Currency if a Letter of Credit
denominated in an Alternate Currency is requested, and the nature of the
transaction or obligation to be supported thereby. Concurrently with each such
request, the Borrower, and any Guarantor of Payment for whose account the Letter
of Credit is to be issued, shall execute and deliver to the Issuing Lender an
appropriate application and agreement, being in the standard form of the Issuing
Lender for such letters of credit, as amended to conform to

 

31



--------------------------------------------------------------------------------

the provisions of this Agreement if required by the Administrative Agent. The
Administrative Agent shall give the Issuing Lender and each Lender notice of
each such request for a Letter of Credit.

(iii)     Letters of Credit Fees. With respect to each Letter of Credit and the
drafts thereunder, if any, whether issued for the account of the Borrower or a
Guarantor of Payment, the Borrower agrees to (A) pay to the Administrative
Agent, for the pro rata benefit of the Lenders, a non-refundable commission
based upon the face amount of such Letter of Credit, which shall be paid
quarterly in arrears, on each Regularly Scheduled Payment Date, in an amount
equal to the aggregate sum of the Letter of Credit Fee for such Letter of Credit
for each day of such quarter; (B) pay to the Administrative Agent, for the sole
benefit of the Issuing Lender, an additional Letter of Credit fee, which shall
be paid on each date that such Letter of Credit shall be issued, amended or
renewed at the rate of one-quarter percent (1/4%) of the face amount of such
Letter of Credit; and (C) pay to the Administrative Agent, for the sole benefit
of the Issuing Lender, such other issuance, amendment, renewal, negotiation,
draw, acceptance, telex, courier, postage and similar transactional fees as are
customarily charged by the Issuing Lender in respect of the issuance and
administration of similar letters of credit under its fee schedule as in effect
from time to time.

(iv)     Refunding of Letters of Credit with Revolving Loans. Whenever a Letter
of Credit shall be drawn, the Borrower shall immediately reimburse the Issuing
Lender for the amount drawn. In the event that the amount drawn shall not have
been reimbursed by the Borrower on the date of the drawing of such Letter of
Credit, at the sole option of the Administrative Agent (and the Issuing Lender,
if the Issuing Lender is a Lender other than the Administrative Agent), the
Borrower shall be deemed to have requested a Revolving Loan, subject to the
provisions of Sections 2.2(a) and 2.5 hereof (other than the requirement set
forth in Section 2.5(d) hereof), in the amount drawn. Such Revolving Loan shall
be evidenced by the Revolving Credit Notes (or, if a Lender has not requested a
Revolving Credit Note, by the records of the Administrative Agent and such
Lender). Each Lender agrees to make a Revolving Loan on the date of such notice,
subject to no conditions precedent whatsoever. Each Lender acknowledges and
agrees that its obligation to make a Revolving Loan pursuant to Section 2.2(a)
hereof when required by this Section 2.2(b)(iv) shall be absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including, without limitation, the occurrence and continuance of a Default or
Event of Default, and that its payment to the Administrative Agent, for the
account of the Issuing Lender, of the proceeds of such Revolving Loan shall be
made without any offset, abatement, recoupment, counterclaim, withholding or
reduction whatsoever and whether or not the Revolving Credit Commitment shall
have been reduced or terminated. The Borrower irrevocably authorizes and
instructs the Administrative Agent to apply the proceeds of any borrowing
pursuant to this Section 2.2(b)(iv) to reimburse, in full (other than the
Issuing Lender’s pro rata share of such borrowing), the Issuing Lender for the
amount drawn on such Letter of Credit. Each such Revolving Loan shall be deemed
to be a Base Rate Loan unless otherwise requested by and available to the
Borrower hereunder. Each Lender is hereby authorized to record on its records
relating to its Revolving Credit Note (or, if

 

32



--------------------------------------------------------------------------------

such Lender has not requested a Revolving Credit Note, its records relating to
Revolving Loans) such Lender’s pro rata share of the amounts paid and not
reimbursed on the Letters of Credit.

(v)       Participation in Letters of Credit. If, for any reason, the
Administrative Agent (and the Issuing Lender if the Issuing Lender is a Lender
other than the Administrative Agent) shall be unable to or, in the opinion of
the Administrative Agent, it shall be impracticable to, convert any amount drawn
under a Letter of Credit to a Revolving Loan pursuant to the preceding
subsection, or if the amount not reimbursed is a Letter of Credit drawn in an
Alternate Currency, the Administrative Agent (and the Issuing Lender if the
Issuing Lender is a Lender other than the Administrative Agent) shall have the
right to request that each Lender fund a participation in the amount due (or the
Dollar Equivalent with respect to a Letter of Credit in an Alternate Currency)
with respect to such Letter of Credit, and the Administrative Agent shall
promptly notify each Lender thereof (by facsimile or email (confirmed by
telephone) or telephone (confirmed in writing)). Upon such notice, but without
further action, the Issuing Lender hereby agrees to grant to each Lender, and
each Lender hereby agrees to acquire from the Issuing Lender, an undivided
participation interest in the amount due with respect to such Letter of Credit
in an amount equal to such Lender’s Commitment Percentage of the principal
amount due with respect to such Letter of Credit. In consideration and in
furtherance of the foregoing, each Lender hereby absolutely and unconditionally
agrees, upon receipt of notice as provided above, to pay to the Administrative
Agent, for the account of the Issuing Lender, such Lender’s ratable share of the
amount due with respect to such Letter of Credit (determined in accordance with
such Lender’s Commitment Percentage). Each Lender acknowledges and agrees that
its obligation to acquire participations in the amount due under any Letter of
Credit that is drawn but not reimbursed by the Borrower pursuant to this
subsection (v) shall be absolute and unconditional and shall not be affected by
any circumstance whatsoever, including, without limitation, the occurrence and
continuance of a Default or Event of Default, and that each such payment shall
be made without any offset, abatement, recoupment, counterclaim, withholding or
reduction whatsoever and whether or not the Revolving Credit Commitment shall
have been reduced or terminated. Each Lender shall comply with its obligation
under this subsection (v) by wire transfer of immediately available funds (in
Dollars, and in the case of a Letter of Credit issued and drawn in an Alternate
Currency, the Dollar Equivalent for amounts drawn in such Alternate Currency),
in the same manner as provided in Section 2.5 hereof with respect to Revolving
Loans. Each Lender is hereby authorized to record on its records such Lender’s
pro rata share of the amounts paid and not reimbursed on the Letters of Credit.

(c)       Swing Loans.

(i)       Generally. Subject to the terms and conditions of this Agreement,
during the Commitment Period, the Swing Line Lender shall make a Swing Loan or
Swing Loans to the Borrower in such amount or amounts as the Borrower, through
an Authorized Officer, may from time to time request; provided that the Borrower
shall not request any Swing Loan if, after giving effect thereto, (A) the
Revolving Credit Exposure

 

33



--------------------------------------------------------------------------------

would exceed the Revolving Credit Commitment, or (B) the Swing Line Exposure
would exceed the Swing Line Commitment. Each Swing Loan shall be due and payable
on the Swing Loan Maturity Date applicable thereto. Each Swing Loan shall be
made in Dollars.

(ii)       Refunding of Swing Loans. If the Swing Line Lender so elects, by
giving notice to the Borrower and the Lenders, the Borrower agrees that the
Swing Line Lender shall have the right, in its sole discretion, to require that
the then outstanding Swing Loans be refinanced as a Revolving Loan. Such
Revolving Loan shall be a Base Rate Loan unless otherwise requested by and
available to the Borrower hereunder. Upon receipt of such notice by the Borrower
and the Lenders, the Borrower shall be deemed, on such day, to have requested a
Revolving Loan in the principal amount of such Swing Loan in accordance with
Sections 2.2(a) and 2.5 hereof (other than the requirement set forth in
Section 2.5(d) hereof). Such Revolving Loan shall be evidenced by the Revolving
Credit Notes (or, if a Lender has not requested a Revolving Credit Note, by the
records of the Administrative Agent and such Lender). Each Lender agrees to make
a Revolving Loan on the date of such notice, subject to no conditions precedent
whatsoever. Each Lender acknowledges and agrees that such Lender’s obligation to
make a Revolving Loan pursuant to Section 2.2(a) hereof when required by this
Section 2.2(c)(ii) is absolute and unconditional and shall not be affected by
any circumstance whatsoever, including, without limitation, the occurrence and
continuance of a Default or Event of Default, and that its payment to the
Administrative Agent, for the account of the Swing Line Lender, of the proceeds
of such Revolving Loan shall be made without any offset, abatement, recoupment,
counterclaim, withholding or reduction whatsoever and whether or not the
Revolving Credit Commitment shall have been reduced or terminated. The Borrower
irrevocably authorizes and instructs the Administrative Agent to apply the
proceeds of any borrowing pursuant to this Section 2.2(c)(ii) to repay in full
such Swing Loan. Each Lender is hereby authorized to record on its records
relating to its Revolving Credit Note (or, if such Lender has not requested a
Revolving Credit Note, its records relating to Revolving Loans) such Lender’s
pro rata share of the amounts paid to refund such Swing Loan.

(iii)     Participation in Swing Loans. If, for any reason, the Swing Line
Lender is unable to or, in the opinion of the Administrative Agent, it is
impracticable to, convert any Swing Loan to a Revolving Loan pursuant to the
preceding Section 2.2(c)(ii), then on any day that a Swing Loan is outstanding
(whether before or after the maturity thereof), the Administrative Agent shall
have the right to request that each Lender fund a participation in such Swing
Loan, and the Administrative Agent shall promptly notify each Lender thereof (by
facsimile or email (confirmed by telephone), or telephone (confirmed in
writing)). Upon such notice, but without further action, the Swing Line Lender
hereby agrees to grant to each Lender, and each Lender hereby agrees to acquire
from the Swing Line Lender, an undivided participation interest in the right to
share in the payment of such Swing Loan in an amount equal to such Lender’s
Commitment Percentage of the principal amount of such Swing Loan. In
consideration and in furtherance of the foregoing, each Lender hereby absolutely
and unconditionally agrees, upon receipt of notice as provided above, to pay to
the Administrative Agent, for the

 

34



--------------------------------------------------------------------------------

benefit of the Swing Line Lender, such Lender’s ratable share of such Swing Loan
(determined in accordance with such Lender’s Commitment Percentage). Each Lender
acknowledges and agrees that its obligation to acquire participations in Swing
Loans pursuant to this Section 2.2(c)(iii) is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including, without
limitation, the occurrence and continuance of a Default or an Event of Default,
and that each such payment shall be made without any offset, abatement,
recoupment, counterclaim, withholding or reduction whatsoever and whether or not
the Revolving Credit Commitment shall have been reduced or terminated. Each
Lender shall comply with its obligation under this Section 2.2(c)(iii) by wire
transfer of immediately available funds, in the same manner as provided in
Section 2.5 hereof with respect to Revolving Loans to be made by such Lender.

Section 2.3. Interest.

(a)       Revolving Loans.

(i)       Base Rate Loan. The Borrower shall pay interest on the unpaid
principal amount of a Base Rate Loan outstanding from time to time from the date
thereof until paid at the Derived Base Rate from time to time in effect.
Interest on such Base Rate Loan shall be payable, commencing March 31, 2019, and
continuing on each Regularly Scheduled Payment Date thereafter and at the
maturity thereof.

(ii)       Eurodollar Loans. The Borrower shall pay interest on the unpaid
principal amount of each Eurodollar Loan outstanding from time to time, with the
interest rate to be fixed in advance on the first day of the Interest Period
applicable thereto through the last day of the Interest Period applicable
thereto (but subject to changes in the Applicable Margin for Eurodollar Loans),
at the Derived Eurodollar Rate. Interest on such Eurodollar Loan shall be
payable on each Interest Adjustment Date with respect to an Interest Period
(provided that, if an Interest Period shall exceed three months, the interest
must also be paid every three months, commencing three months from the beginning
of such Interest Period).

(iii)     Alternate Currency Loans. The Borrower shall pay interest on the
unpaid principal amount of each Alternate Currency Loan outstanding from time to
time, with the interest rate to be fixed in advance on the first day of the
Interest Period applicable thereto through the last day of the Interest Period
applicable thereto (but subject to changes in the Applicable Margin for
Alternate Currency Loans), at the Derived Alternate Currency Rate. Interest on
such Alternate Currency Loan shall be payable on each Interest Adjustment Date
with respect to an Interest Period (provided that, if an Interest Period shall
exceed three months, the interest must also be paid every three months,
commencing three months from the beginning of such Interest Period).

(b)       Swing Loans. The Borrower shall pay interest to the Administrative
Agent, for the sole benefit of the Swing Line Lender (and any Lender that shall
have funded a participation in such Swing Loan), on the unpaid principal amount
of each Swing Loan outstanding from time

 

35



--------------------------------------------------------------------------------

to time from the date thereof until paid at the Derived Base Rate from time to
time in effect. Interest on each Swing Loan shall be payable on the Swing Loan
Maturity Date applicable thereto. Each Swing Loan shall bear interest for a
minimum of one day.

(c)       Default Rate. Anything herein to the contrary notwithstanding, if an
Event of Default shall occur, upon the election of the Administrative Agent or
the Required Lenders (i) the principal of each Loan and the unpaid interest
thereon shall bear interest, until paid, at the Default Rate, (ii) the fee for
the aggregate undrawn amount of all issued and outstanding Letters of Credit
shall be increased by two percent (2%) in excess of the rate otherwise
applicable thereto, and (iii) in the case of any other amount not paid when due
from the Borrower hereunder or under any other Loan Document, such amount shall
bear interest at the Default Rate; provided that, during an Event of Default
under Section 7.11 hereof, the applicable Default Rate shall apply without any
election or action on the part of the Administrative Agent or any Lender.

(d)       Limitation on Interest. In no event shall the rate of interest
hereunder exceed the maximum rate allowable by law.

Section 2.4. Evidence of Indebtedness.

(a)       Revolving Loans. Upon the request of a Lender, to evidence the
obligation of the Borrower to repay the portion of the Loans made by such Lender
and to pay interest thereon, the Borrower shall execute a Revolving Credit Note,
payable to the order of such Lender in the principal amount equal to its
Commitment Percentage of the Revolving Amount, or, if less, the aggregate unpaid
principal amount of Revolving Loans made by such Lender; provided that the
failure of a Lender to request a Revolving Credit Note shall in no way detract
from the Borrower’s obligations to such Lender hereunder.

(b)       Swing Loans. Upon the request of the Swing Line Lender, to evidence
the obligation of the Borrower to repay the Swing Loans and to pay interest
thereon, the Borrower shall execute a Swing Line Note, payable to the order of
the Swing Line Lender in the principal amount of the Swing Line Commitment, or,
if less, the aggregate unpaid principal amount of Swing Loans made by the Swing
Line Lender; provided that the failure of the Swing Line Lender to request a
Swing Line Note shall in no way detract from the Borrower’s obligations to the
Swing Line Lender hereunder.

Section 2.5. Notice of Loans and Credit Events; Funding of Loans.

(a)       Notice of Loans and Credit Events. The Borrower, through an Authorized
Officer, shall provide to the Administrative Agent a Notice of Loan prior to (i)
11:00 A.M. (Eastern time) on the proposed date of borrowing of, or conversion of
a Loan to, a Base Rate Loan, (ii) 11:00 A.M. (Eastern time) three Business Days
prior to the proposed date of (A) borrowing of a LIBOR Fixed Rate Loan, and
(B) continuation of, or conversion of a Loan to, a Eurodollar Loan, and (iii)
2:00 P.M. (Eastern time) on the proposed date of borrowing of a Swing Loan, or
such later time to which the Swing Line Lender may agree; provided that (1) on
the Closing Date, the Borrower may deliver to the Administrative Agent a Notice
of Loan for the borrowing of a Base Rate Loan as late as 1:00 P.M. (Eastern
time), and (2) an Authorized Officer

 

36



--------------------------------------------------------------------------------

of the Borrower may verbally request a Loan, so long as a Notice of Loan is
received by the end of the same Business Day, and, if the Administrative Agent
or any Lender provides funds or initiates funding based upon such verbal
request, the Borrower shall bear the risk with respect to any information
regarding such funding that is later determined to have been incorrect. The
Borrower shall comply with the notice provisions set forth in Section 2.2(b)
hereof with respect to Letters of Credit.

(b)       Funding of Loans. The Administrative Agent shall notify the Lenders of
the date, amount, type of currency and Interest Period (if applicable) promptly
upon the receipt of a Notice of Loan (other than for a Swing Loan, or a
Revolving Loan to be funded as a Swing Loan), and, in any event, by 1:00 P.M.
(Eastern time) on the date such Notice of Loan is received. On the date that the
Credit Event set forth in such Notice of Loan is to occur, each such Lender
shall provide to the Administrative Agent, not later than 3:00 P.M. (Eastern
time) (or, on the Closing Date (i) not later than 12:00 P.M. (Eastern time), so
long as the Administrative Agent has notified the Lenders of the terms of such
Credit Event by 11:00 A.M. (Eastern time) on the Closing Date, or (ii) not later
than 1:00 P.M. (Eastern time), so long as the Administrative Agent has notified
the Lenders of the terms of such Credit Event by 12:00 P.M. (Eastern time) on
the Closing Date), the amount in Dollars, or, with respect to an Alternate
Currency, in the applicable Alternate Currency, in federal or other immediately
available funds, required of it. If the Administrative Agent shall elect to
advance the proceeds of such Loan prior to receiving funds from such Lender, the
Administrative Agent shall have the right, upon prior notice to the Borrower, to
debit any account of the Borrower or otherwise receive such amount from the
Borrower, promptly after demand, in the event that such Lender shall fail to
reimburse the Administrative Agent in accordance with this subsection. The
Administrative Agent shall also have the right to receive interest from such
Lender at the Federal Funds Effective Rate in the event that such Lender shall
fail to provide its portion of the Loan on the date requested and the
Administrative Agent shall elect to provide such funds.

(c)       Conversion and Continuation of Loans.

(i)       At the request of the Borrower to the Administrative Agent, subject to
the notice and other provisions of this Agreement, the Lenders shall convert a
Base Rate Loan to one or more Eurodollar Loans at any time and shall convert a
Eurodollar Loan to a Base Rate Loan on any Interest Adjustment Date applicable
thereto. Swing Loans may be converted by the Swing Line Lender to Revolving
Loans in accordance with Section 2.2(c)(ii) hereof. No Alternate Currency Loan
may be converted to a Base Rate Loan or Eurodollar Loan and no Base Rate Loan or
Eurodollar Loan may be converted to an Alternate Currency Loan.

(ii)       At the request of the Borrower to the Administrative Agent, subject
to the notice and other provisions of this Agreement, the Lenders shall continue
one or more Eurodollar Loans as of the end of the applicable Interest Period as
a new Eurodollar Loan with a new Interest Period.

(d)       Minimum Amount for Loans. Each request for:

 

37



--------------------------------------------------------------------------------

(i)       a Base Rate Loan shall be in an amount of not less than Two Hundred
Fifty Thousand Dollars ($250,000), increased by increments of Fifty Thousand
Dollars ($50,000);

(ii)       a LIBOR Fixed Rate Loan shall be in an amount (or, with respect to an
Alternate Currency Loan, such approximately comparable amount as shall result in
an amount rounded to the nearest whole number) of not less than Five Hundred
Thousand Dollars ($500,000), increased by increments of One Hundred Thousand
Dollars ($100,000) (or, with respect to an Alternate Currency Loan, such
approximately comparable amount as shall result in an amount rounded to the
nearest whole number); and

(iii)     a Swing Loan shall be in an amount of not less than One Hundred
Thousand Dollars ($100,000).

(e)       Interest Periods. The Borrower shall not request that LIBOR Fixed Rate
Loans be outstanding for more than nine different Interest Periods at the same
time.

(f)       Advancing of Non Pro-Rata Revolving Loans. Notwithstanding anything in
this Agreement to the contrary, if the Borrower requests a Revolving Loan
pursuant to Section 2.5(a) hereof (and all conditions precedent set forth in
Section 4.1 hereof are met) at a time when one or more Lenders are Defaulting
Lenders, the Administrative Agent shall have the option, in its discretion, and
shall exercise such option if requested by the Borrower after the Borrower’s
consultation with the Administrative Agent, to require the non-Defaulting
Lenders to honor such request by making a non pro-rata Revolving Loan to the
Borrower in an amount equal to (i) the amount requested by the Borrower, minus
(ii) the portions of such Revolving Loan that should have been made by such
Defaulting Lenders. For purposes of such Revolving Loans, the Lenders that are
making such Revolving Loan shall do so in an amount equal to their respective
Commitment Percentages of the amount requested by the Borrower. For the
avoidance of doubt, in no event shall the aggregate outstanding principal amount
of Loans made by a Lender (other than Swing Loans made by the Swing Line
Lender), when combined with such Lender’s pro rata share, if any, of the Letter
of Credit Exposure and the Swing Line Exposure, be in excess of the Maximum
Amount for such Lender.

Section 2.6. Payment on Loans and Other Obligations.

(a)       Payments Generally. Each payment made hereunder by a Credit Party
shall be made without any offset, abatement, recoupment, counterclaim,
withholding or reduction whatsoever.

(b)       Payments in Alternate Currency. With respect to any Alternate Currency
Loan, all payments (including prepayments) to any Lender of the principal of or
interest on such Alternate Currency Loan shall be made in the same Alternate
Currency as the original Loan. For clarification, the amount outstanding on any
Alternate Currency Loan for purposes of repayment on the last day of the
applicable Interest Period shall be measured in the Alternate Currency and not
by the Dollar Equivalent of such amount. With respect to any Letter of Credit
issued in an

 

38



--------------------------------------------------------------------------------

Alternate Currency, all payments to the Issuing Lender (and to any Lender that
shall have funded its participation in such Letter of Credit) shall be made in
the Dollar Equivalent (as determined on the date of drawing of such Letter of
Credit) of the amount of such Alternate Currency Letter of Credit. All such
payments shall be remitted by the Borrower to the Administrative Agent, at the
address of the Administrative Agent for notices referred to in Section 10.4
hereof (or at such other office or account as designated in writing by the
Administrative Agent to the Borrower), for the account of the Lenders (or the
Issuing Lender or the Swing Line Lender, as appropriate) not later than 11:00
A.M. (Eastern time) on the due date thereof in same day funds. Any such payments
received by the Administrative Agent after 11:00 A.M. (Eastern time) shall be
deemed to have been made and received on the next Business Day.

(c)       Payments in Dollars from Borrower. With respect to (i) any Loan (other
than an Alternate Currency Loan), or (ii) any other payment to the
Administrative Agent and the Lenders that shall not be covered by subsection
(b) above, all such payments (including prepayments) to the Administrative Agent
of the principal of or interest on such Loan or other payment, including but not
limited to principal, interest, fees or any other amount owed by the Borrower
under this Agreement, shall be made in Dollars. All payments described in this
subsection (c) shall be remitted to the Administrative Agent, at the address of
the Administrative Agent for notices referred to in Section 10.4 hereof for the
account of the Lenders (or the Issuing Lender or the Swing Line Lender, as
appropriate) not later than 11:00 A.M. (Eastern time) on the due date thereof in
immediately available funds. Any such payments received by the Administrative
Agent (or the Issuing Lender or the Swing Line Lender) after 11:00 A.M. (Eastern
time) shall be deemed to have been made and received on the next Business Day.

(d)       Payments to Lenders. Upon the Administrative Agent’s receipt of
payments hereunder, the Administrative Agent shall immediately distribute to the
Lenders (except with respect to Swing Loans, which shall be paid to the Swing
Line Lender and any Lender that has funded a participation in the Swing Loans,
or, with respect to Letters of Credit, certain of which payments shall be paid
to the Issuing Lender) their respective ratable shares, if any, of the amount of
principal, interest, and commitment and other fees received by the
Administrative Agent for the account of such Lender. Payments received by the
Administrative Agent in Dollars shall be delivered to the Lenders in Dollars in
immediately available funds. Payments received by the Administrative Agent in
any Alternate Currency shall be delivered to the Lenders in such Alternate
Currency in same day funds. Each Lender shall record any principal, interest or
other payment, the principal amounts of Base Rate Loans, LIBOR Fixed Rate Loans
and Swing Loans, the type of currency for each Loan, all prepayments and the
applicable dates, including Interest Periods, with respect to the Loans made,
and payments received by such Lender, by such method as such Lender may
generally employ; provided that failure to make any such entry shall in no way
detract from the obligations of the Borrower under this Agreement or any Note.
The aggregate unpaid amount of Loans, types of Loans, Interest Periods and
similar information with respect to the Loans and Letters of Credit set forth on
the records of the Administrative Agent shall be rebuttably presumptive evidence
with respect to such information, including the amounts of principal, interest
and fees owing to each Lender.

(e)       Timing of Payments. Whenever any payment to be made hereunder,
including, without limitation, any payment to be made on any Loan, shall be
stated to be due on a day that

 

39



--------------------------------------------------------------------------------

is not a Business Day, such payment shall be made on the next Business Day and
such extension of time shall in each case be included in the computation of the
interest payable on such Loan; provided that, with respect to a LIBOR Fixed Rate
Loan, if the next Business Day shall fall in the succeeding calendar month, such
payment shall be made on the preceding Business Day and the relevant Interest
Period shall be adjusted accordingly.

Section 2.7. Prepayment.

(a)       Right to Prepay.

(i)       The Borrower shall have the right at any time or from time to time to
prepay, on a pro rata basis for all of the Lenders (except with respect to Swing
Loans, which shall be paid to the Swing Line Lender and any Lender that has
funded a participation in such Swing Loan), all or any part of the principal
amount of the Loans then outstanding, as designated by the Borrower. Such
payment shall include interest accrued on the amount so prepaid to the date of
such prepayment and any amount payable under Article III hereof with respect to
the amount being prepaid. Prepayments of Base Rate Loans shall be without any
premium or penalty.

(ii)       The Borrower shall have the right, at any time or from time to time,
to prepay, for the benefit of the Swing Line Lender (and any Lender that has
funded a participation in such Swing Loan), all or any part of the principal
amount of the Swing Loans then outstanding, as designated by the Borrower, plus
interest accrued on the amount so prepaid to the date of such prepayment.

(iii)     Notwithstanding anything in this Section 2.7 or otherwise to the
contrary, at the discretion of the Administrative Agent, in order to prepay
Revolving Loans that were not advanced pro rata by all of the Lenders, any
prepayment of a Loan shall first be applied to Revolving Loans made by the
Lenders during any period in which a Defaulting Lender shall exist (to be
applied pro rata among the Lenders that made such Revolving Loans during such
period).

(b)       Notice of Prepayment. The Borrower shall give the Administrative Agent
irrevocable written notice of prepayment of (i) a Base Rate Loan or Swing Loan
by no later than 11:00 A.M. (Eastern time) on the Business Day on which such
prepayment is to be made, and (ii) a LIBOR Fixed Rate Loan by no later than 1:00
P.M. (Eastern time) three Business Days before the Business Day on which such
prepayment is to be made.

(c)       Minimum Amount. Each prepayment of a LIBOR Fixed Rate Loan shall be in
the principal amount of not less than the lesser of Five Hundred Thousand
Dollars ($500,000), or the principal amount of such Loan (or, with respect to an
Alternate Currency Loan, the Dollar Equivalent (rounded to a comparable amount)
of such amount), or, with respect to a Swing Loan, the principal balance of such
Swing Loan, except in the case of a mandatory payment pursuant to
Section 2.11(b) or Article III hereof.

 

40



--------------------------------------------------------------------------------

Section 2.8. Commitment and Other Fees.

(a)       Commitment Fee. The Borrower shall pay to the Administrative Agent,
for the ratable account of the Lenders, as a consideration for the Revolving
Credit Commitment, a commitment fee, for each day from the Closing Date through
the last day of the Commitment Period, in an amount equal to (i) (A) the
Revolving Amount at the end of such day, minus (B) the Revolving Credit Exposure
(exclusive of the Swing Line Exposure) at the end of such day, multiplied by
(ii) the Applicable Commitment Fee Rate in effect on such day divided by three
hundred sixty (360). The commitment fee shall be payable quarterly in arrears,
commencing on March 31, 2019 and continuing on each Regularly Scheduled Payment
Date thereafter, and on the last day of the Commitment Period.

(b)       Administrative Agent Fee. The Borrower shall pay to the Administrative
Agent, for its sole benefit, the fees set forth in the Administrative Agent Fee
Letter.

Section 2.9. Modifications to Commitment.

(a)       Optional Reduction of Revolving Credit Commitment. The Borrower may at
any time and from time to time permanently reduce in whole or ratably in part
the Revolving Amount to an amount not less than the then existing Revolving
Credit Exposure, by giving the Administrative Agent not fewer than three
Business Days’ written notice of such reduction, provided that any such partial
reduction shall be in an aggregate amount, for all of the Lenders, of not less
than Two Million Five Hundred Dollars ($2,500,000), increased in increments of
Five Hundred Thousand Dollars ($500,000). The Administrative Agent shall
promptly notify each Lender of the date of each such reduction and such Lender’s
proportionate share thereof. After each such partial reduction, the commitment
fees payable hereunder shall be calculated upon the Revolving Amount as so
reduced. If the Borrower reduces in whole the Revolving Credit Commitment, on
the effective date of such reduction (the Borrower having prepaid in full the
unpaid principal balance, if any, of the Loans, together with all interest (if
any) and commitment and other fees accrued and unpaid with respect thereto, and
all other Obligations, and provided that no Letter of Credit Exposure or Swing
Line Exposure shall exist), all of the Revolving Credit Notes shall be delivered
to the Administrative Agent marked “Canceled” and the Administrative Agent shall
redeliver such Revolving Credit Notes to the Borrower. Any partial reduction in
the Revolving Amount shall be effective during the remainder of the Commitment
Period. Upon each decrease of the Revolving Amount, the Maximum Revolving Amount
and the Total Commitment Amount shall be decreased by the same amount.

(b)       Increase in Commitment.

(i)       At any time during the Commitment Increase Period, the Borrower may
request that the Administrative Agent increase the Revolving Amount from the
Closing Revolving Amount up to an amount that shall not exceed the Maximum
Revolving Amount. Each such request for an increase shall be in an amount of at
least Ten Million Dollars ($10,000,000), increased by increments of Five Million
Dollars ($5,000,000), and may be made by either (A) increasing, for one or more
Lenders, with their prior written consent, their respective Revolving Credit
Commitments, or (B) including one or more

 

41



--------------------------------------------------------------------------------

Additional Lenders, each with a new commitment under the Revolving Credit
Commitment, as a party to this Agreement (each an “Additional Commitment” and,
collectively, the “Additional Commitments”); provided that one or more existing
Lenders shall be given the first opportunity to provide Additional Commitments.

(ii)       During the Commitment Increase Period, all of the Lenders agree that
the Administrative Agent, in its sole discretion, may permit one or more
Additional Commitments upon satisfaction of the following requirements: (A) each
Additional Lender, if any, shall execute an Additional Lender Assumption
Agreement, (B) the Administrative Agent shall provide to the Borrower and each
Lender a revised Register, including revised Commitment Percentages for each of
the Lenders, if appropriate, at least three Business Days prior to the date of
the effectiveness of such Additional Commitments (each an “Additional Lender
Assumption Effective Date”), and (C) the Borrower shall execute and deliver to
the Administrative Agent and the Lenders such replacement or additional
Revolving Credit Notes as shall be required by the Administrative Agent (and
requested by the Lenders). The Lenders hereby authorize the Administrative Agent
to execute each Additional Lender Assumption Agreement on behalf of the Lenders.

(iii)     On each Additional Lender Assumption Effective Date, the Lenders shall
make adjustments among themselves with respect to the Revolving Loans then
outstanding and amounts of principal, interest, commitment fees and other
amounts paid or payable with respect thereto as shall be necessary, in the
opinion of the Administrative Agent, in order to reallocate among such Lenders
such outstanding amounts, based on the revised Commitment Percentages and to
otherwise carry out fully the intent and terms of this Section 2.9(b) (and the
Borrower shall pay to the Lenders any amounts that would be payable pursuant to
Section 3.3 hereof if such adjustments among the Lenders would cause a
prepayment of one or more LIBOR Fixed Rate Loans). In connection therewith, it
is understood and agreed that the Maximum Amount of any Lender will not be
increased (or decreased except pursuant to subsection (a) above) without the
prior written consent of such Lender. The Borrower shall not request any
increase in the Revolving Amount pursuant to this subsection (b) if a Default or
an Event of Default shall then exist, or, after giving pro forma effect to any
such increase (including a pro forma calculation of the financial covenants set
forth in Section 5.7 hereof), would exist. Upon each increase of the Revolving
Amount, the Total Commitment Amount shall be increased by the same amount.

Section 2.10. Computation of Interest and Fees. With the exception of Base Rate
Loans, interest on Loans, Letter of Credit fees, Related Expenses and commitment
and other fees and charges hereunder shall be computed on the basis of a year
having three hundred sixty (360) days and calculated for the actual number of
days elapsed. With respect to Base Rate Loans, interest shall be computed on the
basis of a year having three hundred sixty-five (365) days or three hundred
sixty-six (366) days, as the case may be, and calculated for the actual number
of days elapsed.

Section 2.11. Mandatory Payments.

 

42



--------------------------------------------------------------------------------

(a)       Revolving Credit Exposure. If, at any time, the Revolving Credit
Exposure shall exceed the Revolving Credit Commitment as then in effect, the
Borrower shall, as promptly as practicable, but in no event later than the next
Business Day, pay an aggregate principal amount of the Loans sufficient to bring
the Revolving Credit Exposure within the Revolving Credit Commitment.

(b)       Swing Line Exposure. If, at any time, the Swing Line Exposure shall
exceed the Swing Line Commitment, the Borrower shall, as promptly as
practicable, but in no event later than the next Business Day, pay an aggregate
principal amount of the Swing Loans sufficient to bring the Swing Line Exposure
within the Swing Line Commitment.

(c)       Alternate Currency Exposure. If, at any time, the Alternate Currency
Exposure shall exceed the Alternate Currency Maximum Amount, the Borrower shall,
as promptly as practicable, but in no event later than the next Business Day,
pay an aggregate principal amount of the Alternate Currency Loans sufficient to
bring the Alternate Currency Exposure within the Alternate Currency Maximum
Amount.

(d)       Application of Mandatory Payments. Unless otherwise designated by the
Borrower, each prepayment pursuant to Section 2.11(a) hereof shall be applied in
the following order (i) first, on a pro rata basis for the Lenders, to
outstanding Base Rate Loans, and (ii) second, on a pro rata basis for the
Lenders, to outstanding LIBOR Fixed Rate Loans; provided that, if the
outstanding principal amount of any LIBOR Fixed Rate Loan shall be reduced to an
amount less than the minimum amount set forth in Section 2.5(d) hereof as a
result of such prepayment, then such LIBOR Fixed Rate Loan shall be converted
into a Base Rate Loan on the date of such prepayment. Any prepayment of a LIBOR
Fixed Rate Loan pursuant to this Section 2.11 shall be subject to the prepayment
provisions set forth in Article III hereof.

Section 2.12. Cash Collateral. At any time that there shall exist a Defaulting
Lender, within one (1) Business Day following the written request of the
Administrative Agent or the Issuing Lender (with a copy to the Administrative
Agent), the Borrower shall Cash Collateralize the Issuing Lender’s Fronting
Exposure with respect to such Defaulting Lender (determined after giving effect
to Section 10.12(a)(iv) hereof and any Cash Collateral provided by such
Defaulting Lender) in an amount not less than the Minimum Collateral Amount.

(a)       Grant of Security Interest. The Borrower, and to the extent provided
by any Defaulting Lender, such Defaulting Lender, hereby grants to the
Administrative Agent, for the benefit of the Issuing Lender, and agrees to
maintain, a first priority security interest in all such Cash Collateral as
security for the Defaulting Lender’s obligation to fund participations in
respect of the Letter of Credit Exposure, to be applied pursuant to subsection
(b) below. If, at any time, the Administrative Agent determines that Cash
Collateral is subject to any right or claim of any Person other than the
Administrative Agent and the Issuing Lender as herein provided, or that the
total amount of such Cash Collateral is less than the Minimum Collateral Amount,
the Borrower will, promptly upon demand by the Administrative Agent, pay or
provide to the Administrative Agent additional Cash Collateral in an amount
sufficient to eliminate such deficiency (after giving effect to any Cash
Collateral provided by such Defaulting Lender).

 

43



--------------------------------------------------------------------------------

(b)       Application. Notwithstanding anything to the contrary contained in
this Agreement, Cash Collateral provided under this Section 2.12 or
Section 10.12 in respect of Letters of Credit shall be applied to the
satisfaction of the Defaulting Lender’s obligation to fund participations in
respect of the Letter of Credit Exposure (including, as to Cash Collateral
provided by a Defaulting Lender, any interest accrued on such obligation) for
which the Cash Collateral was so provided, prior to any other application of
such property as may otherwise be provided for herein.

(c)       Termination of Requirement. Cash Collateral (or the appropriate
portion thereof) provided to reduce the Issuing Lender’s Fronting Exposure shall
no longer be required to be held as Cash Collateral pursuant to this
Section 2.12 following (i) the elimination of the applicable Fronting Exposure
(including by the termination of Defaulting Lender status of the applicable
Lender), (ii) the determination by the Administrative Agent and the Issuing
Lender that there exists excess Cash Collateral, or (iii) upon the Defaulting
Lender(s) ceasing to be Defaulting Lender(s) or upon such Defaulting Lender(s)
being removed and/or replaced with one of more Lenders that are not Defaulting
Lenders in accordance with Section 10.12(d) hereof or otherwise.

ARTICLE III. ADDITIONAL PROVISIONS RELATING TO

LIBOR FIXED RATE LOANS; INCREASED CAPITAL; TAXES

Section 3.1. Requirements of Law.

(a)       If any Change in Law shall:

(i)       impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participates in by,
any Lender (except any reserve requirement reflected in the Eurodollar Rate or
the Alternate Currency Rate);

(ii)       subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in subparts (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on any Loan, Letter of Credit, or
commitment or other obligation hereunder, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii)     impose on any Lender or the London interbank market any other
condition, cost or expense (other than Taxes) affecting this Agreement or Loans
made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing is to increase the cost to such Lender of
making, converting into, continuing or maintaining LIBOR Fixed Rate Loans or
issuing or participating in Letters of Credit, or to reduce any amount
receivable hereunder in respect thereof, then, in any such case, the Borrower
shall pay to such Lender, promptly after receipt of a written request therefor
(but in

 

44



--------------------------------------------------------------------------------

any event within ten (10) days), any additional amounts necessary to compensate
such Lender for such increased cost or reduced amount receivable.

(b)       If any Lender shall have determined in good faith that, after the
Closing Date, any Change in Law regarding capital adequacy or liquidity, or
liquidity requirements or in the interpretation or application thereof by a
Governmental Authority or compliance by such Lender or any corporation
controlling such Lender with any request or directive regarding capital adequacy
or liquidity (whether or not having the force of law) from any Governmental
Authority shall have the effect of reducing the rate of return on such Lender’s
or such corporation’s capital as a consequence of its obligations hereunder, or
under or in respect of any Letter of Credit, to a level below that which such
Lender or such corporation could have achieved but for such Change in Law
(taking into consideration the policies of such Lender or such corporation with
respect to capital adequacy and liquidity), then from time to time, upon
submission by such Lender to the Borrower (with a copy to the Administrative
Agent) of a written request therefor (which shall include the method for
calculating such amount and reasonable detail with respect to the calculation),
the Borrower shall promptly (but in any event within ten (10) Business Days) pay
or cause to be paid to such Lender such additional amount or amounts as will
compensate such Lender or such corporation for such reduction.

(c)       A certificate of a Lender or Issuing Lender setting forth the amount
or amounts necessary to compensate such Lender or Issuing Lender or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section 3.1 and delivered to the Borrower, shall be conclusive absent manifest
error. The Borrower shall pay such Lender or Issuing Lender, as the case may be,
the amount shown as due on any such certificate within ten (10) Business Days
after receipt thereof.

(d)       Delay in Requests. Failure or delay on the part of any Lender or
Issuing Lender to demand compensation pursuant to this Section 3.1 shall not
constitute a waiver of such Lender’s or Issuing Lender’s right to demand such
compensation; provided that the Borrower shall not be required to compensate a
Lender or Issuing Lender pursuant to this Section 3.1 for any increased costs
incurred or reductions suffered more than nine months prior to the date that
such Lender or Issuing Lender, as the case may be, notifies the Borrower of the
Change in Law giving rise to such increased costs or reductions, and of such
Lender’s or Issuing Lender’s intention to claim compensation therefor (except
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the nine-month period referred to above shall be extended to
include the period of retroactive effect thereof).

Section 3.2. Taxes.

(a)       Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes. Any and all payments by or on account of any obligation of any Credit
Party under any Loan Document shall be made without set off, counterclaim,
deduction or withholding for, and free and clear of any present or future,
Taxes, except as required by applicable laws. If any applicable laws (as
determined in the reasonable discretion of the applicable Withholding Agent)
require the deduction or withholding of any Tax (including, without limitation,
both United States federal backup withholding and withholding taxes) from any
such payment by such

 

45



--------------------------------------------------------------------------------

Withholding Agent then (i) such Withholding Agent shall withhold or make such
deductions in amounts as determined by such Withholding Agent in its reasonable
discretion based in part upon the information and documentation it has received
pursuant to subsection (e) below, (ii) such Withholding Agent shall timely pay
the full amount withheld or deducted to the relevant Governmental Authority in
accordance with applicable laws, and (iii) to the extent that the withholding or
deduction is made on account of Indemnified Taxes, the sum payable to the
applicable Recipient by the applicable Credit Party shall be increased as
necessary so that, after any required withholding or the making of all required
deductions (including, without limitation, any such withholdings and deductions
applicable to additional sums payable under this Section 3.2), the applicable
Recipient receives an amount equal to the sum it would have received had no such
withholding or deduction been made.

(b)       Payment of Other Taxes by the Credit Parties. Without limiting the
provisions of subsection (a) above, the Credit Parties shall timely pay to the
relevant Governmental Authority in accordance with applicable law, or, at the
option of the Administrative Agent, timely reimburse the Administrative Agent
for the payment of, any Other Taxes.

(c)       Tax Indemnifications.

(i)       Each of the Credit Parties shall, and does hereby, jointly and
severally indemnify each Recipient, and shall make payment in respect thereof
within ten (10) Business Days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 3.2) payable or paid by such
Recipient, or required to be withheld or deducted from a payment to such
Recipient, and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender or the Issuing Lender (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender or the Issuing Lender, shall be conclusive absent manifest error.

(ii)       Each Lender and the Issuing Lender shall, and does hereby, severally
indemnify, and shall make payment in respect thereof within ten (10) Business
Days after demand therefor, (A) the Administrative Agent against any Indemnified
Taxes attributable to such Lender or the Issuing Lender (but only to the extent
that any Credit Party has not already indemnified the Administrative Agent for
such Indemnified Taxes and, without limiting the obligation of the Credit
Parties to do so), (B) the Administrative Agent against any Taxes attributable
to such Lender’s failure to comply with the provisions of Section 10.11 hereof
relating to the maintenance of a Participant Register, and (C) the
Administrative Agent against any Excluded Taxes attributable to such Lender or
the Issuing Lender, in each case, that are payable or paid by the Administrative
Agent in connection with any Loan Document, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be

 

46



--------------------------------------------------------------------------------

conclusive absent manifest error. Each Lender and the Issuing Lender hereby
authorize the Administrative Agent to set off and apply any and all amounts at
any time owing to such Lender or the Issuing Lender, as the case may be, under
this Agreement or any other Loan Document against any amount due to the
Administrative Agent under this subpart (ii).

(d)       Evidence of Payments. As soon as practicable after any payment of
Taxes by any Credit Party to a Governmental Authority, as provided in this
Section 3.2, the Borrower shall deliver to the Administrative Agent the original
or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.

(e)       Status of Lenders; Tax Documentation.

(i)         Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two (2) sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.2(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if, in the Lender’s reasonable judgment, such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense, or would materially prejudice the legal or commercial position of such
Lender.

(ii)         Without limiting the generality of the foregoing:

(A)       any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable written request of the Borrower or the Administrative Agent),
executed copies of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

(B)       any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time

 

47



--------------------------------------------------------------------------------

thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(1)       in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (y) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN-E (or
W-8BEN, as applicable) establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty,
and (z) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN-E (or W-8BEN, as applicable) establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

(2)       executed originals of IRS Form W-8ECI;

(3)       in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (y) a certificate
substantially in the form of Exhibit F-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”), and (z) executed copies of IRS Form W-8BEN-E (or W-8BEN, as
applicable); or

(4)       to the extent a Foreign Lender is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E (or
W-8BEN, as applicable), a U.S. Tax Compliance Certificate substantially in the
form of Exhibit F-2 or Exhibit F-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if, the
Foreign Lender is a partnership and one (1) or more direct or indirect partners
of such Foreign Lender are claiming the portfolio interest exemption, such
Foreign Lender may provide a U.S. Tax Compliance Certificate, substantially in
the form of Exhibit F-4 hereto on behalf of each such direct and indirect
partner;

(C)       any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies (or originals, as required) of any other form prescribed
by applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Borrower or

 

48



--------------------------------------------------------------------------------

the Administrative Agent to determine the withholding or deduction required to
be made; and

(D)       if a payment made to a Lender under any Loan Document would be subject
to U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
subpart (D), “FATCA” shall include any amendments made to FATCA after the date
of this Agreement.

(iii)       Each Lender agrees that if, any form or certification it previously
delivered pursuant to this Section 3.2 expires or becomes obsolete or inaccurate
in any respect, it shall update such form or certification or promptly notify
the Borrower and the Administrative Agent in writing of its legal inability to
do so.

(f)       Treatment of Certain Refunds. Unless required by applicable Laws, at
no time shall the Administrative Agent have any obligation to file for or
otherwise pursue on behalf of a Lender or the Issuing Lender, or have any
obligation to pay to any Lender or the Issuing Lender, any refund of Taxes
withheld or deducted from funds paid for the account of such Lender or the
Issuing Lender, as the case may be. If any Recipient determines, in its
reasonable discretion, that it has received a refund of any Taxes as to which it
has been indemnified by any Credit Party or with respect to which any Credit
Party has paid additional amounts pursuant to this Section 3.2, it shall pay to
such Credit Party an amount equal to such refund (but only to the extent of
indemnity payments made, or additional amounts paid, by such Credit Party under
this Section 3.2 with respect to the Taxes giving rise to such refund); net of
all out-of-pocket expenses (including Taxes) incurred by such Recipient, as the
case may be, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund), provided that each Credit
Party, upon the request of the Recipient, agrees to repay the amount paid over
to such Credit Party (plus any penalties, interest or other charges imposed by
the relevant Governmental Authority) to the Recipient in the event the Recipient
is required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this Section 3.2(f), in no event will the applicable
Recipient be required to pay any amount to such Credit Party pursuant to this
Section 3.2(f) the payment of which would place the Recipient in a less
favorable net after-Tax position than such Recipient would have been in if the
Tax subject to indemnification and giving rise to such refund had not been
deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This
Section 3.2(f) shall not be construed to require any Recipient to make

 

49



--------------------------------------------------------------------------------

available its tax returns (or any other information relating to its taxes that
it deems confidential) to any Credit Party or any other Person.

(g)       Survival. Each party’s obligations under this Section 3.2 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender or the Issuing Lender,
the termination of the Commitment and the repayment, satisfaction or discharge
of all other Obligations.

Section 3.3. Funding Losses. The Borrower agrees to indemnify each Lender,
promptly after receipt of a written request therefor, and to hold each Lender
harmless from, any loss or expense that such Lender may sustain or incur as a
consequence of (a) default by the Borrower in making a borrowing of, conversion
into or continuation of LIBOR Fixed Rate Loans after the Borrower has given a
notice (including a written or verbal notice that is subsequently revoked)
requesting the same in accordance with the provisions of this Agreement,
(b) default by the Borrower in making any prepayment of or conversion from LIBOR
Fixed Rate Loans after the Borrower has given a notice (including a written or
verbal notice that is subsequently revoked) thereof in accordance with the
provisions of this Agreement, (c) the making of a prepayment of a LIBOR Fixed
Rate Loan on a day that is not the last day of an Interest Period applicable
thereto, or (d) any conversion of a LIBOR Fixed Rate Loan to a Base Rate Loan on
a day that is not the last day of an Interest Period applicable thereto, or
(e) any compulsory assignment of such Lender’s interests, rights and obligations
under this Agreement pursuant to Section 10.3(c) or 10.12 hereof. Such
indemnification shall be in an amount equal to the excess, if any, of (i) the
amount of interest that would have accrued on the amounts so prepaid, or not so
borrowed, converted or continued, for the period from the date of such
prepayment or of such failure to borrow, convert or continue to the last day of
such Interest Period (or, in the case of a failure to borrow, convert or
continue, the Interest Period that would have commenced on the date of such
failure) in each case at the applicable rate of interest for such Loans provided
for herein (excluding, however, the Applicable Margin included therein, if any)
over (ii) the amount of interest (as reasonably determined by such Lender) that
would have accrued to such Lender on such amount by placing such amount on
deposit for a comparable period with leading banks in the appropriate London
interbank market, along with any reasonable administration fee charged by such
Lender. A certificate as to any amounts payable pursuant to this Section 3.3
submitted to the Borrower (with a copy to the Administrative Agent) by any
Lender shall be conclusive absent manifest error. The obligations of the
Borrower pursuant to this Section 3.3 shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.

Section 3.4. Eurodollar Rate or Alternate Currency Rate Lending Unlawful;
Inability to Determine Rate.

(a)       If any Lender shall determine (which determination shall, upon notice
thereof to the Borrower and the Administrative Agent, be conclusive and binding
on the Borrower) that, after the Closing Date, (i) the introduction of or any
change in or in the interpretation of any law makes it unlawful, or (ii) any
Governmental Authority asserts that it is unlawful, for such Lender to make or
continue any Loan as, or to convert (if permitted pursuant to this Agreement)
any Loan into, a LIBOR Fixed Rate Loan, the obligations of such Lender to make,
continue or

 

50



--------------------------------------------------------------------------------

convert into any such LIBOR Fixed Rate Loan shall, upon such determination, be
suspended until such Lender shall notify the Administrative Agent that the
circumstances causing such suspension no longer exist, and all outstanding LIBOR
Fixed Rate Loans payable to such Lender shall automatically convert (if
conversion is permitted under this Agreement) into a Base Rate Loan, or be
repaid (if no conversion is permitted) at the end of the then current Interest
Periods with respect thereto or sooner, if required by law or such assertion.

(b)       If the Administrative Agent or the Required Lenders determine that for
any reason adequate and reasonable means do not exist for determining the
Eurodollar Rate or Alternate Currency Rate for any requested Interest Period
with respect to a proposed LIBOR Fixed Rate Loan, or that the Eurodollar Rate or
Alternate Currency Rate for any requested Interest Period with respect to a
proposed LIBOR Fixed Rate Loan does not adequately and fairly reflect the cost
to the Lenders of funding such Loan, the Administrative Agent will promptly so
notify the Borrower and each Lender. Thereafter, the obligation of the Lenders
to make or maintain such LIBOR Fixed Rate Loan shall be suspended until the
Administrative Agent (upon the instruction of the Required Lenders) revokes such
notice. Upon receipt of such notice, the Borrower may revoke any pending request
for a borrowing of, conversion to or continuation of such LIBOR Fixed Rate Loan
or, failing that, will be deemed to have converted such request into a request
for a borrowing of a Base Rate Loan in the amount specified therein.

(c)       Notwithstanding the foregoing, in the event the Administrative Agent
determines in good faith (which determination shall be conclusive absent
manifest error) that (i) the circumstances set forth in Section 3.4(b) hereof
have arisen and such circumstances are unlikely to be temporary, (ii) Thomson
Reuters or Bloomberg (or any Person that takes over the administration of such
rate) discontinues its administration and publication of interest settlement
rates for deposits in Dollars, or (iii) the supervisor for the administrator of
the interest settlement rate described in Section 3.4(b) hereof or a
Governmental Authority having jurisdiction over the Administrative Agent has
made a public statement identifying a specific date after which such interest
settlement rate shall no longer be used for determining interest rates for
loans, then the Administrative Agent and the Borrower shall seek to jointly
agree upon an alternate rate of interest to the Eurodollar Rate that gives due
consideration to the then-prevailing market convention for determining a rate of
interest for syndicated loans in the United States at such time, and the
Administrative Agent and the Borrower shall enter into an amendment to this
Agreement to reflect such alternate rate of interest and such other related
changes to this Agreement as may be applicable. Notwithstanding anything to the
contrary in Section 10.3 hereof, such amendment shall become effective without
any further action or consent of any other party to this Agreement so long as
the Administrative Agent shall not have received, within five (5) Business Days
of the date notice of such alternate rate of interest is provided to the
Lenders, a written notice from the Required Lenders stating that such Required
Lenders object to such amendment. Until an alternate rate of interest shall be
determined in accordance with this Section 3.4(c), (y) any request pursuant to
this Agreement that requests the conversion to, or continuation of, any
Eurodollar Loan shall be ineffective and any such Eurodollar Loan shall be
continued as or converted to, as the case may be, a Base Rate Loan, and (z) if
any request is made for a Eurodollar Loan, such Loan shall be made as a Base
Rate Loan. If the alternate rate of interest determined pursuant to this
Section 3.4(c) shall be less than zero, such rate shall be deemed to be zero for
the purposes of this Agreement.

 

51



--------------------------------------------------------------------------------

Section 3.5. Discretion of Lenders as to Manner of Funding. Notwithstanding any
provision of this Agreement to the contrary, each Lender shall be entitled to
fund and maintain its funding of all or any part of such Lender’s Loans in any
manner such Lender deems to be appropriate; it being understood, however, that
for the purposes of this Agreement all determinations hereunder shall be made as
if such Lender had actually funded and maintained each Eurodollar Loan or
Alternate Currency Loan during the applicable Interest Period for such Loan
through the purchase of deposits having a maturity corresponding to such
Interest Period and bearing an interest rate equal to the Eurodollar Rate or
Alternate Currency Rate, as applicable, for such Interest Period.

Section 3.6. Replacement of Lenders. The Borrower shall be permitted to replace
any Lender that requests reimbursement for amounts owing pursuant to Section 3.1
or 3.2 hereof, or asserts its inability to make a LIBOR Fixed Rate Loan pursuant
to Section 3.4 hereof; provided that (a) such replacement does not conflict with
any Law, (b) no Default or Event of Default shall have occurred and be
continuing at the time of such replacement, (c) prior to any such replacement,
such Lender shall not have taken any and all action necessary to eliminate the
continued need for payment of amounts owing pursuant to Section 3.1 or 3.2
hereof or, if it has taken such action, such request has still been made,
(d) the replacement financial institution shall purchase, at par, all Loans and
other amounts owing to such replaced Lender on or prior to the date of
replacement and assume all commitments and obligations of such replaced Lender,
(e) the Borrower shall be liable to such replaced Lender under Section 3.3
hereof if any LIBOR Fixed Rate Loan owing to such replaced Lender shall be
purchased other than on the last day of the Interest Period relating thereto,
(f) the replacement Lender, if not already a Lender, shall be approved by the
Administrative Agent (not to be unreasonably withheld), (g) the replaced Lender
shall be obligated to make such replacement in accordance with the provisions of
Section 10.10 hereof (provided that the Borrower (or the succeeding Lender, if
such Lender is willing) shall be obligated to pay the assignment fee referred to
therein), and (h) until such time as such replacement shall be consummated, the
Borrower shall pay all additional amounts (if any) required pursuant to
Section 3.1 or 3.2 hereof, as the case may be.

ARTICLE IV. CONDITIONS PRECEDENT

Section 4.1. Conditions to Each Credit Event. The obligation of the Lenders, the
Issuing Lender and the Swing Line Lender to participate in any Credit Event
shall be conditioned, in the case of each Credit Event, upon the following:

(a)       all conditions precedent as listed in Section 4.2 hereof required to
be satisfied prior to the first Credit Event shall have been satisfied prior to
or as of the first Credit Event;

(b)       the Borrower shall have submitted a Notice of Loan (or with respect to
a Letter of Credit, complied with the provisions of Section 2.2(b)(ii) hereof)
and otherwise complied with Section 2.5 hereof;

(c)       no Default or Event of Default shall then exist or immediately after
such Credit Event would exist;

 

52



--------------------------------------------------------------------------------

(d)       each of the representations and warranties contained in Article VI
hereof shall be true in all material respects as if made on and as of the date
of such Credit Event, except to the extent that any thereof expressly relate to
an earlier date; and

(e)       with respect to each request by the Borrower for an Alternate Currency
Loan or for a Letter of Credit to be issued in an Alternate Currency, there
shall not have occurred any change in any national or international financial,
political or economic conditions or currency exchange rates or exchange controls
that, in the reasonable opinion of the Administrative Agent and the Required
Lenders (and the Issuing Lender, with respect to any Letter of Credit to be
issued in an Alternate Currency) would make it impracticable for such Loan or
Letter of Credit to be denominated in the relevant Alternate Currency.

Each request by the Borrower for a Credit Event shall be deemed to be a
representation and warranty by the Borrower as of the date of such request as to
the satisfaction of the conditions precedent specified in subsections (c) and
(d) above.

Section 4.2. Conditions to the First Credit Event. The Borrower shall cause the
following conditions to be satisfied on or prior to the Closing Date. The
obligation of the Lenders, the Issuing Lender and the Swing Line Lender to
participate in the first Credit Event is subject to the Borrower satisfying each
of the following conditions prior to or concurrently with such Credit Event:

(a)       Notes as Requested. The Borrower shall have executed and delivered to
(i) each Lender requesting a Revolving Credit Note such Lender’s Revolving
Credit Note, and (ii) the Swing Line Lender the Swing Line Note, if requested by
the Swing Line Lender.

(b)       Guaranties of Payment. Each Guarantor of Payment shall have executed
and delivered to the Administrative Agent, for the benefit of the Lenders, a
Guaranty of Payment, in form and substance satisfactory to the Administrative
Agent and the Lenders.

(c)       Pledge Agreements. The Borrower and each Guarantor of Payment that has
a Foreign Subsidiary shall have (i) executed and delivered to the Administrative
Agent, for the benefit of the Lenders, a Pledge Agreement, in form and substance
satisfactory to the Administrative Agent and the Lenders, with respect to the
Pledged Securities, (ii) executed and delivered to the Administrative Agent, for
the benefit of the Lenders, appropriate transfer powers for each of the Pledged
Securities that are certificated, and (iii) delivered to the Administrative
Agent, for the benefit of the Lenders, the Pledged Securities (to the extent
such Pledged Securities are certificated).

(d)       Lien Searches. With respect to the property owned or leased by each
Credit Party, the Borrower shall have caused to be delivered to the
Administrative Agent (i) the results of Uniform Commercial Code lien searches
(or as appropriate in the applicable foreign jurisdiction), satisfactory to the
Administrative Agent and the Lenders, (ii) the results of federal and state tax
lien and judicial lien searches (or as appropriate in the applicable foreign
jurisdiction), satisfactory to the Administrative Agent and the Lenders, and
(iii) Uniform

 

53



--------------------------------------------------------------------------------

Commercial Code termination statements reflecting termination of all U.C.C.
Financing Statements (or as appropriate in the applicable foreign jurisdiction)
previously filed by any Person and not expressly permitted pursuant to
Section 5.9 hereof.

(e)       Officer’s Certificate, Resolutions, Organizational Documents. The
Borrower shall have delivered to the Administrative Agent an officer’s
certificate (or comparable domestic or foreign documents) certifying the names
of the officers of each Credit Party authorized to sign the Loan Documents,
together with the true signatures of such officers and certified copies of
(i) the resolutions of the board of directors (or comparable domestic or foreign
documents) of such Credit Party evidencing approval of the execution, delivery
and performance of the Loan Documents and the execution and performance of other
Related Writings to which such Credit Party is a party, and the consummation of
the transactions contemplated thereby, and (ii) the Organizational Documents of
such Credit Party.

(f)       Good Standing and Full Force and Effect Certificates. The Borrower
shall have delivered to the Administrative Agent a good standing certificate or
full force and effect certificate (or comparable document, if neither
certificate is available in the applicable jurisdiction), as the case may be,
for each Credit Party, issued on or about the Closing Date by the Secretary of
State in the state or states where such Credit Party is incorporated or formed
or qualified as a foreign entity.

(g)       Legal Opinion. The Borrower shall have delivered to the Administrative
Agent an opinion of counsel for the Borrower and each other Credit Party, in
form and substance satisfactory to the Administrative Agent and the Lenders.

(h)       Borrower Investment Policy. The Borrower shall have delivered to the
Administrative Agent a copy of the Borrower Investment Policy as in effect on
the Closing Date.

(i)       Advertising Permission Letter. The Borrower shall have delivered to
the Administrative Agent an advertising permission letter, authorizing the
Administrative Agent to publicize the transaction and specifically to use the
name of the Borrower in connection with “tombstone” advertisements in one or
more publications selected by the Administrative Agent.

(j)       Administrative Agent Fee Letter, Closing Fee Letter and Other Fees.
The Borrower shall have (i) executed and delivered to the Administrative Agent,
the Administrative Agent Fee Letter and paid to the Administrative Agent, for
its sole account, the fees stated therein, (ii) executed and delivered to the
Administrative Agent, the Closing Fee Letter and paid to the Administrative
Agent, for the benefit of the Lenders, the fees stated therein, and (iii) paid
all legal fees and expenses of the Administrative Agent in connection with the
preparation and negotiation of the Loan Documents.

(k)       Existing Credit Agreement. The Borrower shall terminate the Credit
Agreement among the Borrower, KeyBank, as the administrative agent, and the
lenders party thereto, dated as of May 12, 2015, simultaneously with the funding
of the first Credit Event, which termination shall be deemed to occur upon
payment in full of all of the Obligations (as defined therein) outstanding
thereunder.

 

54



--------------------------------------------------------------------------------

(l)       Closing Certificate. The Borrower shall have delivered to the
Administrative Agent and the Lenders an officer’s certificate certifying that,
as of the Closing Date, (i) all conditions precedent set forth in this Article
IV have been satisfied, (ii) no Default or Event of Default exists or
immediately after the first Credit Event will exist, and (iii) each of the
representations and warranties contained in Article VI hereof are true and
correct as of the Closing Date.

(m)       Letter of Direction. The Borrower shall have delivered to the
Administrative Agent a letter of direction authorizing the Administrative Agent,
on behalf of the Lenders, to disburse the proceeds of the Loans, which letter of
direction includes the authorization to transfer funds under this Agreement and
the wire instructions that set forth the locations to which such funds shall be
sent.

(n)       No Material Adverse Change. No material adverse change, in the opinion
of the Administrative Agent, shall have occurred in the financial condition,
operations or prospects of the Companies taken as a whole since December 31,
2017.

(o)       KYC Information. Upon the reasonable request of any Lender at least
three (3) days prior to the Closing Date, the Borrower shall have provided to
such Lender (i) the documentation and other information so requested in
connection with applicable “know your customer” and anti-money-laundering rules
and regulations, including the PATRIOT Act, and (ii) if any Credit Party
qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation, a Beneficial Ownership Certification, in form and substance
satisfactory to the Administrative Agent.

(p)       Miscellaneous. The Borrower shall have provided to the Administrative
Agent and the Lenders such other items and shall have satisfied such other
conditions as may be reasonably required by the Administrative Agent or the
Lenders.

ARTICLE V. COVENANTS

Section 5.1. Insurance. Each Company shall (a) maintain insurance to such extent
and against such hazards and liabilities as is commonly maintained by Persons
similarly situated; and (b) within ten days of any Lender’s written request,
furnish to such Lender such information about such Company’s insurance as that
Lender may from time to time reasonably request, which information shall be
prepared in form and detail satisfactory to such Lender and certified by a
Financial Officer of such Company.

Section 5.2. Money Obligations. Each Company shall pay in full (a) prior in each
case to the date when penalties would attach, all taxes, assessments and
governmental charges and levies (except only those so long as and to the extent
that the same shall be contested in good faith by appropriate and timely
proceedings and for which adequate provisions have been established in
accordance with GAAP) for which it may be or become liable or to which any or
all of its properties may be or become subject; (b) all of its material wage
obligations to its

 

55



--------------------------------------------------------------------------------

employees in compliance with the Fair Labor Standards Act (29 U.S.C. §§ 206-207)
or any comparable provisions, and, in the case of the Foreign Subsidiaries,
those obligations under foreign laws with respect to employee source deductions,
obligations and employer obligations to its employees; and (c) all of its other
material obligations calling for the payment of money (except only those so long
as and to the extent that the same shall be contested in good faith and for
which adequate provisions have been established in accordance with GAAP) before
such payment becomes overdue.

Section 5.3. Financial Statements and Information.

(a)       Quarterly Financials. The Borrower shall deliver to the Administrative
Agent and the Lenders, within forty-five (45) days after the end of each of the
first three quarterly periods of each fiscal year of the Borrower, an unaudited
condensed Consolidated balance sheet of the Companies as of the end of such
period and the related unaudited Consolidated statements of operations and cash
flow for the quarter and fiscal year to date periods, all prepared on a
Consolidated basis, in form and detail satisfactory to the Administrative Agent
and the Lenders and certified by a Financial Officer.

(b)       Annual Audit Report. The Borrower shall deliver to the Administrative
Agent and the Lenders, within ninety (90) days after the end of each fiscal year
of the Borrower, an annual audit report of the Companies for that year prepared
on a Consolidated basis, in form and detail satisfactory to the Administrative
Agent and the Lenders and certified by an unqualified opinion of an independent
public accountant satisfactory to the Administrative Agent, which report shall
include balance sheets and statements of income (loss), stockholders’ equity and
cash-flow for that period.

(c)       Compliance Certificate. The Borrower shall deliver to the
Administrative Agent and the Lenders, concurrently with the delivery of the
financial statements set forth in subsections (a) and (b) above, a Compliance
Certificate.

(d)       Management Reports. The Borrower shall deliver to the Administrative
Agent and the Lenders, concurrently with the delivery of the quarterly and
annual financial statements set forth in subsections (a) and (b) above, a copy
of any management report, letter or similar writing furnished to the Companies
by the Borrower’s independent outside auditors in respect of the systems,
operations, financial condition or properties of the Companies.

(e)       Pro-Forma Projections. The Borrower shall deliver to the
Administrative Agent and the Lenders, within forty-five (45) days after the end
of each fiscal year of the Borrower, annual pro-forma projections of the
Companies for the then current fiscal year, to be in a form consistent with the
past practices of the Borrower.

(f)       Shareholder and SEC Documents. The Borrower shall deliver to the
Administrative Agent and the Lenders, as soon as available, copies of all
notices, reports, definitive proxy or other statements and other documents sent
by the Borrower to its shareholders, to the holders of any of its debentures or
bonds or the trustee of any indenture securing the same or pursuant to which
they are issued, or sent by the Borrower (in final form) to

 

56



--------------------------------------------------------------------------------

any securities exchange or over the counter authority or system, or to the SEC
or any similar federal agency having regulatory jurisdiction over the issuance
of the Borrower’s securities.

(g)       Financial Information of the Companies. The Borrower shall deliver to
the Administrative Agent and the Lenders, within ten days of the written request
of the Administrative Agent or any Lender, such other information about the
financial condition, properties and operations of any Company as the
Administrative Agent or such Lender may from time to time reasonably request,
which information shall be submitted in form and detail satisfactory to the
Administrative Agent or such Lender and certified by a Financial Officer of the
Company or Companies in question.

Section 5.4. Financial Records. Each Company shall at all times maintain true
and complete records and books of account, including, without limiting the
generality of the foregoing, appropriate provisions for possible losses and
liabilities, all in accordance with GAAP, and at all reasonable times (during
normal business hours and upon notice to such Company) permit the Administrative
Agent or any Lender, or any representative of the Administrative Agent or such
Lender, to examine such Company’s books and records and to make excerpts
therefrom and transcripts thereof.

Section 5.5. Franchises; Change in Business.

(a)       Each Company (other than a Dormant Subsidiary) shall preserve and
maintain at all times its existence, and its rights and franchises necessary for
its business, except as otherwise permitted pursuant to Section 5.12 hereof.

(b)       No Company shall engage in any business if, as a result thereof, the
general nature of the business of the Companies taken as a whole would be
substantially changed from the general nature of the business the Companies are
engaged in on the Closing Date.

Section 5.6. ERISA Pension and Benefit Plan Compliance.

(a)       Generally. No Company shall incur any material accumulated funding
deficiency within the meaning of ERISA, or any material liability to the PBGC,
established thereunder in connection with any ERISA Plan. The Borrower shall
furnish to the Administrative Agent and the Lenders (i) as soon as possible and
in any event within thirty (30) days after any Company knows or has reason to
know that any Reportable Event with respect to any ERISA Plan has occurred, a
statement of a Financial Officer of such Company, setting forth details as to
such Reportable Event and the action that such Company proposes to take with
respect thereto, together with a copy of the notice of such Reportable Event
given to the PBGC if a copy of such notice is available to such Company, and
(ii) promptly after receipt thereof, a copy of any notice such Company, or any
member of the Controlled Group may receive from the PBGC or the IRS with respect
to any ERISA Plan administered by such Company; provided that this latter clause
shall not apply to notices of general application promulgated by the PBGC or the
IRS. The Borrower shall promptly notify the Administrative Agent of any material
taxes assessed, proposed to be assessed or that the Borrower has reason to
believe may be assessed against a Company by the IRS with respect to any ERISA
Plan. As used in this Section 5.6(a), “material”

 

57



--------------------------------------------------------------------------------

means the measure of a matter of significance that shall be determined as being
an amount equal to five percent (5%) of Consolidated Net Worth. As soon as
practicable, and in any event within twenty (20) days, after any Company shall
become aware that an ERISA Event shall have occurred, such Company shall provide
the Administrative Agent with notice of such ERISA Event with a certificate by a
Financial Officer of such Company setting forth the details of the event and the
action such Company or another Controlled Group member proposes to take with
respect thereto. The Borrower shall, at the request of the Administrative Agent
or any Lender, deliver or cause to be delivered to the Administrative Agent or
such Lender, as the case may be, true and correct copies of any documents
relating to the ERISA Plan of any Company.

(b)       Foreign Pension Plans and Benefit Plans.

(i)       For each existing, or hereafter adopted, Foreign Pension Plan and
Foreign Benefit Plan, the Borrower and any appropriate Foreign Subsidiary shall
in a timely fashion comply with and perform in all material respects all of its
obligations under and in respect of such Foreign Pension Plan or Foreign Benefit
Plan, including under any funding agreements and all applicable laws (including
any fiduciary, funding, investment and administration obligations).

(ii)       All employer or employee payments, contributions or premiums required
to be remitted, paid to or in respect of each Foreign Pension Plan or Foreign
Benefit Plan shall be paid or remitted by the Borrower and any appropriate
Foreign Subsidiary in a timely fashion in accordance with the terms thereof, any
funding agreements and all applicable laws.

(iii)     The Borrower and any appropriate Foreign Subsidiary shall deliver to
the Administrative Agent (A) if requested by the Administrative Agent, copies of
each annual and other return, report or valuation with respect to each Foreign
Pension Plan as filed with any applicable Governmental Authority; and
(B) promptly after receipt thereof, a copy of any material direction, order,
notice, ruling or opinion that the Borrower and any appropriate Foreign
Subsidiary may receive from any applicable Governmental Authority with respect
to any Foreign Pension Plan.

Section 5.7. Financial Covenants.

(a)       Leverage Ratio. The Borrower shall not suffer or permit at any time
the Leverage Ratio to exceed 3.50 to 1.00 (or 4.00 to 1.00 during any Leverage
Ratio Step-Up Period).

(b)       Interest Coverage Ratio. The Borrower shall not suffer or permit at
any time the Interest Coverage Ratio to be less than 3.00 to 1.00.

Section 5.8. Borrowing. No Company shall create, incur or have outstanding any
Indebtedness of any kind; provided that this Section 5.8 shall not apply to the
following:

(a)       the Loans, the Letters of Credit and any other Indebtedness under this
Agreement;

 

58



--------------------------------------------------------------------------------

(b)       any loans granted to, or Capitalized Lease Obligations entered into
by, any Credit Party for the purchase or lease of fixed assets (and refinancings
of such loans or Capitalized Lease Obligations), which loans and Capitalized
Lease Obligations shall only be secured by the fixed assets being purchased or
leased, so long as the aggregate principal amount of all such loans and
Capitalized Lease Obligations for all Credit Parties shall not exceed Five
Million Dollars ($5,000,000) at any time outstanding;

(c)       any loans granted to or Capitalized Lease Obligations entered into by
any Foreign Subsidiary for the purchase or lease of fixed assets (and
refinancings of such loans or Capitalized Lease Obligations), which loans and
Capitalized Lease Obligations shall only be secured by the fixed assets being
purchased, so long as the aggregate principal amount of all such loans and
Capitalized Lease Obligations for all Foreign Subsidiaries shall not exceed Ten
Million Dollars ($10,000,000) at any time outstanding;

(d)       the Indebtedness existing on the Closing Date, in addition to the
other Indebtedness permitted to be incurred pursuant to this Section 5.8, as set
forth in Schedule 5.8 hereto (and any extension, renewal or refinancing thereof
but only to the extent that the principal amount thereof does not increase after
the Closing Date);

(e)       loans to, and guaranties of Indebtedness of, a Company from a Company
so long as each such Company is a Credit Party;

(f)       Indebtedness under any Hedge Agreement, so long as such Hedge
Agreement shall have been entered into in the ordinary course of business and
not for speculative purposes;

(g)       Permitted Foreign Subsidiary Loans, Guaranties and Investments;

(h)       in addition to the Indebtedness permitted pursuant to subsection
(g) hereof, Indebtedness of a Company (secured or unsecured), so long as the
aggregate principal amount of all such Indebtedness for all Companies shall not
exceed Thirty Million Dollars ($30,000,000) at any time outstanding; and

(i)       other unsecured Indebtedness, in addition to the Indebtedness listed
above, in an aggregate principal amount for all Companies not to exceed Twenty
Million Dollars ($20,000,000) at any time outstanding.

Section 5.9. Liens. No Company shall create, assume or suffer to exist (upon the
happening of a contingency or otherwise) any Lien upon any of its property or
assets, whether now owned or hereafter acquired; provided that this Section 5.9
shall not apply to the following:

(a)       Liens for taxes not yet due or that are being actively contested in
good faith by appropriate proceedings and for which adequate reserves shall have
been established in accordance with GAAP;

(b)       other statutory or common law Liens incidental to the conduct of its
business or the ownership of its property and assets that (i) were not incurred
in connection with the

 

59



--------------------------------------------------------------------------------

incurring of Indebtedness or the obtaining of advances or credit, and (ii) do
not in the aggregate materially detract from the value of its property or assets
or materially impair the use thereof in the operation of its business;

(c)       Liens on property or assets of a Subsidiary to secure obligations of
such Subsidiary to a Credit Party;

(d)       any Lien granted to the Administrative Agent, for the benefit of the
Lenders (and affiliates thereof);

(e)       the Liens existing on the Closing Date as set forth in Schedule 5.9
hereto and replacements, extensions, renewals, refundings or refinancings
thereof, but only to the extent that the amount of debt secured thereby, and the
amount and description of property subject to such Liens, shall not be
increased;

(f)       purchase money Liens on fixed assets securing the loans and
Capitalized Lease Obligations pursuant to Section 5.8(b) or (c) hereof, provided
that such Lien is limited to the purchase price and only attaches to the
property being acquired;

(g)       easements or other minor defects or irregularities in title of real
property not interfering in any material respect with the use of such property
in the business of any Company;

(h)       any Lien on fixed assets owned by a Company as a result of an
Acquisition permitted pursuant to Section 5.13 hereof, so long as (i) such Lien
was not created at the time of or in contemplation of such Acquisition, and
(ii) such Lien is released within ninety (90) days after such Acquisition
(unless the Borrower shall have obtained the prior written consent of the
Administrative Agent and the Required Lenders to such Lien); or

(i)       other Liens, in addition to the Liens listed above, not incurred in
connection with the incurring of Indebtedness, securing amounts, in the
aggregate for all Companies, not to exceed One Hundred Thousand Dollars
($100,000) at any time.

No Company shall enter into any contract or agreement (other than a contract or
agreement entered into in connection with the purchase or lease of fixed assets
that prohibits Liens on such fixed assets) that would prohibit the
Administrative Agent or the Lenders from acquiring a security interest, mortgage
or other Lien on, or a collateral assignment of, any of the property or assets
of such Company.

Section 5.10. Regulations T, U and X. No Company shall take any action that
would result in any non-compliance of the Loans or Letters of Credit with
Regulations T, U or X, or any other applicable regulation, of the Board of
Governors of the Federal Reserve System.

Section 5.11. Investments, Loans and Guaranties. No Company shall (a) create,
acquire or hold any Subsidiary, (b) make or hold any investment in any stocks,
bonds or securities of any kind, (c) be or become a party to any joint venture
or other partnership, (d) make or keep outstanding any advance or loan to any
Person, or (e) be or become a Guarantor of any kind

 

60



--------------------------------------------------------------------------------

(other than a Guarantor of Payment under the Loan Documents); provided that this
Section 5.11 shall not apply to the following:

(i)         any endorsement of a check or other medium of payment for deposit or
collection through normal banking channels or similar transaction in the normal
course of business;

(ii)       any investment in direct obligations of the United States of America
or in certificates of deposit issued by a member bank (having capital resources
in excess of Five Hundred Million Dollars ($500,000,000)) of the Federal Reserve
System;

(iii)       any investment in commercial paper or securities that at the time of
such investment is assigned the highest quality rating in accordance with the
rating systems employed by either Moody’s or Standard & Poor’s, or any other
investment made according to the Borrower Investment Policy;

(iv)      the holding of each of the Subsidiaries listed on Schedule 6.1 hereto,
and the creation, acquisition and holding of and any investment in any new
Subsidiary after the Closing Date so long as such new Subsidiary shall have been
created, acquired or held, and investments made, in accordance with the terms
and conditions of this Agreement;

(v)       loans to, investments in and guaranties of the Indebtedness (permitted
under Section 5.8(e) hereof) of, a Company from or by a Company so long as each
such Company is a Credit Party;

(vi)     any Permitted Investments or Permitted Foreign Subsidiary Loans,
Guaranties and Investments, so long as no Default or Event of Default shall
exist prior to or after giving pro forma effect to such loan or investment;

(vii)     loans from the Borrower to one or more shareholders of certain
Affiliates organized in China, in an aggregate principal amount not to exceed
Six Million Dollars ($6,000,000) at any time outstanding;

(viii)   the holding of any stock that has been acquired pursuant to an
Acquisition permitted by Section 5.13 hereof; or

(ix)      performance guaranties issued by a Credit Party to customers of a
Foreign Subsidiary in the ordinary course of business and upon terms typical to
the industry; provided that this subpart (ix) shall not include guaranties of
Indebtedness.

Section 5.12. Merger and Sale of Assets. No Company shall merge, amalgamate or
consolidate with any other Person, or sell, lease or transfer or otherwise
dispose of any assets to any Person other than in the ordinary course of
business, except that, if no Default or Event of Default shall then exist or
immediately thereafter shall begin to exist:

 

61



--------------------------------------------------------------------------------

(a)       a Domestic Subsidiary may merge with (i) the Borrower (provided that
the Borrower shall be the continuing or surviving Person) or (ii) any one or
more Guarantors of Payment;

(b)       a Domestic Subsidiary may sell, lease, transfer or otherwise dispose
of any of its assets to (i) the Borrower or (ii) any Guarantor of Payment;

(c)       a Domestic Subsidiary (other than a Credit Party) may merge with or
sell, lease, transfer or otherwise dispose of any of its assets to any other
Domestic Subsidiary;

(d)       a Foreign Subsidiary may merge or amalgamate with a Credit Party
provided that a Credit Party, or if applicable, the Borrower, shall be the
continuing or surviving Person;

(e)       a Foreign Subsidiary may sell, lease, transfer or otherwise dispose of
any of its assets to a Credit Party;

(f)       a Foreign Subsidiary may merge or amalgamate with or sell, lease,
transfer or otherwise dispose of any of its assets to any other Foreign
Subsidiary;

(g)       a Company may sell, lease, transfer or otherwise dispose of any assets
that are obsolete or no longer useful or no longer used in such Company’s
business; and

(h)       Acquisitions may be effected in accordance with the provisions of
Section 5.13 hereof.

Section 5.13. Acquisitions. No Company shall effect an Acquisition; provided
that a Company may effect an Acquisition so long as such Acquisition meets all
of the following requirements:

(a)       in the case of an Acquisition that involves a merger, amalgamation or
other combination including the Borrower, the Borrower shall be the surviving
entity;

(b)       in the case of an Acquisition that involves a merger, amalgamation or
other combination including a Credit Party (other than the Borrower), a Credit
Party shall be the surviving entity;

(c)       the business to be acquired shall be similar to the lines of business
of the Companies;

(d)       the Companies shall be in full compliance with the Loan Documents both
prior to and after giving pro forma effect to such Acquisition;

(e)       no Default or Event of Default shall exist prior to or, after giving
pro forma effect to such Acquisition, thereafter shall begin to exist;

 

62



--------------------------------------------------------------------------------

(f)       such Acquisition is not actively opposed by the board of directors (or
similar governing body) of the selling Persons or the Persons whose equity
interests are to be acquired; and

(g)       the Liquidity Amount shall be no less than Twenty-Five Million Dollars
($25,000,000) after giving effect to such Acquisition.

Section 5.14. Notice. The Borrower shall cause a Financial Officer to promptly
notify the Administrative Agent and the Lenders, in writing, whenever any of the
following shall occur:

(a)       a Default or Event of Default occurs hereunder or any representation
or warranty made in Article VI hereof or elsewhere in this Agreement or in any
Related Writing for any reason ceases in any material respect to be true and
complete; or

(b)       the Borrower learns of a litigation or proceeding against the Borrower
before a court, administrative agency or arbitrator that, if successful, might
have a Material Adverse Effect.

Section 5.15. Restricted Payments. No Company shall make or commit itself to
make any Restricted Payment at any time, except that, so long as no Default or
Event of Default shall then exist or, after giving pro forma effect to such
payment, thereafter shall begin to exist, the Companies may make Capital
Distributions.

Section 5.16. Environmental Compliance. Each Company shall comply in all
material respects with any and all Environmental Laws and Environmental Permits
including, without limitation, all Environmental Laws in jurisdictions in which
such Company owns or operates a facility or site, arranges for disposal or
treatment of hazardous substances, solid waste or other wastes, accepts for
transport any hazardous substances, solid waste or other wastes or holds any
interest in real property or otherwise. The Borrower shall furnish to the
Administrative Agent and the Lenders, promptly after receipt thereof, a copy of
any notice such Company may receive from any Governmental Authority or private
Person, or otherwise, that any material litigation or proceeding pertaining to
any environmental, health or safety matter has been filed or is threatened
against such Company, any real property in which such Company holds any interest
or any past or present operation of such Company. No Company shall allow the
release or disposal of hazardous waste, solid waste or other wastes on, under or
to any real property in which any Company holds any ownership interest or
performs any of its operations, in violation of any Environmental Law. As used
in this Section 5.16, “litigation or proceeding” means any demand, claim,
notice, suit, suit in equity action, administrative action, investigation or
inquiry whether brought by any Governmental Authority or private Person, or
otherwise. The Borrower shall defend, indemnify and hold the Administrative
Agent and the Lenders harmless against all costs, expenses, claims, damages,
penalties and liabilities of every kind or nature whatsoever (including
attorneys’ fees) arising out of or resulting from the noncompliance of any
Company with any Environmental Law. Such indemnification shall survive any
termination of this Agreement.

 

63



--------------------------------------------------------------------------------

Section 5.17. Affiliate Transactions. No Company shall, directly or indirectly,
enter into or permit to exist any transaction or series of transactions
(including, without limitation, the purchase, sale, lease or exchange of any
property or the rendering of any service) with any Affiliate (other than a
Company that is a Credit Party or a Foreign Subsidiary) on terms that shall be
less favorable to such Company than those that might be obtained at the time in
a transaction with a Person that is not an Affiliate; provided that the
foregoing shall not prohibit the payment of customary and reasonable directors’
fees to directors who are not employees of a Company or an Affiliate.

Section 5.18. Use of Proceeds. The Borrower’s use of the proceeds of the Loans
shall be for working capital and other general corporate purposes of the
Companies, for the refinancing of existing Indebtedness, for Capital
Distributions permitted hereunder and for Acquisitions permitted hereunder. The
Borrower will not, directly or indirectly, use the proceeds of the Loans or any
Letters of Credit, or lend, contribute or otherwise make available such proceeds
to any subsidiary, joint venture partner or other Person, (a) to fund activities
or business of any Person, or in any country or territory, that, at the time of
such funding, is, or whose government is, the subject of Sanctions, or (b) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws.

Section 5.19. Subsidiary Guaranties and Pledge of Stock or Other Ownership
Interest.

(a)       Guaranties. Each Domestic Subsidiary (that is not a Dormant
Subsidiary) created, acquired or held subsequent to the Closing Date, shall
promptly execute and deliver to the Administrative Agent, for the benefit of the
Lenders, a Guaranty of Payment (or a Guaranty of Payment Joinder) of all of the
Obligations, such agreement to be prepared by the Administrative Agent and in
form and substance acceptable to the Administrative Agent, along with any such
other supporting documentation, corporate governance and authorization
documents, and an opinion of counsel as may be deemed necessary or advisable by
the Administrative Agent. With respect to a Domestic Subsidiary that has been
classified as a Dormant Subsidiary, at such time that such Domestic Subsidiary
no longer meets the requirements of a Dormant Subsidiary, the Borrower shall
provide to the Administrative Agent prompt written notice thereof, and shall
provide, with respect to such Domestic Subsidiary, all of the documents
referenced in the foregoing sentence.

(b)       Pledge of Stock or Other Ownership Interest. With respect to the
creation or acquisition of a first-tier Foreign Subsidiary of the Borrower or a
Domestic Subsidiary, the Borrower shall cause the appropriate Credit Party to
(i) deliver to the Administrative Agent, for the benefit of the Lenders, a
Pledge Agreement prepared by, and in form and substance satisfactory to, the
Administrative Agent, (ii) deliver to the Administrative Agent, pursuant to such
Pledge Agreement, sixty-five percent (65%) of the total outstanding shares of
voting capital stock or other voting equity interest owned by such Credit Party
and one hundred percent (100%) of all non-voting shares of stock or other
non-voting equity interests owned by such Credit Party, and (iii) deliver to the
Administrative Agent, for the benefit of the Lenders, the outstanding share
certificates (or other evidence of equity) evidencing such pledged ownership
interest.

 

64



--------------------------------------------------------------------------------

(c)       Perfection or Registration of Interest in Foreign Shares. With respect
to any foreign shares pledged to the Administrative Agent, for the benefit of
the Lenders, on or after the Closing Date, the Administrative Agent shall at all
times, in the discretion of the Administrative Agent or the Required Lenders,
have the right to perfect, at the Borrower’s cost, payable upon request therefor
(including, without limitation, any foreign counsel, or foreign notary, filing,
registration or similar, fees, costs or expenses), its security interest in such
shares in the respective foreign jurisdiction. Such perfection may include the
requirement that the applicable Company promptly execute and deliver to the
Administrative Agent a separate pledge document (prepared by the Administrative
Agent and in form and substance satisfactory to the Administrative Agent),
covering such equity interests, that conforms to the requirements of the
applicable foreign jurisdiction, together with an opinion of local counsel as to
the perfection of the security interest provided for therein, and all other
documentation necessary or desirable to effect the foregoing and to permit the
Administrative Agent to exercise any of its rights and remedies in respect
thereof.

(d)       Pledge of Intercompany Notes. Notwithstanding anything in this
Section 5.19 to the contrary, in the event that the Administrative Agent
determines, in its sole discretion, that the registration or perfection of any
of the pledges pursuant to subsection (c) above under the laws of a foreign
jurisdiction is impractical or cost prohibitive, then the Administrative Agent
may (i) forego registration or perfection of such interest in such foreign
jurisdiction, and (ii) if desirable, in its sole discretion and with the
concurrence of the Borrower, take a pledge on, and delivery of, any Intercompany
Note owing from such Foreign Subsidiary and its Subsidiaries, with documentation
of such pledge to be prepared by the Administrative Agent and in form and
substance reasonably satisfactory to the Administrative Agent. To the extent the
Borrower shall, pursuant to this subsection (d), have delivered an Intercompany
Note to the Administrative Agent, for the benefit of the Lenders, in lieu of any
foreign shares, the Borrower shall have the right to request the return of such
Intercompany Note from the Administrative Agent if (A) no Default or Event of
Default shall have occurred, and (B) the Borrower shall have pledged the
appropriate foreign shares to the Administrative Agent, in form and substance
satisfactory to the Administrative Agent.

Section 5.20. Restrictive Agreements. Except as set forth in this Agreement, the
Borrower shall not, and shall not permit any of its Subsidiaries to, directly or
indirectly, create or otherwise cause or suffer to exist or become effective any
encumbrance or restriction on the ability of any Subsidiary to (a) make,
directly or indirectly, any Capital Distribution to the Borrower, (b) make,
directly or indirectly, loans or advances or capital contributions to the
Borrower or (c) transfer, directly or indirectly, any of the properties or
assets of such Subsidiary to the Borrower; except for such encumbrances or
restrictions existing under or by reason of (i) applicable law, (ii) customary
non-assignment provisions in leases or other agreements entered in the ordinary
course of business and consistent with past practices, or (iii) customary
restrictions in security agreements or mortgages securing Indebtedness, or
capital leases, of a Company to the extent such restrictions shall only restrict
the transfer of the property subject to such security agreement, mortgage or
lease.

 

65



--------------------------------------------------------------------------------

Section 5.21. Pari Passu Ranking. The Obligations shall, and the Borrower shall
take all necessary action to ensure that the Obligations shall, at all times,
rank at least pari passu in right of payment with all other senior unsecured
Indebtedness of the Borrower.

Section 5.22. Guaranty Under Material Indebtedness Agreement. No Company shall
be or become a primary obligor or Guarantor of the Indebtedness incurred
pursuant to any Material Indebtedness Agreement unless such Company shall also
be the Borrower or a Guarantor of Payment under this Agreement prior to or
concurrently therewith.

Section 5.23. Amendment of Organizational Documents. No Company shall amend its
Organizational Documents to change its name or state, province or other
jurisdiction, or its form, of organization, or otherwise amend its
Organizational Documents in any manner adverse to the Lenders, without the prior
written consent of the Administrative Agent, which consent shall not be
unreasonably withheld or delayed.

Section 5.24. Beneficial Ownership. The Borrower shall provide to the
Administrative Agent and the Lenders: (a) confirmation of the accuracy of the
information set forth in the most recent Beneficial Ownership Certification
provided to the Administrative Agent and Lenders, promptly following any request
therefor (or an updated Beneficial Ownership Certification if applicable); (b) a
new Beneficial Ownership Certification, in form and substance acceptable to the
Administrative Agent and each Lenders, when the individual(s) to be identified
as a Beneficial Owner have changed; and (c) such other KYC Information
reasonably requested by the Administrative Agent or any Lender.

Section 5.25. Further Assurances. The Borrower shall, and shall cause each other
Credit Party to, promptly upon request by the Administrative Agent, or the
Required Lenders through the Administrative Agent, (a) correct any material
defect or error that may be discovered in any Loan Document or in the execution,
acknowledgment, filing or recordation thereof, and (b) do, execute, acknowledge,
deliver, record, re-record, file, re-file, register and re-register any and all
such further acts, deeds, certificates, assurances and other instruments related
to the Pledged Securities or the Intercompany Notes as the Administrative Agent,
or the Required Lenders through the Administrative Agent, may reasonably require
from time to time in order to carry out more effectively the purposes of the
Loan Documents.

ARTICLE VI. REPRESENTATIONS AND WARRANTIES

Section 6.1. Corporate Existence; Subsidiaries; Foreign Qualification. Each
Company is duly organized, validly existing, and in good standing (or comparable
concept in the applicable jurisdiction) under the laws of its state or
jurisdiction of incorporation or organization, and is duly qualified and
authorized to do business and is in good standing (or comparable concept in the
applicable jurisdiction) as a foreign entity in the jurisdictions set forth
opposite its name on Schedule 6.1 hereto, which are all of the states or
jurisdictions where the character of its property or its business activities
makes such qualification necessary, except where a failure to so qualify would
not reasonably be expected to have a Material Adverse Effect. Schedule 6.1
hereto sets forth, as of the Closing Date (or, if Schedule 6.1 has been amended,
as of the date of such

 

66



--------------------------------------------------------------------------------

amendment), each Subsidiary of the Borrower (and whether such Subsidiary is a
Dormant Subsidiary), its state (or jurisdiction) of formation, its relationship
to the Borrower, including the percentage of each class of stock or other equity
interest owned by a Company, each Person that owns the stock or other equity
interest of each Company, the location of its chief executive office and its
principal place of business. The Borrower, directly or indirectly, owns all of
the equity interests of each of its Subsidiaries (excluding directors’
qualifying shares and, in the case of Foreign Subsidiaries, other nominal
amounts of shares held by a Person other than a Company).

Section 6.2. Corporate Authority. Each Credit Party has the right and power and
is duly authorized and empowered to enter into, execute and deliver the Loan
Documents to which it is a party and to perform and observe the provisions of
the Loan Documents. The Loan Documents to which each Credit Party is a party
have been duly authorized and approved by such Credit Party’s board of directors
or other governing body, as applicable, and are the legal, valid and binding
obligations of such Credit Party, enforceable against such Credit Party in
accordance with their respective terms. The execution, delivery and performance
of the Loan Documents do not conflict with, result in a breach in any of the
provisions of, constitute a default under, or result in the creation of a Lien
(other than Liens permitted under Section 5.9 hereof) upon any assets or
property of any Company under the provisions of, such Company’s Organizational
Documents or any material agreement to which such Company is a party.

Section 6.3. Compliance with Laws and Contracts. Each Company:

(a)       holds permits, certificates, licenses, orders, registrations,
franchises, authorizations, and other approvals from any Governmental Authority
necessary for the conduct of its business and is in compliance with all
applicable laws relating thereto, except where the failure to do so would not
have a Material Adverse Effect;

(b)       is in compliance with all federal, state, local, or foreign applicable
statutes, rules, regulations, and orders including, without limitation, those
relating to environmental protection, occupational safety and health, and equal
employment practices, except where the failure to be in compliance would not
have a Material Adverse Effect;

(c)       is not in violation of or in default under any agreement to which it
is a party or by which its assets are subject or bound, except with respect to
any violation or default that would not have a Material Adverse Effect;

(d)       has ensured that no Person who owns a controlling interest in a
Company or otherwise controls a Company (other than the Borrower) and no
executive officer or director of the Borrower is (i) listed on the Specially
Designated Nationals and Blocked Person List maintained by the Office of Foreign
Assets Control (“OFAC”), Department of the Treasury, or any other similar lists
maintained by OFAC pursuant to any authorizing statute, executive order or
regulation, or (ii) a Person designated under Section 1(b), (c) or (d) of
Executive Order No. 13224 (September 23, 2001), any related enabling legislation
or any other similar executive orders;

 

67



--------------------------------------------------------------------------------

(e)       has ensured that no Company, or to the knowledge of any Company, any
director or officer of a Company, is a Person that is, or is owned or controlled
by Persons that are (i) the subject of any Sanctions, or (ii) located, organized
or resident in a country or territory that is, or whose government is, the
subject of Sanctions;

(f)       is in compliance with all applicable Bank Secrecy Act (“BSA”) and
anti-money laundering laws and regulations;

(g)       is in compliance with Anti-Corruption Laws;

(h)       is in compliance with the Patriot Act; and

(i)       maintains in effect for itself and its Subsidiaries policies and
procedures to ensure compliance by the Borrower, its Subsidiaries, and their
respective officers, employees, directors, and agents with Anti-Corruption Laws
and applicable Sanctions.

Section 6.4. Litigation and Administrative Proceedings. Except as disclosed on
Schedule 6.4 hereto, there are (a) no lawsuits, actions, investigations,
examinations or other proceedings pending or, to the knowledge of the Borrower,
threatened against any Company, or in respect of which any Company may have any
liability, in any court or before or by any Governmental Authority, arbitration
board, or other tribunal that could reasonably be expected to have a Material
Adverse Effect, (b) no orders, writs, injunctions, judgments, or decrees of any
court or Governmental Authority to which any Company is a party or by which the
property or assets of any Company are bound that could reasonably be expected to
have a Material Adverse Effect, and (c) no grievances, disputes, or
controversies outstanding with any union or other organization of the employees
of any Company, or threats of work stoppage, strike, or pending demands for
collective bargaining that could reasonably be expected to have a Material
Adverse Effect.

Section 6.5. Title to Assets. Each Company has good title to and ownership of
all property it purports to own, which property is free and clear of all Liens,
except those permitted under Section 5.9 hereof.

Section 6.6. Liens and Security Interests. On and after the Closing Date, except
for Liens permitted pursuant to Section 5.9 hereof, (a) there is and will be no
U.C.C. Financing Statement or similar notice of Lien outstanding covering any
personal property of any Company; (b) there is and will be no mortgage
outstanding covering any real property of any Company; and (c) no real or
personal property of any Company is subject to any Lien of any kind. No Company
has entered into any contract or agreement (other than a contract or agreement
entered into in connection with the purchase or lease of fixed assets that
prohibits Liens on such fixed assets) that exists on or after the Closing Date
that would prohibit the Administrative Agent or the Lenders from acquiring a
Lien on, or a collateral assignment of, any of the property or assets of any
Company.

Section 6.7. Tax Returns. All federal, state, provincial and local tax returns
and other reports required by law to be filed in respect of the income,
business, properties and employees

 

68



--------------------------------------------------------------------------------

of each Company have been filed (or extended as permitted by applicable law) and
all taxes, assessments, fees and other governmental charges that are due and
payable have been paid, except as otherwise permitted herein. The provision for
taxes on the books of each Company is adequate for all years not closed by
applicable statutes and for the current fiscal year.

Section 6.8. Environmental Laws. Each Company is in material compliance with all
Environmental Laws, including, without limitation, all Environmental Laws in all
jurisdictions in which any Company owns or operates, or has owned or operated, a
facility or site, arranges or has arranged for disposal or treatment of
hazardous substances, solid waste or other wastes, accepts or has accepted for
transport any hazardous substances, solid waste or other wastes or holds or has
held any interest in real property or otherwise. No litigation or proceeding
arising under, relating to or in connection with any Environmental Law or
Environmental Permit is pending or, to the best knowledge of each Company,
threatened, against any Company, any real property in which any Company holds or
has held an interest or any past or present operation of any Company. No
material release, threatened release or disposal of hazardous waste, solid waste
or other wastes is occurring, or has occurred (other than those that are
currently being remediated in accordance with Environmental Laws), on, under or
to any real property in which any Company holds any interest or performs any of
its operations, in violation of any Environmental Law. As used in this
Section 6.8, “litigation or proceeding” means any demand, claim, notice, suit,
suit in equity, action, administrative action, investigation or inquiry whether
brought by any Governmental Authority or private Person, or otherwise.

Section 6.9. Continued Business. There exists no actual, pending, or, to the
Borrower’s knowledge, any threatened termination, cancellation or material
limitation of, or any materially adverse modification or change in the business
relationship of any Company and any customer or supplier, or any group of
customers or suppliers, whose purchases or supplies, individually or in the
aggregate, would have a Material Adverse Effect, and there exists no present
condition or state of facts or circumstances that would have a Material Adverse
Effect or prevent a Company from conducting such business or the transactions
contemplated by this Agreement in substantially the same manner in which it was
previously conducted.

Section 6.10. Employee Benefits Plans.

(a)       US Employee Benefit Plans. Schedule 6.10 hereto identifies each ERISA
Plan as of the Closing Date. No ERISA Event has occurred or is expected to occur
with respect to an ERISA Plan. Full payment has been made of all amounts that a
Controlled Group member is required, under applicable law or under the governing
documents, to have paid as a contribution to or a benefit under each ERISA Plan.
The liability of each Controlled Group member with respect to each ERISA Plan
has been fully funded based upon reasonable and proper actuarial assumptions,
has been fully insured, or has been fully reserved for on its financial
statements. No changes have occurred or are expected to occur that would cause a
material increase in the cost of providing benefits under the ERISA Plan. With
respect to each ERISA Plan that is intended to be qualified under Code
Section 401(a), (i) the ERISA Plan and any associated trust operationally comply
with the applicable requirements of Code Section 401(a); (ii) the ERISA Plan and
any associated trust have been amended to comply with all such requirements as
currently in effect, other than those requirements for which a retroactive
amendment can be

 

69



--------------------------------------------------------------------------------

made within the “remedial amendment period” available under Code Section 401(b)
(as extended under Treasury Regulations and other Treasury pronouncements upon
which taxpayers may rely); (iii) the ERISA Plan and any associated trust have
received a favorable determination letter from the IRS stating that the ERISA
Plan qualifies under Code Section 401(a), that the associated trust qualifies
under Code Section 501(a) and, if applicable, that any cash or deferred
arrangement under the ERISA Plan qualifies under Code Section 401(k), unless the
ERISA Plan was first adopted at a time for which the above-described “remedial
amendment period” has not yet expired; (iv) the ERISA Plan currently satisfies
the requirements of Code Section 410(b), without regard to any retroactive
amendment that may be made within the above-described “remedial amendment
period”; and (v) no contribution made to the ERISA Plan is subject to an excise
tax under Code Section 4972. With respect to any Pension Plan, the “accumulated
benefit obligation” of Controlled Group members with respect to the Pension Plan
(as determined in accordance with Statement of Accounting Standards No. 87,
“Employers’ Accounting for Pensions”) does not exceed the fair market value of
Pension Plan assets.

(b)       Foreign Pension Plan and Benefit Plans. As of the Closing Date,
Schedule 6.10 hereto lists all Foreign Benefit Plans and Foreign Pension Plans
currently maintained or contributed to by the Borrower and any appropriate
Foreign Subsidiaries. The Foreign Pension Plans are duly registered under all
applicable laws which require registration. The Borrower and any appropriate
Foreign Subsidiaries have complied with and performed all of its obligations
under and in respect of the Foreign Pension Plans and Foreign Benefit Plans
under the terms thereof, any funding agreements and all applicable laws
(including any fiduciary, funding, investment and administration obligations)
except to the extent as would not reasonably be expected to have a Material
Adverse Effect. All employer and employee payments, contributions or premiums to
be remitted, paid to or in respect of each Foreign Pension Plan or Foreign
Benefit Plan have been paid in a timely fashion in accordance with the terms
thereof, any funding agreement and all applicable laws except to the extent the
failure to do so would not reasonably be expected to have a Material Adverse
Effect. There are no outstanding actions or suits concerning the assets of the
Foreign Pension Plans or the Foreign Benefit Plans. Each of the Foreign Pension
Plans is fully funded on an ongoing basis as required by all laws applicable to
such Foreign Pension Plans (using actuarial methods and assumptions as of the
date of the valuations last filed with the applicable Governmental Authorities
and that are consistent with generally accepted actuarial principles).

Section 6.11. Consents or Approvals. No consent, approval or authorization of,
or filing, registration or qualification with, any Governmental Authority or any
other Person is required to be obtained or completed by any Company in
connection with the execution, delivery or performance of any of the Loan
Documents, that has not already been obtained or completed, except the filing
and recording of financing statements and other documents necessary in order to
perfect the Liens of the Administrative Agent and the Lenders in the Pledged
Securities.

Section 6.12. Solvency. The Borrower has received consideration that is the
reasonably equivalent value of the obligations and liabilities that the Borrower
has incurred to the Administrative Agent and the Lenders. The Borrower is not
insolvent as defined in any applicable state, federal or relevant foreign
statute, nor will the Borrower be rendered insolvent by the execution and
delivery of the Loan Documents to the Administrative Agent and the

 

70



--------------------------------------------------------------------------------

Lenders. The Borrower is not engaged or about to engage in any business or
transaction for which the assets retained by it are or will be an unreasonably
small amount of capital, taking into consideration the obligations to the
Administrative Agent and the Lenders incurred hereunder. The Borrower does not
intend to, nor does it believe that it will, incur debts beyond its ability to
pay such debts as they mature.

Section 6.13. Financial Statements. The audited Consolidated financial
statements of the Borrower for the fiscal year ended December 31, 2017,
furnished to the Administrative Agent and the Lenders, are true and complete in
all material respects, have been prepared in accordance with GAAP, and fairly
present the financial condition of the Companies as of the date of such
financial statements and the results of their operations for the period then
ending. Since the date of such statements, there has been no material adverse
change in the financial condition, properties or business of the Companies taken
as a whole or any material change in the Company’s accounting procedures.

Section 6.14. Regulations. No Company is engaged principally or as one of its
important activities, in the business of extending credit for the purpose of
purchasing or carrying any “margin stock” (within the meaning of Regulation U of
the Board of Governors of the Federal Reserve System of the United States of
America). Neither the granting of any Loan (or any conversion thereof) or Letter
of Credit nor the use of the proceeds of any Loan or Letter of Credit will
violate, or be inconsistent with, the provisions of Regulation T, U or X or any
other Regulation of such Board of Governors.

Section 6.15. Material Agreements. Except as disclosed on Schedule 6.15 hereto,
as of the Closing Date (or, if Schedule 6.15 has been amended, as of the date of
such amendment), no Company is a party to any (a) debt instrument (excluding the
Loan Documents); (b) lease (capital, operating or otherwise), whether as lessee
or lessor thereunder; (c) contract, commitment, agreement, or other arrangement
involving the purchase or sale of any inventory by it, or the license of any
right to or by it; (d) contract, commitment, agreement, or other arrangement
with any of its “Affiliates” (as such term is defined in the Exchange Act) other
than a Company; (e) management or employment contract or contract for personal
services with any of its Affiliates that is not otherwise terminable at will or
on less than ninety (90) days’ notice without liability; (f) collective
bargaining agreement; or (g) other contract, agreement, understanding, or
arrangement with a third party; that, as to subparts (a) through (g) above, if
violated, breached, or terminated for any reason, would require the future
payment of an amount in excess of Ten Million Dollars ($10,000,000).

Section 6.16. Intellectual Property. Each Company owns, or has the right to use,
all of the material patents, patent applications, industrial designs, designs,
trademarks, service marks, copyrights and licenses, and rights with respect to
the foregoing, necessary for the conduct of its business without any known
conflict with the rights of others.

Section 6.17. Insurance. Each Company maintains with financially sound and
reputable insurers insurance with coverage (including, if applicable, insurance
required by the National Flood Insurance Reform Act of 1994) and limits as
required by law and as is customary with Persons engaged in the same businesses
as the Companies.

 

71



--------------------------------------------------------------------------------

Section 6.18. Accurate and Complete Statements. Neither the Loan Documents nor
any written statement made by any Company in connection with any of the Loan
Documents contains any untrue statement of a material fact or omits to state a
material fact necessary to make the statements contained therein or in the Loan
Documents not misleading. After due inquiry by the Borrower, there is no known
fact that any Company has not disclosed to the Administrative Agent and the
Lenders that has or is likely to have a Material Adverse Effect.

Section 6.19. Investment Company; Other Restrictions. No Company is (a) an
“investment company” or a company “controlled” by an “investment company” within
the meaning of the Investment Company Act of 1940, as amended, or (b) subject to
any foreign, federal, state or local statute or regulation limiting its ability
to incur Indebtedness as contemplated herein.

Section 6.20. Beneficial Ownership. As of the Closing Date, the information
included in the Beneficial Ownership Certification, if applicable, is true and
correct in all respects.

Section 6.21. Defaults. No Default or Event of Default exists, nor will any
begin to exist immediately after the execution and delivery hereof.

ARTICLE VII. EVENTS OF DEFAULT

Any of the following specified events shall constitute an Event of Default (each
an “Event of Default”):

Section 7.1. Payments. If (a) the interest on any Loan, any commitment or other
fee, or any other Obligation not listed in subpart (b) hereof, shall not be paid
in full when due and payable or within three Business Days thereafter, or
(b) the principal of any Loan, any reimbursement obligation under any Letter of
Credit that has been drawn, or any amount owing pursuant to Section 2.11 hereof,
shall not be paid in full when due and payable.

Section 7.2. Special Covenants. If any Company shall fail or omit to perform and
observe Section 5.7, 5.8, 5.9, 5.11, 5.12, 5.13, 5.15 or 5.22 hereof.

Section 7.3. Other Covenants. If any Company shall fail or omit to perform and
observe any agreement or other provision (other than those referred to in
Section 7.1 or 7.2 hereof) contained or referred to in this Agreement or any
other Related Writing that is on such Company’s part to be complied with, and
that Default shall not have been fully corrected within thirty (30) days after
the earlier of (a) any Financial Officer of such Company becomes aware of the
occurrence thereof, or (b) the giving of written notice thereof to the Borrower
by the Administrative Agent or the Required Lenders that the specified Default
is to be remedied.

Section 7.4. Representations and Warranties. If any representation, warranty or
statement made in or pursuant to this Agreement or any other Related Writing or
any other

 

72



--------------------------------------------------------------------------------

material information furnished by any Company to the Administrative Agent or the
Lenders, or any thereof, shall be false or erroneous in any material respect.

Section 7.5. Cross Default. If any Company shall default in the payment of
principal or interest due and owing under any Material Indebtedness Agreement
beyond any period of grace provided with respect thereto or in the performance
or observance of any other agreement, term or condition contained in any
Material Indebtedness Agreement under which such obligation is created, if the
effect of such default is to allow the acceleration of the maturity of such
Indebtedness or to permit the holder thereof to cause such Indebtedness to
become due prior to its stated maturity.

Section 7.6. ERISA Default. The occurrence of one or more ERISA Events that
(a) the Required Lenders determine could have a Material Adverse Effect, or
(b) results in a Lien on any of the assets of any Company.

Section 7.7. Change in Control. If any Change in Control shall occur.

Section 7.8. Judgments. There is entered against any Company:

(a)       a final judgment or order for the payment of money by a court of
competent jurisdiction, that remains unpaid or unstayed and undischarged for a
period (during which execution shall not be effectively stayed) of thirty
(30) days after the date on which the right to appeal has expired, provided that
such occurrence shall constitute an Event of Default only if the aggregate of
all such judgments for all such Companies, shall exceed Five Million Dollars
($5,000,000) (less any amount that will be covered by the proceeds of insurance
and is not subject to dispute by the insurance provider); or

(b)       any one or more non-monetary final judgments that are not covered by
insurance, or, if covered by insurance, for which the insurance company has not
agreed to or acknowledged coverage, and that, in either case, the Required
Lenders reasonably determine have, or could be expected to have, individually or
in the aggregate, a Material Adverse Effect and, in either case, (i) enforcement
proceedings are commenced by the prevailing party or any creditor upon such
judgment or order, or (ii) there is a period of three consecutive Business Days
during which a stay of enforcement of such judgment, by reason of a pending
appeal or otherwise, is not in effect.

Section 7.9. Security. If any Lien granted in this Agreement or any other Loan
Document in favor of the Administrative Agent, for the benefit of the Lenders,
shall be determined to be (a) void, voidable or invalid, or is subordinated or
not otherwise given the priority contemplated by this Agreement and the Borrower
(or the appropriate Credit Party) has failed to promptly execute appropriate
documents to correct such matters, or (b) unperfected as to any material amount
of Collateral (as determined by the Administrative Agent, in its reasonable
discretion) and the Borrower (or the appropriate Credit Party) has failed to
promptly execute appropriate documents to correct such matters.

 

73



--------------------------------------------------------------------------------

Section 7.10. Validity of Loan Documents. If (a) any material provision, in the
sole opinion of the Administrative Agent, of any Loan Document shall at any time
cease to be valid, binding and enforceable against any Credit Party; (b) the
validity, binding effect or enforceability of any Loan Document against any
Credit Party shall be contested by any Credit Party; (c) any Credit Party shall
deny that it has any or further liability or obligation under any Loan Document;
or (d) any Loan Document shall be terminated, invalidated or set aside, or be
declared ineffective or inoperative or in any way cease to give or provide to
the Administrative Agent and the Lenders the benefits purported to be created
thereby.

Section 7.11. Solvency. If any Company (other than a Dormant Subsidiary) shall
(a) except as permitted pursuant to Section 5.12 hereof, discontinue business;
(b) generally not pay its debts as such debts become due; (c) make a general
assignment for the benefit of creditors; (d) apply for or consent to the
appointment of an interim receiver, a receiver, a receiver and manager, an
administrator, a sequestrator, a monitor, a custodian, a trustee, an interim
trustee, a liquidator, an agent or any other similar official of all or a
substantial part of its assets or of such Company; (e) be adjudicated a debtor
or insolvent or have entered against it an order for relief under the Bankruptcy
Code, or under any other bankruptcy insolvency, liquidation, winding-up,
corporate or similar statute or law, foreign, federal, state or provincial, in
any applicable jurisdiction, now or hereafter existing, as any of the foregoing
may be amended from time to time, or other applicable statute for jurisdictions
outside of the United States of America, as the case may be; (f) file a
voluntary petition under the Bankruptcy Code or seek relief under any bankruptcy
or insolvency or analogous law in any jurisdiction outside of the United States
of America, or file a proposal or notice of intention to file such petition;
(g) have an involuntary proceeding under the Bankruptcy Code filed against it
and the same shall not be controverted within twenty (20) days, or shall
continue undismissed for a period of sixty (60) days from commencement of such
proceeding or case; (h) file a petition, an answer, an application or a proposal
seeking reorganization or an arrangement with creditors or seeking to take
advantage of any other law (whether federal, provincial or state, or, if
applicable, other jurisdiction) relating to relief of debtors, or admit (by
answer, by default or otherwise) the material allegations of a petition filed
against it in any bankruptcy, reorganization, insolvency or other proceeding
(whether federal, provincial or state, or, if applicable, other jurisdiction)
relating to relief of debtors; (i) suffer or permit to continue unstayed and in
effect for sixty (60) consecutive days any judgment, decree or order entered by
a court of competent jurisdiction, that approves a petition or an application or
a proposal seeking its reorganization or appoints an interim receiver, a
receiver and manager, an administrator, custodian, trustee, interim trustee or
liquidator of all or a substantial part of its assets, or of such Company;
(j) have an administrative receiver appointed over the whole or substantially
the whole of its assets, or of such Company; (k) have assets, the value of which
is less than its liabilities; or (l) have a moratorium declared in respect of
any of its Indebtedness, or any analogous procedure or step is taken in any
jurisdiction.

ARTICLE VIII. REMEDIES UPON DEFAULT

Notwithstanding any contrary provision or inference herein or elsewhere:

 

74



--------------------------------------------------------------------------------

Section 8.1. Optional Defaults. If any Event of Default referred to in
Section 7.1, 7.2, 7.3, 7.4, 7.5, 7.6, 7.7, 7.8, 7.9, or 7.10 hereof shall occur,
the Administrative Agent may, with the consent of the Required Lenders, and
shall, at the written request of the Required Lenders, give written notice to
the Borrower to:

(a)       terminate the Commitment, if not previously terminated, and,
immediately upon such election, the obligations of the Lenders, and each
thereof, to make any further Loan, and the obligation of the Issuing Lender to
issue any Letter of Credit, immediately shall be terminated; and/or

(b)       accelerate the maturity of all of the Obligations (if the Obligations
are not already due and payable), whereupon all of the Obligations shall become
and thereafter be immediately due and payable in full without any presentment or
demand and without any further or other notice of any kind, all of which are
hereby waived by the Borrower.

Section 8.2. Automatic Defaults. If any Event of Default referred to in
Section 7.11 hereof shall occur:

(a)       all of the Commitment shall automatically and immediately terminate,
if not previously terminated, and no Lender thereafter shall be under any
obligation to grant any further Loan, nor shall the Issuing Lender be obligated
to issue any Letter of Credit; and

(b)       the principal of and interest then outstanding on all of the Loans,
and all of the other Obligations, shall thereupon become and thereafter be
immediately due and payable in full (if the Obligations are not already due and
payable), all without any presentment, demand or notice of any kind, which are
hereby waived by the Borrower.

Section 8.3. Letters of Credit. If the maturity of the Obligations shall be
accelerated pursuant to Section 8.1 or 8.2 hereof, the Borrower shall
immediately deposit with the Administrative Agent, as security for the
obligations of the Borrower and any Guarantor of Payment to reimburse the
Administrative Agent and the Lenders for any then outstanding Letters of Credit,
cash equal to the sum of the aggregate undrawn balance of any then outstanding
Letters of Credit. The Administrative Agent and the Lenders are hereby
authorized, at their option, to deduct any and all such amounts from any deposit
balances then owing by any Lender (or any affiliate of such Lender, wherever
located) to or for the credit or account of any Company, as security for the
obligations of the Borrower and any Guarantor of Payment to reimburse the
Administrative Agent and the Lenders for any then outstanding Letters of Credit.

Section 8.4. Offsets. If there shall occur or exist any Event of Default
referred to in Section 7.11 hereof or if the maturity of the Obligations is
accelerated pursuant to Section 8.1 or 8.2 hereof, each Lender shall have the
right at any time to set off against, and to appropriate and apply toward the
payment of, any and all of the Obligations then owing by the Borrower or a
Guarantor of Payment to such Lender (including, without limitation, any
participation purchased or to be purchased pursuant to Section 2.2(b), 2.2(c) or
8.5 hereof), whether or not the same shall then have matured, any and all
deposit (general or special) balances and all other indebtedness then held or
owing by such Lender (including, without limitation, by branches and agencies or

 

75



--------------------------------------------------------------------------------

any affiliate of such Lender, wherever located) to or for the credit or account
of the Borrower or any Guarantor of Payment, all without notice to or demand
upon the Borrower or any other Person, all such notices and demands being hereby
expressly waived by the Borrower.

Section 8.5. Equalization Provisions. Each Lender agrees with the other Lenders
that, if it at any time shall obtain any Advantage over the other Lenders, or
any thereof, in respect of the Obligations (except as to Swing Loans and Letters
of Credit prior to the Administrative Agent’s giving of notice to participate
and except under Article III hereof), it shall purchase from the other Lenders,
for cash and at par, such additional participation in the Obligations as shall
be necessary to nullify such Advantage. If any such Advantage resulting in the
purchase of an additional participation as aforesaid shall be recovered in whole
or in part from the Lender receiving such Advantage, each such purchase shall be
rescinded, and the purchase price restored (but without interest unless the
Lender receiving such Advantage is required to pay interest on such Advantage to
the Person recovering such Advantage from such Lender) ratably to the extent of
the recovery. Each Lender further agrees with the other Lenders that if it at
any time shall receive any payment for or on behalf of the Borrower (or through
any Guarantor of Payment) on any Indebtedness owing by the Borrower pursuant to
this Agreement (whether by voluntary payment, by realization upon security, by
reason of offset of any deposit or other indebtedness, by counterclaim or
cross-action, by the enforcement of any right under any Loan Document, or
otherwise), it will apply such payment first to any and all Obligations owing by
the Borrower to that Lender (including, without limitation, any participation
purchased or to be purchased pursuant to this Section 8.5 or any other section
of this Agreement); provided that, if such Lender exercises any right to set-off
generally against deposits held for, or on behalf of the Borrower, such Lender
will apply such deposits first to the payment of the Obligations owing by the
Borrower to that Lender. Each Credit Party agrees that any Lender so purchasing
a participation from the other Lenders or any thereof pursuant to this
Section 8.5 may exercise all of its rights of payment (including the right of
set-off) with respect to such participation as fully as if such Lender were a
direct creditor of such Credit Party in the amount of such participation.

Section 8.6. Other Remedies. The remedies in this Article VIII are in addition
to, and not in limitation of, any other right, power, privilege, or remedy,
either in law, in equity, or otherwise, to which the Lenders may be entitled.
The Administrative Agent shall exercise the rights under this Article VIII and
all other collection efforts on behalf of the Lenders and no Lender shall act
independently with respect thereto, except as otherwise specifically set forth
in this Agreement.

Section 8.7. Application of Proceeds.

(a)       Payments Prior to Exercise of Remedies. Prior to the exercise by the
Administrative Agent, on behalf of the Lenders, of remedies under this Agreement
or the other Loan Documents, all monies received by the Administrative Agent in
connection with the Revolving Credit Commitment shall be applied, unless
otherwise required by the terms of the other Loan Documents or by applicable
law, to the Loans and Letters of Credit, as appropriate; provided that the
Administrative Agent shall have the right at all times to apply any payment
received from the Borrower first to the payment of all obligations (to the
extent not paid by the

 

76



--------------------------------------------------------------------------------

Borrower) incurred by the Administrative Agent pursuant to Section 10.5 hereof
and to the payment of Related Expenses.

(b)       Payments Subsequent to Exercise of Remedies. After the exercise by the
Administrative Agent or the Required Lenders of remedies under this Agreement or
the other Loan Documents, all monies received by the Administrative Agent shall
be applied, unless otherwise required by the terms of the other Loan Documents
or by applicable law, as follows:

(i)       first, to the payment of all costs, expenses and other amounts (to the
extent not paid by the Borrower) incurred by the Administrative Agent pursuant
to Sections 10.5 and 10.6 hereof and to the payment of Related Expenses to the
Administrative Agent;

(ii)       second, to the payment pro rata of (A) interest then accrued and
payable on the outstanding Loans, (B) any fees then accrued and payable to the
Administrative Agent, (C) any fees then accrued and payable to the Issuing
Lender or the holders of the Letter of Credit Commitment in respect of the
Letter of Credit Exposure, (D) any commitment fees, amendment fees and similar
fees shared pro rata among the Lenders under this Agreement that are then
accrued and payable, and (E) to the extent not paid by the Borrower, to the
costs, expenses and other amounts incurred by the Lenders (other than the
Administrative Agent) pursuant to Sections 10.5 and 10.6 hereof;

(iii)       third, for payment pro rata of (i) principal outstanding on the
Loans and the Letter of Credit Exposure, on a pro rata basis to the Lenders,
based upon each such Lender’s Commitment Percentage, provided that the amounts
payable in respect of the Letter of Credit Exposure shall be held and applied by
the Administrative Agent as security for the reimbursement obligations in
respect thereof, and, if any Letter of Credit shall expire without being drawn,
then the amount with respect to such Letter of Credit shall be distributed to
the Lenders, on a pro rata basis in accordance with this subsection (iii); and
(ii) Designated Swap Obligations;

(iv)       fourth, to any remaining Obligations; and

(v)       finally, any remaining surplus after all of the Obligations have been
paid in full, to the Borrower or to whomsoever shall be lawfully entitled
thereto.

Each Lender hereby agrees to promptly provide all information reasonably
requested by the Administrative Agent regarding any Designated Swap Obligation.

ARTICLE IX. THE ADMINISTRATIVE AGENT

The Lenders authorize KeyBank and KeyBank hereby agrees to act as agent for the
Lenders in respect of this Agreement upon the terms and conditions set forth
elsewhere in this Agreement, and upon the following terms and conditions:

 

77



--------------------------------------------------------------------------------

Section 9.1. Appointment and Authorization. Each Lender hereby irrevocably
appoints and authorizes the Administrative Agent to take such action as agent on
its behalf and to exercise such powers hereunder as are delegated to the
Administrative Agent by the terms hereof, together with such powers as are
reasonably incidental thereto. Neither the Administrative Agent nor any of its
affiliates, directors, officers, attorneys or employees shall (a) be liable for
any action taken or omitted to be taken by it or them hereunder or in connection
herewith, except for its or their own gross negligence or willful misconduct (as
determined by a final judgment of a court of competent jurisdiction), or be
responsible in any manner to any of the Lenders for the effectiveness,
enforceability, genuineness, validity or due execution of this Agreement or any
other Loan Documents, (b) be under any obligation to any Lender to ascertain or
to inquire as to the performance or observance of any of the terms, covenants or
conditions hereof or thereof on the part of the Borrower or any other Company,
or the financial condition of the Borrower or any other Company, or (c) be
liable to any of the Companies for consequential damages resulting from any
breach of contract, tort or other wrong in connection with the negotiation,
documentation, administration or collection of the Loans or Letters of Credit or
any of the Loan Documents. Notwithstanding any provision to the contrary
contained in this Agreement or in any other Loan Document, the Administrative
Agent shall not have any duty or responsibility except those expressly set forth
herein, nor shall the Administrative Agent have or be deemed to have any
fiduciary relationship with any Lender or participant, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other Loan Document or otherwise exist against the
Administrative Agent. Without limiting the generality of the foregoing sentence,
the use of the term “agent” herein and in other Loan Documents with reference to
the Administrative Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any applicable
law. Instead, such term is used merely as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
independent contracting parties.

Section 9.2. Note Holders. The Administrative Agent may treat the payee of any
Note as the holder thereof (or, if there is no Note, the holder of the interest
as reflected on the books and records of the Administrative Agent) until written
notice of transfer shall have been filed with the Administrative Agent, signed
by such payee and in form satisfactory to the Administrative Agent.

Section 9.3. Consultation With Counsel. The Administrative Agent may consult
with legal counsel selected by the Administrative Agent and shall not be liable
for any action taken or suffered in good faith by the Administrative Agent in
accordance with the opinion of such counsel.

Section 9.4. Documents. The Administrative Agent shall not be under any duty to
examine into or pass upon the validity, effectiveness, genuineness or value of
any Loan Document or any other Related Writing furnished pursuant hereto or in
connection herewith or the value of any collateral obtained hereunder, and the
Administrative Agent shall be entitled to assume that the same are valid,
effective and genuine and what they purport to be.

Section 9.5. Administrative Agent and Affiliates. KeyBank and its affiliates may
make loans to, issue letters of credit for the account of, accept deposits from,
acquire equity interests in

 

78



--------------------------------------------------------------------------------

and generally engage in any kind of banking, trust, financial advisory,
underwriting or other business with the Companies and Affiliates as though
KeyBank were not the Administrative Agent hereunder and without notice to or
consent of any Lender. Each Lender acknowledges that, pursuant to such
activities, KeyBank or its affiliates may receive information regarding any
Company or any Affiliate (including information that may be subject to
confidentiality obligations in favor of such Company or such Affiliate) and
acknowledge that the Administrative Agent shall be under no obligation to
provide such information to other Lenders. With respect to Loans and Letters of
Credit (if any), KeyBank and its affiliates shall have the same rights and
powers under this Agreement as any other Lender and may exercise the same as
though KeyBank were not the Administrative Agent, and the terms “Lender” and
“Lenders” include KeyBank and its affiliates, to the extent applicable, in their
individual capacities.

Section 9.6. Knowledge or Notice of Default. The Administrative Agent shall not
be deemed to have knowledge or notice of the occurrence of any Default or Event
of Default unless the Administrative Agent has received written notice from a
Lender or the Borrower referring to this Agreement, describing such Default or
Event of Default and stating that such notice is a “notice of default”. In the
event that the Administrative Agent receives such a notice, the Administrative
Agent shall give notice thereof to the Lenders. The Administrative Agent shall
take such action with respect to such Default or Event of Default as shall be
reasonably directed by the Required Lenders (or, if so specified by this
Agreement, all Lenders); provided that, unless and until the Administrative
Agent shall have received such directions, the Administrative Agent may (but
shall not be obligated to) take such action, or refrain from taking such action,
with respect to such Default or Event of Default as it shall deem advisable, in
its discretion, for the protection of the interests of the Lenders.

Section 9.7. Action by Administrative Agent. Subject to the other terms and
conditions hereof, so long as the Administrative Agent shall be entitled,
pursuant to Section 9.6 hereof, to assume that no Default or Event of Default
shall have occurred and be continuing, the Administrative Agent shall be
entitled to use its discretion with respect to exercising or refraining from
exercising any rights that may be vested in it by, or with respect to taking or
refraining from taking any action or actions that it may be able to take under
or in respect of, this Agreement. The Administrative Agent shall incur no
liability under or in respect of this Agreement by acting upon any notice,
certificate, warranty or other paper or instrument believed by it to be genuine
or authentic or to be signed by the proper party or parties, or with respect to
anything that it may do or refrain from doing in the reasonable exercise of its
judgment, or that may seem to it to be necessary or desirable in the premises.
Without limiting the foregoing, no Lender shall have any right of action
whatsoever against the Administrative Agent as a result of the Administrative
Agent’s acting or refraining from acting hereunder in accordance with the
instructions of the Required Lenders.

Section 9.8. Release of Guarantor of Payment or Pledge of Stock. In the event of
a merger, sale of assets or other transaction permitted pursuant to Section 5.12
hereof or otherwise permitted pursuant to this Agreement, the Administrative
Agent, at the request and expense of the Borrower, is hereby authorized by the
Lenders to release, in connection therewith, one or more Guarantors of Payment
or pledge of stock, as appropriate, upon the written request of the Borrower.

 

79



--------------------------------------------------------------------------------

Section 9.9. Delegation of Duties. The Administrative Agent may execute any of
its duties under this Agreement or any other Loan Document by or through agents,
employees or attorneys-in-fact and shall be entitled to advice of counsel and
other consultants or experts concerning all matters pertaining to such duties.
The Administrative Agent shall not be responsible for the negligence or
misconduct of any agent or attorney-in-fact that it selects in the absence of
gross negligence or willful misconduct, as determined by a final judgment of a
court of competent jurisdiction.

Section 9.10. Indemnification of Administrative Agent. The Lenders agree to
indemnify the Administrative Agent (to the extent not reimbursed by the
Borrower) ratably, according to their respective Commitment Percentages, from
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses (including attorneys’ fees and
expenses) or disbursements of any kind or nature whatsoever that may be imposed
on, incurred by or asserted against the Administrative Agent in its capacity as
agent in any way relating to or arising out of this Agreement or any other Loan
Document or any action taken or omitted by the Administrative Agent with respect
to this Agreement or any other Loan Document, provided that no Lender shall be
liable for any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses (including attorneys’ fees
and expenses) or disbursements resulting from the Administrative Agent’s gross
negligence or willful misconduct as determined by a final judgment of a court of
competent jurisdiction, or from any action taken or omitted by the
Administrative Agent in any capacity other than as agent under this Agreement or
any other Loan Document. No action taken in accordance with the directions of
the Required Lenders shall be deemed to constitute gross negligence or willful
misconduct for purposes of this Section 9.10. The undertaking in this
Section 9.10 shall survive repayment of the Loans, cancellation of the Notes, if
any, expiration or termination of the Letters of Credit, termination of the
Commitment, any foreclosure under, or modification, release or discharge of, any
or all of the Loan Documents, termination of this Agreement and the resignation
or replacement of the agent.

Section 9.11. Successor Administrative Agent. The Administrative Agent may
resign as agent hereunder by giving not fewer than thirty (30) days prior
written notice to the Borrower and the Lenders. If the Person serving as
Administrative Agent is a Defaulting Lender, the Required Lenders may, to the
extent permitted by applicable law, by notice in writing to the Borrower and
such Person remove such Person as Administrative Agent. If the Administrative
Agent shall resign under this Agreement, then either (a) the Required Lenders
shall appoint from among the Lenders a successor agent for the Lenders (with the
consent of the Borrower so long as an Event of Default does not exist and which
consent shall not be unreasonably withheld), or (b) if a successor agent shall
not be so appointed and approved within the thirty (30) day period following the
Administrative Agent’s notice to the Lenders of its resignation, then the
Administrative Agent shall appoint a successor agent that shall serve as agent
until such time as the Required Lenders appoint a successor agent. Upon its
appointment, such successor agent shall succeed to the rights, powers and duties
as agent, and the term “Administrative Agent” means such successor effective
upon its appointment, and the former agent’s rights, powers and duties as agent
shall be terminated without any other or further act or deed on the part of such
former agent or any of the parties to this Agreement.

 

80



--------------------------------------------------------------------------------

Section 9.12. Issuing Lender. The Issuing Lender shall act on behalf of the
Lenders with respect to any Letters of Credit issued by the Issuing Lender and
the documents associated therewith. The Issuing Lender shall have all of the
benefits and immunities (a) provided to the Administrative Agent in this Article
IX with respect to any acts taken or omissions suffered by the Issuing Lender in
connection with the Letters of Credit and the applications and agreements for
letters of credit pertaining to such Letters of Credit as fully as if the term
“Administrative Agent”, as used in this Article IX, included the Issuing Lender
with respect to such acts or omissions, and (b) as additionally provided in this
Agreement with respect to the Issuing Lender.

Section 9.13. Swing Line Lender. The Swing Line Lender shall act on behalf of
the Lenders with respect to any Swing Loans. The Swing Line Lender shall have
all of the benefits and immunities (a) provided to the Administrative Agent in
this Article IX with respect to any acts taken or omissions suffered by the
Swing Line Lender in connection with the Swing Loans as fully as if the term
“Administrative Agent”, as used in this Article IX, included the Swing Line
Lender with respect to such acts or omissions, and (b) as additionally provided
in this Agreement with respect to the Swing Line Lender.

Section 9.14. Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Credit Party, (a) the Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise, to
(i) file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent) allowed in such judicial proceedings, and (ii) collect and
receive any monies or other property payable or deliverable on any such claims
and to distribute the same; and (b) any custodian, receiver, assignee, trustee,
liquidator, sequestrator or other similar official in any such judicial
proceeding is hereby authorized by each Lender to make such payments to the
Administrative Agent and, in the event that the Administrative Agent shall
consent to the making of such payments directly to the Lenders, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent. Nothing contained
herein shall be deemed to authorize the Administrative Agent to authorize or
consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender or to authorize the Administrative Agent to vote in
respect of the claim of any Lender in any such proceeding.

Section 9.15. No Reliance on Administrative Agent’s Customer Identification
Program. Each Lender acknowledges and agrees that neither such Lender, nor any
of its affiliates,

 

81



--------------------------------------------------------------------------------

participants or assignees, may rely on the Administrative Agent to carry out
such Lender’s or its affiliate’s, participant’s or assignee’s customer
identification program, or other obligations required or imposed under or
pursuant to the Patriot Act or the regulations thereunder, including the
regulations contained in 31 CFR 103.121 (as hereafter amended or replaced, the
“CIP Regulations”), or any other anti-terrorism law, including any programs
involving any of the following items relating to or in connection with the
Borrower, its Affiliates or agents, the Loan Documents or the transactions
hereunder: (a) any identity verification procedures, (b) any record keeping,
(c) any comparisons with government lists, (d) any customer notices or (e) any
other procedures required under the CIP Regulations or such other laws.

Section 9.16. Other Agents. The Administrative Agent shall have the continuing
right from time to time to designate one or more Lenders (or its or their
affiliates) as “syndication agent”, “co-syndication agent”, “documentation
agent”, “co-documentation agent”, “book runner”, “lead arranger”, “joint lead
arranger”, “arrangers” or other designations for purposes hereof. Any such
designation referenced in the previous sentence or listed on the cover of this
Agreement shall have no substantive effect, and any such Lender and its
affiliates so referenced or listed shall have no additional powers, duties,
responsibilities or liabilities as a result thereof, except in its capacity, as
applicable, as the Administrative Agent, a Lender, the Swing Line Lender or the
Issuing Lender hereunder.

Section 9.17. Designated Swap Obligation Lender. No Lender (or affiliate
thereof) that is a holder of a Designated Swap Obligation shall have any right
to receive notice of any action or to consent to, direct or object to any action
hereunder or under any other Loan Document (or to receive notice of or to
consent to any amendment, waiver or modification of the provisions hereof or of
any other Loan Document) other than in its capacity as a Lender and, in such
case, only to the extent expressly provided in the Loan Documents.
Notwithstanding any provision in this Agreement or any other Loan Document to
the contrary, the Administrative Agent shall not be required to verify the
payment of, or that other satisfactory arrangements have been made with respect
to, any Designated Swap Obligation, except to the extent expressly provided
herein and unless the Administrative Agent has received the confirmation
required under the definition of Designated Swap Obligation, together with such
supporting documentation as the Administrative Agent may request from the
applicable Lender (or affiliate thereof).

ARTICLE X. MISCELLANEOUS

Section 10.1. Lenders’ Independent Investigation. Each Lender, by its signature
to this Agreement, acknowledges and agrees that the Administrative Agent has
made no representation or warranty, express or implied, with respect to the
creditworthiness, financial condition, or any other condition of any Company or
with respect to the statements contained in any information memorandum furnished
in connection herewith or in any other oral or written communication between the
Administrative Agent and such Lender. Each Lender represents that it has made
and shall continue to make its own independent investigation of the
creditworthiness, financial condition and affairs of the Companies in connection
with the extension of credit hereunder, and agrees that the Administrative Agent
has no duty or responsibility, either initially or on a continuing basis, to
provide any Lender with any credit or other information with respect thereto

 

82



--------------------------------------------------------------------------------

(other than such notices as may be expressly required to be given by the
Administrative Agent to the Lenders hereunder), whether coming into its
possession before the first Credit Event hereunder or at any time or times
thereafter. Each Lender further represents that it has reviewed each of the Loan
Documents.

Section 10.2. No Waiver; Cumulative Remedies. No omission or course of dealing
on the part of the Administrative Agent, any Lender or the holder of any Note
(or, if there is no Note, the holder of the interest as reflected on the books
and records of the Administrative Agent) in exercising any right, power or
remedy hereunder or under any of the other Loan Documents shall operate as a
waiver thereof; nor shall any single or partial exercise of any such right,
power or remedy preclude any other or further exercise thereof or the exercise
of any other right, power or remedy hereunder or under any of the Loan
Documents. The remedies herein provided are cumulative and in addition to any
other rights, powers or privileges held under any of the Loan Documents or by
operation of law, by contract or otherwise.

Section 10.3. Amendments, Waivers and Consents.

(a)      General Rule. No amendment, modification, termination, or waiver of any
provision of any Loan Document nor consent to any variance therefrom (other than
pursuant to Section 2.9 or 3.4(c) hereof), shall be effective unless the same
shall be in writing and signed by the Required Lenders and then such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given.

(b)      Exceptions to the General Rule. Notwithstanding the provisions of
subsection (a) of this Section 10.3:

(i)      Consent of Lenders Affected Required. No amendment, modification,
waiver or consent shall (A) extend or increase the Commitment of any Lender
without the written consent of such Lender, (B) extend the date scheduled for
payment of any principal (excluding any mandatory prepayments) of or interest on
the Loans or Letter of Credit reimbursement obligations or commitment fees
payable hereunder without the written consent of each Lender directly affected
thereby, (C) reduce the principal amount of any Loan, the stated rate of
interest thereon (provided that the institution of the Default Rate or post
default interest and a subsequent removal of the Default Rate or post default
interest shall not constitute a decrease in interest rate pursuant to this
Section 10.3(b)) or the stated rate of commitment fees payable hereunder, the
amount of principal to be reimbursed when a Letter of Credit is drawn, or the
stated rate of any Letter of Credit fees payable for the pro rata benefit of the
Lenders, without the consent of each Lender directly affected thereby (except
for periodic adjustments of interest rates and commitment fees resulting from a
change in the Applicable Margin as provided for in this Agreement), (D) change
the manner of pro rata application of any payments made by the Borrower to the
Lenders hereunder, without the consent of each Lender directly affected thereby,
(E) without the unanimous consent of the Lenders, change any percentage voting
requirement, voting rights, or the Required Lenders definition in this
Agreement, (F) without the unanimous consent of the Lenders, release the
Borrower or any Guarantor of Payment or of any material amount of collateral
securing the Obligations, except in

 

83



--------------------------------------------------------------------------------

connection with a transaction specifically permitted hereunder, or (G) without
the unanimous consent of the Lenders, amend this Section 10.3 or Section 8.5 or
8.7 hereof.

(ii)      Provisions Relating to Special Rights and Duties. No provision of this
Agreement affecting the Administrative Agent in its capacity as such shall be
amended, modified or waived without the consent of the Administrative Agent. The
Administrative Agent Fee Letter may be amended or modified by the Administrative
Agent and the Borrower without the consent of any other Lender. No provision of
this Agreement relating to the rights or duties of the Issuing Lender in its
capacity as such shall be amended, modified or waived without the consent of the
Issuing Lender. No provision of this Agreement relating to the rights or duties
of the Swing Line Lender in its capacity as such shall be amended, modified or
waived without the consent of the Swing Line Lender.

(iii)      Technical and Conforming Modifications. Notwithstanding the
foregoing, technical and conforming modifications to the Loan Documents may be
made with the consent of the Borrower and the Administrative Agent (A) if such
modifications are not adverse to the Lenders and are requested by Governmental
Authorities, (B) to cure any ambiguity, defect or inconsistency, or (C) to the
extent necessary to integrate any increase in the Commitment or new Loans
pursuant to Section 2.9(b) hereof.

(c)      Replacement of Non-Consenting Lender. If, in connection with any
proposed amendment, waiver or consent hereunder, the consent of all Lenders is
required, but only the consent of Required Lenders is obtained, (any Lender
withholding consent as described in this subsection being referred to as a
“Non-Consenting Lender”), then, so long as the Administrative Agent is not the
Non-Consenting Lender, the Administrative Agent may (and shall, if requested by
the Borrower), at the sole expense of the Borrower, upon notice to such
Non-Consenting Lender and the Borrower, require such Non-Consenting Lender to
assign and delegate, without recourse (in accordance with the restrictions
contained in Section 10.10 hereof) all of its interests, rights and obligations
under this Agreement to a financial institution acceptable to the Administrative
Agent and the Borrower that shall assume such obligations (which assignee may be
another Lender, if a Lender accepts such assignment); provided that such
Non-Consenting Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from such financial institution (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts, including any breakage compensation
under Article III hereof).

(d)      Generally. Notice of amendments, waivers or consents ratified by the
Lenders hereunder shall be forwarded by the Administrative Agent to all of the
Lenders. Each Lender or other holder of a Note, or if there is no Note, the
holder of the interest as reflected on the books and records of the
Administrative Agent (or interest in any Loan or Letter of Credit) shall be
bound by any amendment, waiver or consent obtained as authorized by this
Section 10.3, regardless of its failure to agree thereto.

 

84



--------------------------------------------------------------------------------

Section 10.4. Notices. All notices, requests, demands and other communications
provided for hereunder shall be in writing and, if to the Borrower, mailed or
delivered to it, addressed to it at the address specified on the signature pages
of this Agreement, if to a Lender, mailed or delivered to it, addressed to the
address of such Lender specified on the signature pages of this Agreement, or,
as to each party, at such other address as shall be designated by such party in
a written notice to each of the other parties. All notices, statements,
requests, demands and other communications provided for hereunder shall be
deemed to be given or made when delivered (if received during normal business
hours on a Business Day, such Business Day, otherwise the following Business
Day) or two Business Days after being deposited in the mails with postage
prepaid by registered or certified mail, addressed as aforesaid, or sent by
facsimile or electronic communication, in each case of facsimile or electronic
communication with telephonic confirmation of receipt. All notices hereunder
shall not be effective until received. For purposes of Article II hereof, the
Administrative Agent shall be entitled to rely on telephonic instructions from
any person that the Administrative Agent in good faith believes is an Authorized
Officer, and the Borrower shall hold the Administrative Agent and each Lender
harmless from any loss, cost or expense resulting from any such reliance.

Section 10.5. Costs, Expenses and Documentary Taxes. The Borrower agrees to pay
on demand all reasonable costs and expenses of the Administrative Agent and all
Related Expenses, including but not limited to (a) syndication, administration,
travel and out-of-pocket expenses, including but not limited to attorneys’ fees
and expenses, of the Administrative Agent in connection with the preparation,
negotiation and closing of the Loan Documents and the administration of the Loan
Documents, and the collection and disbursement of all funds hereunder and the
other instruments and documents to be delivered hereunder, (b) extraordinary
expenses of the Administrative Agent in connection with the administration of
the Loan Documents and the other instruments and documents to be delivered
hereunder, and (c) the reasonable fees and out-of-pocket expenses of special
counsel for the Administrative Agent, with respect to the foregoing, and of
local counsel, if any, who may be retained by said special counsel with respect
thereto. The Borrower also agrees to pay on demand all costs and expenses
(including Related Expenses) of the Administrative Agent and the Lenders,
including reasonable attorneys’ fees and expenses, in connection with the
restructuring or enforcement of the Obligations, this Agreement or any other
Related Writing. In addition, the Borrower shall pay any and all stamp,
transfer, documentary and other taxes, assessments, charges and fees payable or
determined to be payable in connection with the execution and delivery of the
Loan Documents, and the other instruments and documents to be delivered
hereunder, and agrees to hold the Administrative Agent and each Lender harmless
from and against any and all liabilities with respect to or resulting from any
delay in paying or failure to pay such taxes or fees. All obligations provided
for in this Section 10.5 shall survive any termination of this Agreement.

Section 10.6. Indemnification. The Borrower agrees to defend, indemnify and hold
harmless the Administrative Agent, the Issuing Lender and the Lenders (and their
respective affiliates, officers, directors, attorneys, agents and employees)
from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses (including attorneys’
fees) or disbursements of any kind or nature whatsoever that may be imposed on,
incurred by or asserted against the Administrative Agent or any Lender in
connection with any investigative, administrative or judicial proceeding
(whether or not such

 

85



--------------------------------------------------------------------------------

Lender or the Administrative Agent shall be designated a party thereto) or any
other claim by any Person relating to or arising out of any Loan Document or any
actual or proposed use of proceeds of the Loans or any of the Obligations, or
any activities of any Company or its Affiliates; provided that no Lender nor the
Administrative Agent shall have the right to be indemnified under this
Section 10.6 for its own gross negligence or willful misconduct, as determined
by a final judgment of a court of competent jurisdiction. All obligations
provided for in this Section 10.6 shall survive any termination of this
Agreement.

Section 10.7. Obligations Several; No Fiduciary Obligations. The obligations of
the Lenders hereunder are several and not joint. Nothing contained in this
Agreement and no action taken by the Administrative Agent or the Lenders
pursuant hereto shall be deemed to constitute the Administrative Agent or the
Lenders a partnership, association, joint venture or other entity. No default by
any Lender hereunder shall excuse the other Lenders from any obligation under
this Agreement; but no Lender shall have or acquire any additional obligation of
any kind by reason of such default. The relationship between the Borrower and
the Lenders with respect to the Loan Documents and the other Related Writings is
and shall be solely that of debtor and creditors, respectively, and neither the
Administrative Agent nor any Lender shall have any fiduciary obligation toward
any Credit Party with respect to any such documents or the transactions
contemplated thereby.

Section 10.8. Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
and by facsimile or other electronic signature, each of which counterparts when
so executed and delivered shall be deemed to be an original and all of which
taken together shall constitute but one and the same agreement.

Section 10.9. Binding Effect; Borrower’s Assignment. This Agreement shall become
effective when it shall have been executed by the Borrower, the Administrative
Agent and each Lender and thereafter shall be binding upon and inure to the
benefit of the Borrower, the Administrative Agent and each of the Lenders and
their respective successors and permitted assigns, except that the Borrower
shall not have the right to assign its rights hereunder or any interest herein
without the prior written consent of the Administrative Agent and all of the
Lenders.

Section 10.10. Lender Assignments.

(a)      Assignments of Commitments. Each Lender shall have the right at any
time or times to assign to an Eligible Transferee (other than to a Defaulting
Lender), without recourse, all or a percentage of all of the following: (i) such
Lender’s Commitment, (ii) all Loans made by that Lender, (iii) such Lender’s
Notes, and (iv) such Lender’s interest in any Letter of Credit or Swing Loan,
and any participation purchased pursuant to Section 2.2(b) or (c) or Section 8.5
hereof.

(b)      Prior Consent. No assignment may be consummated pursuant to this
Section 10.10 without the prior written consent of the Borrower and the
Administrative Agent (other than an assignment by any Lender to any affiliate of
such Lender which affiliate is an Eligible

 

86



--------------------------------------------------------------------------------

Transferee and either wholly-owned by a Lender or is wholly-owned by a Person
that wholly owns, either directly or indirectly, such Lender, or to another
Lender), which consent of the Borrower and the Administrative Agent shall not be
unreasonably withheld; provided that (i) the consent of the Borrower shall not
be required if, at the time of the proposed assignment, any Default or Event of
Default shall then exist, and (ii) the Borrower shall be deemed to have granted
its consent unless the Borrower has objected to such assignment in writing
within ten Business Days after notice thereof. Anything herein to the contrary
notwithstanding, any Lender may at any time pledge or assign a security interest
in all or any portion of its rights under this Agreement to secure obligations
of such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank; provided that no such pledge or assignment shall release
such Lender from any of its obligations hereunder or substitute any such pledgee
or assignee for such Lender as a party hereto.

(c)      Minimum Amount. Each such assignment shall be in a minimum amount of
the lesser of Two Million Five Hundred Thousand Dollars ($2,500,000) of the
assignor’s Commitment and interest herein, or the entire amount of the
assignor’s Commitment and interest herein.

(d)      Assignment Fee. Unless the assignment shall be to an affiliate of the
assignor or the assignment shall be due to merger of the assignor or for
regulatory purposes, either the assignor or the assignee shall remit to the
Administrative Agent, for its own account, an administrative fee of Three
Thousand Five Hundred Dollars ($3,500).

(e)      Assignment Agreement. Unless the assignment shall be due to merger of
the assignor or a collateral assignment for regulatory purposes, the assignor
shall (i) cause the assignee to execute and deliver to the Borrower and the
Administrative Agent an Assignment Agreement, and (ii) execute and deliver, or
cause the assignee to execute and deliver, as the case may be, to the
Administrative Agent such additional amendments, assurances and other writings
as the Administrative Agent may reasonably require.

(f)      Non-U.S. Assignee. If the assignment is to be made to an assignee that
is a Foreign Lender, the assignor Lender shall cause such assignee, at least
five Business Days prior to the effective date of such assignment, (i) to
represent to the assignor Lender (for the benefit of the assignor Lender, the
Administrative Agent and the Borrower) that under applicable law and treaties no
taxes will be required to be withheld by the Administrative Agent, the Borrower
or the assignor with respect to any payments to be made to such assignee in
respect of the Loans hereunder, (ii) to furnish to the assignor Lender, the
Administrative Agent and the Borrower all such forms or documents required
pursuant to Section 3.2(e)(ii)(B) and (C) hereof, and (iii) to agree (for the
benefit of the assignor, the Administrative Agent and the Borrower) to provide
to the assignor Lender, the Administrative Agent and the Borrower, upon the
expiration or obsolescence of any previously delivered form and comparable
statements, replacement forms and documents required pursuant to
Section 3.2(e)(ii)(B) and (C) hereof, as applicable, in accordance with
applicable U.S. laws and regulations and amendments duly executed and completed
by such assignee, and to comply from time to time with all applicable U.S. laws
and regulations with regard to such withholding tax exemption.

 

87



--------------------------------------------------------------------------------

(g)      Deliveries by Borrower. Upon satisfaction of all applicable
requirements specified in subsections (a) through (f) above, the Borrower shall
execute and deliver (i) to the Administrative Agent, the assignor and the
assignee, any consent or release (of all or a portion of the obligations of the
assignor) required to be delivered by the Borrower in connection with the
Assignment Agreement, and (ii) to the assignee, if requested, and the assignor,
if applicable, an appropriate Note or Notes. After delivery of the new Note or
Notes, the assignor’s Note or Notes, if any, being replaced shall be returned to
the Borrower marked “replaced”.

(h)      Effect of Assignment. Upon satisfaction of all applicable requirements
set forth in subsections (a) through (g) above, and any other condition
contained in this Section 10.10, (i) the assignee shall become and thereafter be
deemed to be a “Lender” for the purposes of this Agreement, (ii) the assignor
shall be released from its obligations hereunder to the extent that its interest
has been assigned, (iii) in the event that the assignor’s entire interest has
been assigned, the assignor shall cease to be and thereafter shall no longer be
deemed to be a “Lender” and (iv) the signature pages hereto and the Register
shall be automatically amended, without further action, to reflect the result of
any such assignment.

(i)      Administrative Agent to Maintain Register. The Administrative Agent
shall maintain at the address for notices referred to in Section 10.4 hereof a
copy of each Assignment Agreement delivered to it and a register (the
“Register”) for the recordation of the names and addresses of the Lenders and
the Commitment of, and principal amount of the Loans owing to, each Lender from
time to time. The entries in the Register shall be conclusive, in the absence of
manifest error, and the Borrower, the Administrative Agent and the Lenders may
treat each Person whose name is recorded in the Register as the owner of the
Loan recorded therein for all purposes of this Agreement. The Register shall be
available for inspection by the Borrower or any Lender at any reasonable time
and from time to time upon reasonable prior notice.

Section 10.11. Sale of Participations. Any Lender may, in the ordinary course of
its commercial banking business and in accordance with applicable law, at any
time sell participations to one or more Eligible Transferees (each a
“Participant”) in all or a portion of its rights or obligations under this
Agreement and the other Loan Documents (including, without limitation, all or a
portion of the Commitment and the Loans and participations owing to it and the
Note, if any, held by it); provided that:

(a)      any such Lender’s obligations under this Agreement and the other Loan
Documents shall remain unchanged;

(b)      such Lender shall remain solely responsible to the other parties hereto
for the performance of such obligations;

(c)      the parties hereto shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement and each of the other Loan Documents;

(d)      such Participant shall be entitled to the benefits of Section 8.4
hereof as if it was a Lender and bound by the provisions of Section 8.5 hereof,
and the Lender selling such

 

88



--------------------------------------------------------------------------------

participation shall obtain from such Participant a written confirmation of its
agreement to be so bound; and

(e)      no Participant (unless such Participant is itself a Lender) shall be
entitled to require such Lender to take or refrain from taking action under this
Agreement or under any other Loan Document, except that such Lender may agree
with such Participant that such Lender will not, without such Participant’s
consent, take action of the type described as follows:

(i)      increase the portion of the participation amount of any Participant
over the amount thereof then in effect, or extend the Commitment Period, without
the written consent of each Participant affected thereby; or

(ii)      reduce the principal amount of or extend the time for any payment of
principal of any Loan, or reduce the rate of interest or extend the time for
payment of interest on any Loan, or reduce the commitment fee, without the
written consent of each Participant affected thereby.

The Borrower agrees that any Lender that sells participations pursuant to this
Section 10.11 shall still be entitled to the benefits of Article III hereof,
notwithstanding any such transfer; provided that the obligations of the Borrower
shall not increase as a result of such transfer and the Borrower shall have no
obligation to any Participant. Each Lender that sells a participation shall
maintain a register on which such Lender enters the name and address of each
Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

Section 10.12. Defaulting Lenders.

(a)      Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:

(i)      Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders. Any amendment,
waiver or consent (A) requiring the consent of all the Lenders or each affected
Lender that by its

 

89



--------------------------------------------------------------------------------

terms affects such Defaulting Lender more adversely than the other affected
Lenders, or (B) that has the effect of increasing or extending the Commitment of
such Defaulting Lender, extending the maturity of any Loan of such Defaulting
Lender, or reducing the rate of interest of any Loan or the forgiving of the
principal amount of any Loan held by such Defaulting Lender, in each case of
(A) or (B) hereof, shall require the consent of such Defaulting Lender.

(ii)      Defaulting Lender Waterfall. Any payment of principal, interest, fees
or other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII hereof or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 8.5 hereof shall be applied at such time
or times as may be determined by the Administrative Agent as follows: (A) first,
to the payment of amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; (B) second, to the payment on a pro rata basis of any amounts
owing by such Defaulting Lender to the Issuing Lender or Swing Line Lender
hereunder; (C) third, to Cash Collateralize the Issuing Lender’s Fronting
Exposure with respect to such Defaulting Lender in accordance with Section 2.12
hereof; (D) fourth, as the Borrower may request (so long as no Default or Event
of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; (E) fifth, if so
determined by the Administrative Agent and the Borrower, to be held in a deposit
account and released pro rata in order to (1) satisfy such Defaulting Lender’s
potential future funding obligations with respect to Loans under this Agreement,
and (2) Cash Collateralize the Issuing Lender’s future Fronting Exposure with
respect to such Defaulting Lender with respect to future Letters of Credit
issued under this Agreement, in accordance with Section 2.12 hereof; (F) sixth,
to the payment of any amounts owing to the Lenders, the Issuing Lender or the
Swing Line Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, the Issuing Lender or the Swing Line Lender
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; (G) seventh, so long as no Default or
Event of Default exists, to the payment of any amounts owing to the Borrower as
a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; and (H) eighth, to such
Defaulting Lender or as otherwise directed by a court of competent jurisdiction;
provided that, if (y) such payment is a payment of the principal amount of any
Loans or any Letters of Credit in respect of which such Defaulting Lender has
not fully funded its appropriate share, and (z) such Loans were made or
reimbursement of any payment on any Letters of Credit were made or the related
Letters of Credit were issued at a time when the conditions set forth in
Section 4.1 hereof were satisfied or waived, such payment shall be applied
solely to pay the Loans of, and the Letter of Credit Exposure owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or Letter of Credit Exposure owed to, such Defaulting Lender
until such time as all Loans and funded and unfunded participations in the
Letter of Credit Exposure and Swing Loans are held by the Lenders pro rata in
accordance with the Commitment under the applicable facility without giving
effect to Section 10.12(a)(iv) hereof. Any payments,

 

90



--------------------------------------------------------------------------------

prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to this Section 10.12(a)(ii) hereof shall be deemed paid to
and redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

(iii)      Certain Fees.

(A)      No Defaulting Lender shall be entitled to receive any Commitment Fee
for any period during which that Lender is a Defaulting Lender (and the Borrower
shall not be required to pay any such fee that otherwise would have been
required to have been paid to that Defaulting Lender).

(B)      Each Defaulting Lender shall be entitled to receive letter of credit
fees, as set forth in Section 2.2(b) hereof for any period during which that
Lender is a Defaulting Lender only to the extent allocable to its Commitment
Percentage of the stated amount of Letters of Credit for which it has provided
Cash Collateral pursuant to Section 2.12 hereof.

(C)      With respect to any fee not required to be paid to any Defaulting
Lender pursuant to subpart (A) or (B) above, the Borrower shall (1) pay to each
Non-Defaulting Lender that portion of any such fee otherwise payable to such
Defaulting Lender with respect to such Defaulting Lender’s participation in the
Letter of Credit Exposure or Swing Loans that has been reallocated to such
Non-Defaulting Lender pursuant to subpart (iv) below, (2) pay to the Issuing
Lender and Swing Line Lender, as applicable, the amount of any such fee
otherwise payable to such Defaulting Lender to the extent allocable to the
Issuing Lender’s or Swing Line Lender’s Fronting Exposure to such Defaulting
Lender, and (3) not be required to pay the remaining amount of any such fee.

(iv)      Reallocation of Participations to Reduce Fronting Exposure. All or any
part of such Defaulting Lender’s participation in the Letter of Credit Exposure
and Swing Loans shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Commitment Percentages with respect thereto
(calculated without regard to such Defaulting Lender’s Commitment) but only to
the extent that such reallocation does not cause the aggregate Revolving Credit
Exposure of any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s
Commitment Percentage with respect to the Revolving Credit Commitment. No
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation.

(v)      Cash Collateral, Repayment of Swing Loans. If the reallocation
described in subpart (iv) above cannot, or can only partially, be effected, the
Borrower shall, without prejudice to any right or remedy available to it
hereunder or under law, (y) first, prepay Swing Loans in an amount equal to the
Swing Line Lender’s Fronting Exposure

 

91



--------------------------------------------------------------------------------

and (z) second, Cash Collateralize the Issuing Lenders’ Fronting Exposure in
accordance with the procedures set forth in Section 2.12 hereof.

(b)      Defaulting Lender Cure. If Borrower, the Administrative Agent, the
Swing Line Lender and the Issuing Lender agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), such Lender will, to the extent applicable, purchase at
par that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be reasonably necessary to
cause the Loans and funded and unfunded participations in Letters of Credit and
Swing Loans to be held pro rata by the Lenders in accordance with the
Commitments under the applicable facility (without giving effect to
Section 10.12(a)(iv) hereof), whereupon such Lender will cease to be a
Defaulting Lender; provided that (i) no adjustments will be made retroactively
with respect to fees accrued or payments made by or on behalf of the Borrower
while that Lender was a Defaulting Lender, and (ii) except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

(c)      New Swing Loan and Letters of Credit. So long as any Lender is a
Defaulting Lender, (i) the Swing Line Lender shall not be required to fund any
Swing Loan unless it is satisfied that it will have no Fronting Exposure after
giving effect to such Swing Loan, and (ii) the Issuing Lender shall not be
required to issue, extend, renew or increase any Letter of Credit unless it is
satisfied that it will have no Fronting Exposure after giving effect thereto.

(d)      Replacement of Defaulting Lenders. Each Lender agrees that, during the
time in which any Lender is a Defaulting Lender, the Administrative Agent shall
have the right (and the Administrative Agent shall, if requested by the
Borrower), at the sole expense of the Borrower, upon notice to such Defaulting
Lender and the Borrower, to require that such Defaulting Lender assign and
delegate, without recourse (in accordance with the restrictions contained in
Section 10.10 hereof), all of its interests, rights and obligations under this
Agreement to an Eligible Transferee, approved by the Borrower (unless an Event
of Default shall exist) and the Administrative Agent, that shall assume such
obligations; provided that such Defaulting Lender shall have received payment of
an amount equal to the outstanding principal of its Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from such
financial institution (to the extent of such outstanding principal and accrued
interest and fees) or the Borrower (in the case of all other amounts, including
any breakage compensation under Article III hereof), in each case, to the extent
required hereunder.

Section 10.13. Patriot Act Notice. Each Lender, and the Administrative Agent
(for itself and not on behalf of any other party), hereby notifies the Credit
Parties that, pursuant to the requirements of the Patriot Act, such Lender and
the Administrative Agent are required to obtain, verify and record information
that identifies the Credit Parties, which information includes the name and
address of each of the Credit Parties and other information that will allow such
Lender or the Administrative Agent, as applicable, to identify the Credit
Parties in accordance with the Patriot Act. The Borrower shall provide, to the
extent commercially reasonable, such

 

92



--------------------------------------------------------------------------------

information and take such actions as are reasonably requested by the
Administrative Agent or a Lender in order to assist the Administrative Agent or
such Lender in maintaining compliance with the Patriot Act.

Section 10.14. Severability of Provisions; Captions; Attachments. Any provision
of this Agreement that shall be prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such prohibition
or unenforceability without invalidating the remaining provisions hereof or
affecting the validity or enforceability of such provision in any other
jurisdiction. The several captions to sections and subsections herein are
inserted for convenience only and shall be ignored in interpreting the
provisions of this Agreement. Each schedule or exhibit attached to this
Agreement shall be incorporated herein and shall be deemed to be a part hereof.

Section 10.15. Investment Purpose. Each of the Lenders represents and warrants
to the Borrower that it is entering into this Agreement with the present
intention of acquiring any Note issued pursuant hereto (or, if there is no Note,
the interest as reflected on the books and records of the Administrative Agent)
for investment purposes only and not for the purpose of distribution or resale,
it being understood, however, that each Lender shall at all times retain full
control over the disposition of its assets.

Section 10.16. Entire Agreement. This Agreement, any Note and any other Loan
Document or other agreement, document or instrument attached hereto or executed
on or as of the Closing Date integrate all of the terms and conditions mentioned
herein or incidental hereto and supersede all oral representations and
negotiations and prior writings with respect to the subject matter hereof
(except with respect to any provisions of the Administrative Agent Fee Letter or
any commitment letter and fee letter between the Borrower and KeyBank that by
their terms survive the termination of such agreements, in each case, which
shall remain in full force and effect after the Closing Date).

Section 10.17. Limitations on Liability of the Issuing Lender. The Borrower
assumes all risks of the acts or omissions of any beneficiary or transferee of
any Letter of Credit with respect to its use of such Letters of Credit. Neither
the Issuing Lender nor any of its officers or directors shall be liable or
responsible for (a) the use that may be made of any Letter of Credit or any acts
or omissions of any beneficiary or transferee in connection therewith; and
(b) the validity, sufficiency or genuineness of documents, or of any endorsement
thereon, even if such documents should prove to be in any or all respects
invalid, insufficient, fraudulent or forged. In furtherance and not in
limitation of the foregoing, the Issuing Lender may accept documents that appear
on their face to be in order, without responsibility for further investigation.

Section 10.18. General Limitation of Liability. No claim may be made by any
Credit Party, any Lender, the Administrative Agent, the Issuing Lender or any
other Person against the Administrative Agent, the Issuing Lender, or any other
Lender or the affiliates, directors, officers, employees, attorneys or agents of
any of them for any damages other than actual compensatory damages in respect of
any claim for breach of contract or any other theory of liability arising out of
or related to the transactions contemplated by this Agreement or any of the
other Loan Documents, or any act, omission or event occurring in connection
therewith; and the

 

93



--------------------------------------------------------------------------------

Borrower, each Lender, the Administrative Agent and the Issuing Lender hereby,
to the fullest extent permitted under applicable law, waive, release and agree
not to sue or counterclaim upon any such claim for any special, indirect,
consequential or punitive damages, whether or not accrued and whether or not
known or suspected to exist in their favor and regardless of whether any Lender,
Issuing Lender, or the Administrative Agent has been advised of the likelihood
of such loss of damage; provided that nothing in this Section 10.18 shall
relieve the Borrower of any obligation it may have to indemnify an indemnitee
under Section 10.6 hereof for damages asserted against such indemnitee by a
third party.

Section 10.19. No Duty. All attorneys, accountants, appraisers, consultants and
other professional persons (including the firms or other entities on behalf of
which any such Person may act) retained by the Administrative Agent or any
Lender with respect to the transactions contemplated by the Loan Documents shall
have the right to act exclusively in the interest of the Administrative Agent or
such Lender, as the case may be, and shall have no duty of disclosure, duty of
loyalty, duty of care, or other duty or obligation of any type or nature
whatsoever to the Borrower, any other Companies, or any other Person, with
respect to any matters within the scope of such representation or related to
their activities in connection with such representation. The Borrower agrees, on
behalf of itself and its Subsidiaries, not to assert any claim or counterclaim
against any such persons with regard to such matters, all such claims and
counterclaims, now existing or hereafter arising, whether known or unknown,
foreseen or unforeseeable, being hereby waived, released and forever discharged.

Section 10.20. Legal Representation of Parties. The Loan Documents were
negotiated by the parties with the benefit of legal representation and any rule
of construction or interpretation otherwise requiring this Agreement or any
other Loan Document to be construed or interpreted against any party shall not
apply to any construction or interpretation hereof or thereof.

Section 10.21. Judgment Currency.

(a)      This is an international transaction in which the obligations of the
Credit Parties under this Agreement to make payment to or for account of the
Administrative Agent or the Lenders in a specified currency (“Original
Currency”) shall not be discharged or satisfied by any tender or recovery
pursuant to any judgment expressed in or converted into any other currency
(“Judgment Currency”) except to the extent that such tender or recovery results
in the effective receipt by the Administrative Agent or such Lender of the full
amount in Original Currency payable to the Administrative Agent or such Lender
under this Agreement.

(b)      If the Administrative Agent, on behalf of the Lenders, or any other
holder of the Obligations (the “Applicable Creditor”), obtains a judgment or
judgments against any Credit Party in respect of any sum adjudged to be due to
the Administrative Agent or the Lenders hereunder or under the Notes (the
“Judgment Amount”) in a Judgment Currency other than the Original Currency, the
obligations of such Credit Party in connection with such judgment shall be
discharged only to the extent that (i) on the Business Day following receipt by
the Applicable Creditor of any sum adjudged to be so due in the Judgment
Currency, such Applicable Creditor, in accordance with the normal banking
procedures in the relevant jurisdiction, can purchase the

 

94



--------------------------------------------------------------------------------

Original Currency with the Judgment Currency, and (ii) if the amount of Original
Currency that could have been purchased pursuant to subpart (i) above is less
than the amount of Original Currency that could have been purchased with the
Judgment Amount on the date or dates the Judgment Currency was originally due
and owing to the Administrative Agent or the Lenders hereunder (the “Loss”),
such Credit Party or the Borrower, as a separate obligation and notwithstanding
any such judgment, indemnifies the Administrative Agent or such Lender, as the
case may be, against such Loss. The Borrower hereby agrees to such
indemnification. For purposes of determining the equivalent in one currency of
another currency as provided in this Section 10.21, such amount shall include
any premium and costs payable in connection with the conversion into or from any
currency. The obligations of the Credit Parties contained in this Section 10.21
shall survive the termination of this Agreement and the payment of all other
amounts owing hereunder.

Section 10.22. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a)      the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder that may be
payable to it by any party hereto that is an EEA Financial Institution; and

(b)      the effects of any Bail-in Action on any such liability, including, if
applicable:

(i)      a reduction in full or in part or cancellation of any such liability;

(ii)      a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii)      the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

Section 10.23. ERISA Representations.

(a)      Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of the Administrative Agent and its affiliates, and not,
for the avoidance of doubt, to or for the benefit of the Borrower or any other
Credit Party, that at least one of the following is and will be true:

 

95



--------------------------------------------------------------------------------

(i)      such Lender is not using “plan assets” (within the meaning of 29 C.F.R.
§ 2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit
Plans in connection with the Loans, the Letters of Credit or the Commitment;

(ii)      the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitment and this
Agreement;

(iii)      (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitment and this Agreement, (C) the entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Commitment and this Agreement satisfies the requirements of
sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitment and this Agreement; or

(iv)      such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b)      In addition, unless either (i) subsection (a)(i) above is true with
respect to a Lender or (ii) a Lender has provided another representation,
warranty and covenant in accordance with subsection (a)(iv) above, such Lender
further (A) represents and warrants, as of the date such Person became a Lender
party hereto, to, and (B) covenants, from the date such Person became a Lender
party hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent and its affiliates and not, for the
avoidance of doubt, to or for the benefit of the Borrower or any other Credit
Party, that none of the Administrative Agent or any of its affiliates is a
fiduciary with respect to the assets of such Lender involved in such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments and this Agreement (including in
connection with the reservation or exercise of any rights by the Administrative
Agent under this Agreement, any Loan Document or any documents related hereto or
thereto).

(c)      The Administrative Agent hereby informs the Lenders that each such
Person is not undertaking to provide impartial investment advice, or to give
advice in a fiduciary capacity, in connection with the transactions contemplated
hereby, and that such Person has a financial

 

96



--------------------------------------------------------------------------------

interest in the transactions contemplated hereby in that such Person or an
Affiliate thereof (i) may receive interest or other payments with respect to the
Loans, the Letters of Credit, the Commitment and this Agreement, (ii) may
recognize a gain if it extended the Loans, the Letters of Credit or the
Commitment for an amount less than the amount being paid for an interest in the
Loans, the Letters of Credit or the Commitment by such Lender or (iii) may
receive fees or other payments in connection with the transactions contemplated
hereby, the Loan Documents or otherwise, including structuring fees, commitment
fees, arrangement fees, facility fees, upfront fees, underwriting fees, ticking
fees, agency fees, administrative agent or collateral agent fees, utilization
fees, minimum usage fees, letter of credit fees, fronting fees, deal-away or
alternate transaction fees, amendment fees, processing fees, term out premiums,
banker’s acceptance fees, breakage or other early termination fees or fees
similar to the foregoing.

Section 10.24. Governing Law; Submission to Jurisdiction.

(a)      Governing Law. This Agreement, each of the Notes and any other Related
Writing (except as otherwise set forth in any Loan Document executed by a
Foreign Subsidiary) shall be governed by and construed in accordance with the
laws of the State of New York and the respective rights and obligations of the
Borrower, the Administrative Agent, and the Lenders shall be governed by New
York law.

(b)      Submission to Jurisdiction. The Borrower hereby irrevocably submits to
the non-exclusive jurisdiction of any New York state or federal court sitting in
New York County, New York, over any action or proceeding arising out of or
relating to this Agreement, the Obligations or any other Related Writing (except
as otherwise set forth in any Loan Document executed by a Foreign Subsidiary),
and the Borrower hereby irrevocably agrees that all claims in respect of such
action or proceeding may be heard and determined in such New York state or
federal court. The Borrower, on behalf of itself and its Subsidiaries, hereby
irrevocably waives, to the fullest extent permitted by law, any objection it may
now or hereafter have to the laying of venue in any action or proceeding in any
such court as well as any right it may now or hereafter have to remove such
action or proceeding, once commenced, to another court on the grounds of FORUM
NON CONVENIENS or otherwise. The Borrower agrees that a final, non-appealable
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.

[Remainder of page left intentionally blank]

 

97



--------------------------------------------------------------------------------

JURY TRIAL WAIVER. TO THE EXTENT PERMITTED BY LAW, THE BORROWER, THE
ADMINISTRATIVE AGENT AND EACH LENDER WAIVE ANY RIGHT TO HAVE A JURY PARTICIPATE
IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE, AMONG
THE BORROWER, THE ADMINISTRATIVE AGENT AND THE LENDERS, OR ANY THEREOF, ARISING
OUT OF, IN CONNECTION WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP
ESTABLISHED AMONG THEM IN CONNECTION WITH THIS AGREEMENT OR ANY NOTE OR OTHER
INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH
OR THE TRANSACTIONS RELATED THERETO.

IN WITNESS WHEREOF, the parties have executed and delivered this Credit
Agreement as of the date first set forth above.

 

Address:

  

400 North Ashley Drive

Suite 2800

  

SYKES ENTERPRISES, INCORPORATED

  

Tampa, Florida 33602

  

By:

  

/s/ James T. Holder

  

Attn: Executive Vice President

            and General Counsel

     

James T. Holder

Executive Vice President, General

    Counsel and Corporate Secretary

Signature Page to

Credit Agreement



--------------------------------------------------------------------------------

Address:

  

127 Public Square

Cleveland, Ohio 44114-1306

Attention: Institutional Bank

 

KEYBANK NATIONAL ASSOCIATION

as the Administrative Agent, the Swing Line

Lender, the Issuing Lender and as a Lender

    

By:

  

/s/ David A. Wild

       

 

David A. Wild

Senior Vice President

Signature Page to

Credit Agreement



--------------------------------------------------------------------------------

Address:        101 E. Kennedy Blvd.                                   BANK OF
AMERICA, N.A.    FL1-400-05-03                                                 
   Tampa, FL 33602                                                   
By: /s/ Cameron Cardozo                                    
Attention: Cameron Cardozo                       
Name: Cameron Cardozo                                          
Title: Senior Vice President                            

Signature Page to

Credit Agreement



--------------------------------------------------------------------------------

Address:        Prudential Tower                                       
CITIBANK, N.A.    800 Boylston Street                                        
Boston, MA 02199                                            
By: /s/ Ronald Homa                                                
Attention: Ronald Homa                          
Name: Ronald Homa                                                      
Title: Senior Vice President                                   

Signature Page to

Credit Agreement



--------------------------------------------------------------------------------

Address:

  

3475 Piedmont Road NE

  

CITIZENS BANK, N.A.

  

Suite 1260

        

Atlanta, GA 30305

  

By:

  

/s/ Tyler Stephens

  

Attention: Tyler Stephens

     

Tyler Stephens

        

Vice President

Signature Page to

Credit Agreement



--------------------------------------------------------------------------------

Address:

  

425 Walnut Street

  

U.S. BANK NATIONAL ASSOCIATION

  

8th Floor

        

Cincinnati, Ohio 45202

  

By:

  

/s/ Rodney J. Winters

  

Attention: Rodney J. Winters

     

Rodney J. Winters

        

Vice President

Signature Page to

Credit Agreement



--------------------------------------------------------------------------------

Address:

  

200 Park Avenue, Suite 100

  

SANTANDER BANK, N.A.

  

Florham Park, NJ 07932

        

Attention: Larisa Chilton

  

By:

  

/s/ William Latham

William Latham

Senior Vice President

Signature Page to

Credit Agreement



--------------------------------------------------------------------------------

Address:

  

100 South Ashley Drive

Suite 1000

  

WELLS FARGO BANK, NATIONAL

    ASSOCIATION

  

Tampa, Florida 33602

        

Attention: Lynn E. Culbreath

  

By:

  

/s/ Lynn E. Culbreath

        

Lynn E. Culbreath

Senior Vice President

Signature Page to

Credit Agreement



--------------------------------------------------------------------------------

Address:        615 South College Street                                       
REGIONS BANK    Suite 600                                                     
         Charlotte, NC 28202                                     
By: /s/ Jason Douglas                                                
Attention: Jason Douglas                              
Name: Jason Douglas                                                      
Title: Director                                                        

Signature Page to

Credit Agreement



--------------------------------------------------------------------------------

Address:    300 Fifth Avenue                                           PNC BANK,
NATIONAL ASSOCIATION    One PNC Plaza                                          
      Pittsburgh, PA 15222                                    
By: /s/ Daniel Beckwith                                         Attention: Gerri
Dillard                                
Name: Daniel Beckwith                                              
Title: Senior Vice President                              

Signature Page to

Credit Agreement



--------------------------------------------------------------------------------

SCHEDULE 1

COMMITMENTS OF LENDERS

 

        LENDERS   

COMMITMENT

    PERCENTAGE    

 

MAXIMUM

    AMOUNT    

  

TOTAL

    COMMITMENT    
AMOUNT

KeyBank National Association

 

   16.00%

 

  $80,000,000

 

   $80,000,000

 

Bank of America, N.A.

 

   14.00%

 

  $70,000,000

 

   $70,000,000

 

Citibank, N.A.

 

   14.00%

 

  $70,000,000

 

   $70,000,000

 

Citizens Bank, N.A.

 

   12.00%

 

  $60,000,000

 

   $60,000,000

 

U.S. Bank National Association

 

   12.00%

 

  $60,000,000

 

   $60,000,000

 

Santander Bank, N.A.

 

   8.00%

 

  $40,000,000

 

   $40,000,000

 

Wells Fargo Bank, National Association

 

   8.00%

 

  $40,000,000

 

   $40,000,000

 

Regions Bank

 

   8.00%

 

  $40,000,000

 

   $40,000,000

 

PNC Bank, National Association

 

   8.00%

 

  $40,000,000

 

   $40,000,000

 

     100%   $500,000,000     

 

Total Commitment Amount

            $500,000,000

 

S-1



--------------------------------------------------------------------------------

SCHEDULE 2

GUARANTORS OF PAYMENT

Alpine Access, Inc., a Delaware corporation

BuyCalls, LLC, a Utah limited liability company

Clear Link Insurance Agency, LLC, a Utah limited liability company

Clear Link Technologies, LLC, a Delaware limited liability company

ICT Accounts Receivable Management, Inc., a Delaware corporation

ICT Enterprises, Inc., a Delaware corporation

I-Dish.com, LLC, a Utah limited liability company

LeadAmp, LLC, a Utah limited liability company

Local Results, LLC, a Utah limited liability company

SEI Consulting Services, Inc., a Florida corporation

SEI Employment Services, Inc., a Florida corporation

Sykes Acquisition Corporation II, Inc., a Delaware corporation

Sykes Realty, Inc., a Florida corporation

Symphony Ventures, Inc., a Delaware corporation

The Domain Locker, LLC, a Wyoming limited liability company

WhistleOut Inc., a Delaware corporation

 

S-2



--------------------------------------------------------------------------------

SCHEDULE 3

PLEDGED SECURITIES

 

Pledgor    Name of Subsidiary   

    Jurisdiction of    
Subsidiary

 

       Shares            Certificate    
Number        Ownership    
Percentage

Sykes

    Enterprises,

    Incorporated

 

  

Sykes Australia Pty

    Limited

   New South     Wales    65    2    65%*

Sykes

    Enterprises,

    Incorporated

  

SEI Offshore

    Holdings Operations  

    S.a.r.l.

 

   Luxembourg    N/A    N/A    65%*            

Alpine Access,

    Inc.

  

Alpine Access

    Canada Inc.

       Canada   

65

Common Shares

 

2,600,000

Class A Shares

 

  

C-4

 

 

 

AS-3

   65%*

 

 

 

65%*

           

Whistleout Inc.

  

WhistleOut

    Technology Inc.

 

       Canada    100    001    65%*

* 100% of non-voting shares and equity interests and 65% of voting shares or
equity interest constitute Pledged Securities

 

S-3



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF

REVOLVING CREDIT NOTE

 

$                

                   , 20    

FOR VALUE RECEIVED, the undersigned, SYKES ENTERPRISES, INCORPORATED, a Florida
corporation (the “Borrower”), promises to pay, on the last day of the Commitment
Period, as defined in the Credit Agreement (as hereinafter defined), to the
order of                                          (“Lender”) at the main office
of KEYBANK NATIONAL ASSOCIATION, as the Administrative Agent, as hereinafter
defined, 127 Public Square, Cleveland, Ohio 44114-1306 the principal sum of

 

                                                                                
 AND 00/100  
..........................................................................DOLLARS

or the aggregate unpaid principal amount of all Revolving Loans, as defined in
the Credit Agreement, made by Lender to the Borrower pursuant to Section 2.2(a)
of the Credit Agreement, whichever is less (or, in the event of currency
fluctuations on Alternate Currency Loans, such greater amount as may be
outstanding), in lawful money of the United States of America; provided that
Revolving Loans that are Alternate Currency Loans, as defined in the Credit
Agreement, shall be payable in the applicable Alternate Currency, as defined in
the Credit Agreement, at the place or places designated in the Credit Agreement.
The Borrower also agrees to pay any additional amount that is required to be
paid pursuant to Section 10.21 of the Credit Agreement.

As used herein, “Credit Agreement” means the Credit Agreement dated as of
February 14, 2019, among the Borrower, the Lenders, as defined therein, and
KeyBank National Association, as the administrative agent for the Lenders (the
“Administrative Agent”), as the same may from time to time be amended, restated
or otherwise modified. Each capitalized term used herein that is defined in the
Credit Agreement and not otherwise defined herein shall have the meaning
ascribed to it in the Credit Agreement.

The Borrower also promises to pay interest on the unpaid principal amount of
each Revolving Loan from time to time outstanding, from the date of such
Revolving Loan until the payment in full thereof, at the rates per annum that
shall be determined in accordance with the provisions of Section 2.3(a) of the
Credit Agreement. Such interest shall be payable on each date provided for in
such Section 2.3(a); provided that interest on any principal portion that is not
paid when due shall be payable on demand.

The portions of the principal sum hereof from time to time representing Base
Rate Loans and LIBOR Fixed Rate Loans, interest owing thereon and payments of
principal and interest of any thereof, shall be shown on the records of Lender
by such method as Lender may generally employ; provided that failure to make any
such entry shall in no way detract from the obligations of the Borrower under
this Note or the Credit Agreement.

If this Note shall not be paid at maturity, whether such maturity occurs by
reason of lapse of time or by operation of any provision for acceleration of
maturity contained in the Credit

 

E-1



--------------------------------------------------------------------------------

Agreement, the principal hereof and the unpaid interest thereon shall bear
interest, pursuant to the terms of the Credit Agreement, until paid, at a rate
per annum equal to the Default Rate. All payments of principal of and interest
on this Note shall be made in immediately available funds.

This Note is one of the Revolving Credit Notes referred to in the Credit
Agreement and is entitled to the benefits thereof. Reference is made to the
Credit Agreement for a description of the right of the undersigned to anticipate
payments hereof, the right of the holder hereof to declare this Note due prior
to its stated maturity, and other terms and conditions upon which this Note is
issued.

Except as expressly provided in the Credit Agreement, the Borrower expressly
waives presentment, demand, protest and notice of any kind. This Note shall be
governed by and construed in accordance with the laws of the State of New York.

JURY TRIAL WAIVER. THE BORROWER, TO THE EXTENT PERMITTED BY LAW, HEREBY WAIVES
ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING
IN CONTRACT, TORT OR OTHERWISE, AMONG THE BORROWER, THE ADMINISTRATIVE AGENT AND
THE LENDERS, OR ANY THEREOF, ARISING OUT OF, IN CONNECTION WITH, RELATED TO, OR
INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS
NOTE OR ANY OTHER NOTE OR INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR
DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS RELATED THERETO.

 

SYKES ENTERPRISES, INCORPORATED

By:                                                                    

Name:                                                              

Title:                                                                 

 

E-2



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF

SWING LINE NOTE

 

$15,000,000                

                   , 20    

FOR VALUE RECEIVED, the undersigned, SYKES ENTERPRISES, INCORPORATED, a Florida
corporation, (the “Borrower”), promises to pay to the order of KEYBANK NATIONAL
ASSOCIATION (the “Swing Line Lender”) at the main office of KEYBANK NATIONAL
ASSOCIATION, as the Administrative Agent, as hereinafter defined, 127 Public
Square, Cleveland, Ohio 44114-1306 the principal sum of

 

FIFTEEN MILLION AND 00/100

 
..........................................................................................................DOLLARS

or the aggregate unpaid principal amount of all Swing Loans, as defined in the
Credit Agreement (as hereinafter defined), made by the Swing Line Lender to the
Borrower pursuant to Section 2.2(c) of the Credit Agreement, whichever is less,
in lawful money of the United States of America on the earlier of the last day
of the Commitment Period, as defined in the Credit Agreement, or, with respect
to each Swing Loan, the Swing Loan Maturity Date applicable thereto.

As used herein, “Credit Agreement” means the Credit Agreement dated as of
February 14, 2019, among the Borrower, the Lenders, as defined therein, and
KeyBank National Association, as the administrative agent for the Lenders (the
“Administrative Agent”), as the same may from time to time be amended, restated
or otherwise modified. Each capitalized term used herein that is defined in the
Credit Agreement and not otherwise defined herein shall have the meaning
ascribed to it in the Credit Agreement.

The Borrower also promises to pay interest on the unpaid principal amount of
each Swing Loan from time to time outstanding, from the date of such Swing Loan
until the payment in full thereof, at the rates per annum that shall be
determined in accordance with the provisions of Section 2.3(b) of the Credit
Agreement. Such interest shall be payable on each date provided for in such
Section 2.3(b); provided that interest on any principal portion that is not paid
when due shall be payable on demand.

The principal sum hereof from time to time, and the payments of principal and
interest thereon, shall be shown on the records of the Swing Line Lender by such
method as the Swing Line Lender may generally employ; provided that failure to
make any such entry shall in no way detract from the obligations of the Borrower
under this Note or the Credit Agreement.

If this Note shall not be paid at maturity, whether such maturity occurs by
reason of lapse of time or by operation of any provision for acceleration of
maturity contained in the Credit Agreement, the principal hereof and the unpaid
interest thereon shall bear interest, pursuant to the terms of the Credit
Agreement, until paid, at a rate per annum equal to the Default Rate. All
payments of principal of and interest on this Note shall be made in immediately
available funds.

 

E-3



--------------------------------------------------------------------------------

This Note is the Swing Line Note referred to in the Credit Agreement and is
entitled to the benefits thereof. Reference is made to the Credit Agreement for
a description of the right of the undersigned to anticipate payments hereof, the
right of the holder hereof to declare this Note due prior to its stated
maturity, and other terms and conditions upon which this Note is issued.

Except as expressly provided in the Credit Agreement, the Borrower expressly
waives presentment, demand, protest and notice of any kind. This Note shall be
governed by and construed in accordance with the laws of the State of New York.

JURY TRIAL WAIVER. THE BORROWER, TO THE EXTENT PERMITTED BY LAW, HEREBY WAIVES
ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING
IN CONTRACT, TORT OR OTHERWISE, AMONG THE BORROWER, THE ADMINISTRATIVE AGENT AND
THE LENDERS, OR ANY THEREOF, ARISING OUT OF, IN CONNECTION WITH, RELATED TO, OR
INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS
NOTE OR ANY OTHER NOTE OR INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR
DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS RELATED THERETO.

 

SYKES ENTERPRISES, INCORPORATED

By:                                                                    

Name:                                                              

Title:                                                                 

 

E-4



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF

NOTICE OF LOAN

                                     , 20        

KeyBank National Association, as the Administrative Agent

127 Public Square

Cleveland, Ohio 44114-1306

Attention: Institutional Bank

Ladies and Gentlemen:

The undersigned, on behalf of SYKES ENTERPRISES, INCORPORATED, a Florida
corporation (the “Borrower”), refers to the Credit Agreement, dated as of
February 14, 2019 (the “Credit Agreement”, the terms defined therein being used
herein as therein defined), among the undersigned, the Lenders, as defined in
the Credit Agreement, and KEYBANK NATIONAL ASSOCIATION, as the administrative
agent for the Lenders (the “Administrative Agent”), and hereby gives you notice,
pursuant to Section 2.5 of the Credit Agreement that the Borrower hereby
requests a Loan under the Credit Agreement, and in connection therewith sets
forth below the information relating to the Loan (the “Proposed Loan”) as
required by Section 2.5 of the Credit Agreement:

 

  (a)

The Business Day of the Proposed Loan is                     , 20    .

 

  (b)

The amount of the Proposed Loan is $                            .

 

  (c)

The Proposed Loan is to be a Base Rate Loan         / Eurodollar Loan         /
Alternate Currency Loan         / Swing Loan       .

   

(Check one.)

 

  (d)

If the Proposed Loan is LIBOR Fixed Rate Loan, the Interest Period requested is
one month       , two months       , three months       , six months         .

   

(Check one.)

 

  (e)

If the Proposed Loan is an Alternate Currency Loan, the Alternate Currency
requested is                       .

The undersigned hereby certifies on behalf of the Borrower that the following
statements are true on the date hereof, and will be true on the date of the
Proposed Loan:

(i)       the representations and warranties contained in each Loan Document are
true and correct in all material respects, before and after giving effect to the
Proposed Loan and the application of the proceeds therefrom, as though made on
and as of such date;

 

E-5



--------------------------------------------------------------------------------

(ii)       no event has occurred and is continuing, or would result from such
Proposed Loan, or the application of proceeds therefrom, that constitutes a
Default or Event of Default; and

(iii)       the conditions set forth in Section 2.5 and Article IV of the Credit
Agreement have been satisfied.

 

SYKES ENTERPRISES, INCORPORATED

By:                                                                    

Name:                                                              

Title:                                                                 

 

E-6



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF

COMPLIANCE CERTIFICATE

For Fiscal Quarter ended                                     

THE UNDERSIGNED HEREBY CERTIFIES THAT:

(1)       I am the duly elected President or Chief Financial Officer of SYKES
ENTERPRISES, INCORPORATED, a Florida corporation (the “Borrower”);

(2)       I am familiar with the terms of that certain Credit Agreement, dated
as of February 14, 2019, among the Borrower, the lenders party thereto (together
with their respective successors and assigns, collectively, the “Lenders”), as
defined in the Credit Agreement, and KEYBANK NATIONAL ASSOCIATION, as the
Administrative Agent (as the same may from time to time be amended, restated or
otherwise modified, the “Credit Agreement”, the terms defined therein being used
herein as therein defined), and the terms of the other Loan Documents, and I
have made, or have caused to be made under my supervision, a review in
reasonable detail of the transactions and condition of the Borrower and its
Subsidiaries during the accounting period covered by the attached financial
statements;

(3)       The review described in paragraph (2) above did not disclose, and I
have no knowledge of, the existence of any condition or event that constitutes
or constituted a Default or Event of Default, at the end of the accounting
period covered by the attached financial statements or as of the date of this
Certificate;

(4)       The representations and warranties made by the Borrower contained in
each Loan Document are true and correct in all material respects as though made
on and as of the date hereof; and

(5)       Set forth on Attachment I hereto are calculations of the financial
covenants set forth in Section 5.7 of the Credit Agreement, which calculations
show compliance with the terms thereof.

IN WITNESS WHEREOF, I have signed this certificate the       day of
                        , 20      .

 

SYKES ENTERPRISES, INCORPORATED

By:                                                                    

Name:                                                              

Title:                                                                 

 

E-7



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF

ASSIGNMENT AND ACCEPTANCE AGREEMENT

This Assignment and Acceptance Agreement (this “Assignment Agreement”) between
                                             (the “Assignor”) and
                                             (the “Assignee”) is dated as of
                    , 20    . The parties hereto agree as follows:

1.       Preliminary Statement. Assignor is a party to a Credit Agreement, dated
as of February 14, 2019 (as the same may from time to time be amended, restated
or otherwise modified, the “Credit Agreement”), among SYKES ENTERPRISES,
INCORPORATED, a Florida corporation (the “Borrower”), the lenders party thereto
(together with their respective successors and assigns, collectively, the
“Lenders” and, individually, each a “Lender”), and KEYBANK NATIONAL ASSOCIATION,
as the administrative agent for the Lenders (the “Administrative Agent”).
Capitalized terms used herein and not otherwise defined herein shall have the
meanings attributed to them in the Credit Agreement.

2.       Assignment and Assumption. Assignor hereby sells and assigns to
Assignee, and Assignee hereby purchases and assumes from Assignor, an interest
in and to Assignor’s rights and obligations under the Credit Agreement,
effective as of the Assignment Effective Date (as hereinafter defined), equal to
the percentage interest specified on Annex 1 hereto (hereinafter, the “Assigned
Percentage”) of Assignor’s right, title and interest in and to (a) the
Commitment, (b) any Loan made by Assignor that is outstanding on the Assignment
Effective Date, (c) Assignor’s interest in any Letter of Credit outstanding on
the Assignment Effective Date, (d) any Note delivered to Assignor pursuant to
the Credit Agreement, and (e) the Credit Agreement and the other Related
Writings. After giving effect to such sale and assignment and on and after the
Assignment Effective Date, Assignee shall be deemed to have a “Commitment
Percentage” under the Credit Agreement equal to the Commitment Percentage set
forth in subpart II.A on Annex 1 hereto and an Assigned Amount as set forth on
subpart I.B of Annex 1 hereto (hereinafter, the “Assigned Amount”).

3.       Assignment Effective Date. The Assignment Effective Date (the
“Assignment Effective Date”) shall be [                             ,
            ] (or such other date agreed to by the Administrative Agent). On or
prior to the Assignment Effective Date, Assignor shall satisfy the following
conditions:

(a)       receipt by the Administrative Agent of this Assignment Agreement,
including Annex 1 hereto, properly executed by Assignor and Assignee and
accepted and consented to by the Administrative Agent and, if necessary pursuant
to the provisions of Section 10.10(b) of the Credit Agreement, by the Borrower;

(b)       receipt by the Administrative Agent from Assignor of a fee of Three
Thousand Five Hundred Dollars ($3,500), if required by Section 10.10(d) of the
Credit Agreement;

(c)       receipt by the Administrative Agent from Assignee of an administrative
questionnaire, or other similar document, which shall include (i) the address
for notices under the

 

E-8



--------------------------------------------------------------------------------

Credit Agreement, (ii) the address of its Lending Office, (iii) wire transfer
instructions for delivery of funds by the Administrative Agent, and (iv) such
other information as the Administrative Agent shall request; and

(d)       receipt by the Administrative Agent from Assignor or Assignee of any
other information required pursuant to Section 10.10 of the Credit Agreement or
otherwise necessary to complete the transaction contemplated hereby.

4.       Payment Obligations. In consideration for the sale and assignment of
Loans hereunder, Assignee shall pay to Assignor, on the Assignment Effective
Date, the amount agreed to by Assignee and Assignor. Any interest, fees and
other payments accrued prior to the Assignment Effective Date with respect to
the Assigned Amount shall be for the account of Assignor. Any interest, fees and
other payments accrued on and after the Assignment Effective Date with respect
to the Assigned Amount shall be for the account of Assignee. Each of Assignor
and Assignee agrees that it will hold in trust for the other party any interest,
fees or other amounts which it may receive to which the other party is entitled
pursuant to the preceding sentence and to pay the other party any such amounts
which it may receive promptly upon receipt thereof.

5.       Credit Determination; Limitations on Assignor’s Liability. Assignee
represents and warrants to Assignor, the Borrower, the Administrative Agent and
the Lenders (a) that it is capable of making and has made and shall continue to
make its own credit determinations and analysis based upon such information as
Assignee deemed sufficient to enter into the transaction contemplated hereby and
not based on any statements or representations by Assignor; (b) Assignee
confirms that it meets the requirements to be an assignee as set forth in
Section 10.10 of the Credit Agreement; (c) Assignee confirms that it is able to
fund the Loans and the Letters of Credit as required by the Credit Agreement;
(d) Assignee agrees that it will perform in accordance with their terms all of
the obligations which by the terms of the Credit Agreement and the other Related
Writings are required to be performed by it as a Lender thereunder; and
(e) Assignee represents that it has reviewed each of the Loan Documents. It is
understood and agreed that the assignment and assumption hereunder are made
without recourse to Assignor and that Assignor makes no representation or
warranty of any kind to Assignee and shall not be responsible for (i) the due
execution, legality, validity, enforceability, genuineness, sufficiency or
collectability of the Credit Agreement or any other Related Writings, (ii) any
representation, warranty or statement made in or in connection with the Credit
Agreement or any of the other Related Writings, (iii) the financial condition or
creditworthiness of the Borrower or any Guarantor of Payment, (iv) the
performance of or compliance with any of the terms or provisions of the Credit
Agreement or any of the other Related Writings, (v) the inspection of any of the
property, books or records of the Borrower, or (vi) the validity,
enforceability, perfection, priority, condition, value or sufficiency of any
collateral securing or purporting to secure the Loans or Letters of Credit.
Neither Assignor nor any of its officers, directors, employees, agents or
attorneys shall be liable for any mistake, error of judgment, or action taken or
omitted to be taken in connection with the Loans, the Letters of Credit, the
Credit Agreement or the other Related Writings, except for its or their own
gross negligence or willful misconduct. Assignee appoints the Administrative
Agent to take such action as agent on its behalf and to exercise such

 

E-9



--------------------------------------------------------------------------------

powers under the Credit Agreement as are delegated to the Administrative Agent
by the terms thereof.

6.       Indemnity. Assignee agrees to indemnify and hold Assignor harmless
against any and all losses, cost and expenses (including, without limitation,
attorneys’ fees) and liabilities incurred by Assignor in connection with or
arising in any manner from Assignee’s performance or non-performance of
obligations assumed under this Assignment Agreement.

7.       Subsequent Assignments. After the Assignment Effective Date, Assignee
shall have the right, pursuant to Section 10.10 of the Credit Agreement, to
assign the rights which are assigned to Assignee hereunder, provided that
(a) any such subsequent assignment does not violate any of the terms and
conditions of the Credit Agreement, any of the other Related Writings, or any
law, rule, regulation, order, writ, judgment, injunction or decree and that any
consent required under the terms of the Credit Agreement or any of the other
Related Writings has been obtained, (b) the assignee under such assignment from
Assignee shall agree to assume all of Assignee’s obligations hereunder in a
manner satisfactory to Assignor, and (c) Assignee is not thereby released from
any of its obligations to Assignor hereunder.

8.       Reductions of Aggregate Amount of Commitments. If any reduction in the
Total Commitment Amount occurs between the date of this Assignment Agreement and
the Assignment Effective Date, the percentage of the Total Commitment Amount
assigned to Assignee shall remain the percentage specified in Section 1 hereof
and the dollar amount of the Commitment of Assignee shall be recalculated based
on the reduced Total Commitment Amount.

9.       Acceptance of the Administrative Agent; Notice by Assignor. This
Assignment Agreement is conditioned upon the acceptance and consent of the
Administrative Agent and, if necessary pursuant to Section 10.10 of the Credit
Agreement, upon the acceptance and consent of the Borrower; provided that the
execution of this Assignment Agreement by the Administrative Agent and, if
necessary, by the Borrower is evidence of such acceptance and consent.

10.       Entire Agreement. This Assignment Agreement embodies the entire
agreement and understanding between the parties hereto and supersedes all prior
agreements and understandings between the parties hereto relating to the subject
matter hereof.

11.       Governing Law. This Assignment Agreement shall be governed by the laws
of the State of New York.

12.       Notices. Notices shall be given under this Assignment Agreement in the
manner set forth in the Credit Agreement. For the purpose hereof, the addresses
of the parties hereto (until notice of a change is delivered) shall be the
address set forth under each party’s name on the signature pages hereof.

13.       Counterparts. This Assignment Agreement may be executed in any number
of counterparts, by different parties hereto in separate counterparts and by
facsimile signature, each of which when so executed and delivered shall be
deemed to be an original and all of which taken together shall constitute but
one and the same agreement.

 

E-10



--------------------------------------------------------------------------------

JURY TRIAL WAIVER. EACH OF THE UNDERSIGNED, TO THE EXTENT PERMITTED BY LAW,
WAIVES ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER
SOUNDING IN CONTRACT, TORT, OR OTHERWISE, AMONG THE ADMINISTRATIVE AGENT, ANY OF
THE LENDERS, AND THE BORROWER, OR ANY THEREOF, ARISING OUT OF, IN CONNECTION
WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN
CONNECTION WITH THIS ASSIGNMENT AGREEMENT OR ANY NOTE OR OTHER AGREEMENT,
INSTRUMENT OR DOCUMENT EXECUTED OR DELIVERED IN CONNECTION THEREWITH OR THE
TRANSACTIONS RELATED HERETO.

IN WITNESS WHEREOF, the parties hereto have executed this Assignment Agreement
by their duly authorized officers as of the date first above written.

 

               [NAME OF THE ASSIGNOR] Address:  

 

   

 

 

 

      Attn:                                   
                                               
By:                                                                             
       Phone:                                   
                                           
Name:                                   
                                          
Fax:                                   
                                                
Title:                                   
                                                      [NAME OF THE ASSIGNEE]
Address:  

 

     

 

 

 

      Attn:                                   
                                               
By:                                                                             
       Phone:                                   
                                           
Name:                                   
                                          
Fax:                                   
                                                
Title:                                   
                                            Accepted and Consented to this ___
day of         , 20    :     Accepted and Consented to this ___ day of
            , 20    : KEYBANK NATIONAL ASSOCIATION as the Administrative Agent  
  [SYKES ENTERPRISES, INCORPORATED]     By:                                   
                                              
By:                                                                             
                        Name:                                   
                                        
Name:                                   
                                                            
Title:                                   
                                           
Title:                                   
                                                              

 

E-11



--------------------------------------------------------------------------------

ANNEX 1

TO

ASSIGNMENT AND ACCEPTANCE AGREEMENT

On and after the Assignment Effective Date, after giving effect to all other
assignments being made by Assignor on the Assignment Effective Date, the
Commitment of Assignee, and, if this is less than an assignment of all of
Assignor’s interest, Assignor, shall be as follows:

 

I.

    

INTEREST BEING ASSIGNED TO ASSIGNEE

       

A.

    

Assigned Percentage

  

                     %

    

B.

    

Assigned Amount

  

$                    

II.

    

ASSIGNEE’S COMMITMENT (as of the Assignment Effective Date)

       

A.

    

Assignee’s Commitment Percentage

            

under the Credit Agreement

  

                     %

    

B.

    

Assignee’s Commitment Amount under

            

the Credit Agreement

  

$                    

III.

    

ASSIGNOR’S COMMITMENT (as of the Assignment Effective Date)

       

A.

    

Assignor’s Commitment Percentage

            

under the Credit Agreement

  

                     %

    

B.

    

Assignor’s Commitment Amount

            

under the Credit Agreement

  

$                    

 

E-12



--------------------------------------------------------------------------------

EXHIBIT F-1

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to that certain Credit Agreement, dated as of
February 14, 2019 (the “Credit Agreement”), among Sykes Enterprises,
Incorporated, a Florida corporation, (the “Borrower”), the Lenders, as defined
therein, and KeyBank National Association, as the administrative agent for the
Lenders (the “Administrative Agent”).

Pursuant to the provisions of Section 3.2 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (b) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (c) it is not a ten percent (10%)
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code and (iv) it is not a controlled foreign corporation related to the Borrower
as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN-E. By executing
this certificate, the undersigned agrees that (i) if the information provided on
this certificate changes, the undersigned shall promptly so inform the Borrower
and the Administrative Agent, and (ii) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

By:

 

 

 

Name:

 

Title:

Date:                      , 20[ ]

 

E-13



--------------------------------------------------------------------------------

EXHIBIT F-2

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to that certain Credit Agreement, dated as of
February 14, 2019 (the “Credit Agreement”), among Sykes Enterprises,
Incorporated, a Florida corporation, (the “Borrower”), the Lenders, as defined
therein, and KeyBank National Association, as the administrative agent for the
Lenders (the “Administrative Agent”).

Pursuant to the provisions of Section 3.2 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(b) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(c) it is not a ten percent (10%) shareholder of the Borrower within the meaning
of Section 871(h)(3)(B) of the Code, and (d) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN-E. By executing this certificate, the
undersigned agrees that (i) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(ii) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

By:

 

 

 

Name:

 

Title:

Date:                      , 20[ ]

 

E-14



--------------------------------------------------------------------------------

EXHIBIT F-3

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to that certain Credit Agreement, dated as of
February 14, 2019 (the “Credit Agreement”), among Sykes Enterprises,
Incorporated, a Florida corporation, (the “Borrower”), the Lenders, as defined
therein, and KeyBank National Association, as the administrative agent for the
Lenders (the “Administrative Agent”).

Pursuant to the provisions of Section 3.2 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record owner of the
participation in respect of which it is providing this certificate, (b) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (c) with respect such participation, neither the undersigned nor
any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (d) none of its
direct or indirect partners/members is a ten percent (10%) shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (e) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or W-8BEN-E
or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or W-8BEN-E from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(A) if the information provided on this certificate changes, the undersigned
shall promptly so inform such Lender and (B) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

By:

 

 

 

Name:

 

Title:

Date:                      , 20[ ]

 

E-15



--------------------------------------------------------------------------------

EXHIBIT F-4

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to that certain Credit Agreement, dated as of
February 14, 2019 (the “Credit Agreement”), among Sykes Enterprises,
Incorporated, a Florida corporation, (the “Borrower”), the Lenders, as defined
therein, and KeyBank National Association, as the administrative agent for the
Lenders (the “Administrative Agent”).

Pursuant to the provisions of Section 3.2 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (b) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (c) with respect to the extension of credit pursuant to the Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (d) none of its direct
or indirect partners/members is a ten percent (10%) shareholder of the Borrower
within the meaning of Section 871(h)(3)(B) of the Code and (e) none of its
direct or indirect partners/members is a controlled foreign corporation related
to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or W-8BEN-E from each of such partner’s/member’s beneficial owners that
is claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (A) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower and the
Administrative Agent, and (B) the undersigned shall have at all times furnished
the Borrower and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

By:

 

 

 

Name:

 

Title:

Date:                      , 20[ ]

 

E-16